Exhibit 10.1

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of August 11, 2005

As Amended and Restated as of June 9, 2009

As Further Amended and Restated as of March 11, 2011

As Further Amended as of November 10, 2011

As Further Amended and Restated as of March 2, 2012

As Further Amended and Restated as of December 17, 2012

among

SUNGARD DATA SYSTEMS INC.

as Borrower,

SUNGARD HOLDCO LLC,

THE LENDERS PARTY HERETO,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

CITIGROUP GLOBAL MARKETS INC.,

BARCLAYS CAPITAL,

RBC CAPITAL MARKETS,

and

GOLDMAN SACHS LENDING PARTNERS LLC

as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

  



  

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Other Interpretive Provisions

     57   

SECTION 1.03. Accounting Terms

     58   

SECTION 1.04. Rounding

     58   

SECTION 1.05. References to Agreements, Laws, Etc

     58   

SECTION 1.06. Times of Day

     58   

SECTION 1.07. Timing of Payment of Performance

     58   

SECTION 1.08. Currency Equivalents Generally

     59   

SECTION 1.09. Change of Currency

     59    ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS   

SECTION 2.01. The Loans

     59   

SECTION 2.02. Borrowings, Conversions and Continuations of Loans

     60   

SECTION 2.03. Letters of Credit

     62   

SECTION 2.04. Swing Line Loans

     71   

SECTION 2.05. Prepayments

     74   

SECTION 2.06. Termination or Reduction of Commitments

     79   

SECTION 2.07. Repayment of Loans

     79   

SECTION 2.08. Interest

     80   

SECTION 2.09. Fees

     81   

SECTION 2.10. Computation of Interest and Fees

     82   

SECTION 2.11. Evidence of Indebtedness

     82   

SECTION 2.12. Payments Generally

     83   

SECTION 2.13. Sharing of Payments

     85   

SECTION 2.14. [Reserved]

     86   

SECTION 2.15. Incremental Credit Extensions

     86   

SECTION 2.16. [Reserved]

     88   

SECTION 2.17. Loan Modification Offers

     88   

SECTION 2.18. Refinancing Amendments

     89    ARTICLE III    TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY   

SECTION 3.01. Taxes

     90   

SECTION 3.02. Illegality

     94   



--------------------------------------------------------------------------------

SECTION 3.03. Inability to Determine Rates

     94   

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans

     95   

SECTION 3.05. Funding Losses

     96   

SECTION 3.06. Matters Applicable to All Requests for Compensation

     97   

SECTION 3.07. Replacement of Lenders under Certain Circumstances

     98   

SECTION 3.08. Survival

     99    ARTICLE IV    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS AND AS
SEPARATION   

SECTION 4.01. [Reserved]

     99   

SECTION 4.02. Conditions to All Credit Extensions

     99   

SECTION 4.03. Conditions to AS Separation

     100    ARTICLE V    REPRESENTATIONS AND WARRANTIES   

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws

     102   

SECTION 5.02. Authorization; No Contravention

     102   

SECTION 5.03. Governmental Authorization; Other Consents

     102   

SECTION 5.04. Binding Effect

     103   

SECTION 5.05. Financial Statements; No Material Adverse Effect

     103   

SECTION 5.06. Litigation

     104   

SECTION 5.07. No Default

     104   

SECTION 5.08. Ownership of Property; Liens

     104   

SECTION 5.09. Environmental Compliance

     104   

SECTION 5.10. Taxes

     106   

SECTION 5.11. ERISA Compliance

     106   

SECTION 5.12. Subsidiaries; Equity Interests

     106   

SECTION 5.13. Margin Regulations; Investment Company Act; Public Utility Holding
Company Act

     107   

SECTION 5.14. Disclosure

     107   

SECTION 5.15. Intellectual Property; Licenses, Etc

     107   

SECTION 5.16. Solvency

     108   

SECTION 5.17. [Reserved]

     108   

SECTION 5.18. Subordination of Junior Financing

     108   

SECTION 5.19. Labor Matters

     108    ARTICLE VI    AFFIRMATIVE COVENANTS   

SECTION 6.01. Financial Statements

     108   

 

ii



--------------------------------------------------------------------------------

SECTION 6.02. Certificates; Other Information

     110   

SECTION 6.03. Notices

     111   

SECTION 6.04. Payment of Obligations

     112   

SECTION 6.05. Preservation of Existence, Etc

     112   

SECTION 6.06. Maintenance of Properties

     112   

SECTION 6.07. Maintenance of Insurance

     112   

SECTION 6.08. Compliance with Laws

     113   

SECTION 6.09. Books and Records

     113   

SECTION 6.10. Inspection Rights

     113   

SECTION 6.11. Covenant to Guarantee Obligations and Give Security

     113   

SECTION 6.12. Compliance with Environmental Laws

     116   

SECTION 6.13. Further Assurances and Post-Closing Conditions

     116   

SECTION 6.14. [Reserved]

     117   

SECTION 6.15. Designation of Subsidiaries

     117   

SECTION 6.16. Post-AS Separation Qualifying IPO

     117    ARTICLE VII    NEGATIVE COVENANTS   

SECTION 7.01. Liens

     118   

SECTION 7.02. Investments

     121   

SECTION 7.03. Indebtedness

     125   

SECTION 7.04. Fundamental Changes

     130   

SECTION 7.05. Dispositions

     132   

SECTION 7.06. Restricted Payments

     135   

SECTION 7.07. Change in Nature of Business

     137   

SECTION 7.08. Transactions with Affiliates

     138   

SECTION 7.09. Burdensome Agreements

     138   

SECTION 7.10. Use of Proceeds

     139   

SECTION 7.11. Financial Covenants

     140   

SECTION 7.12. Accounting Changes

     141   

SECTION 7.13. Prepayments, Etc. of Indebtedness

     141   

SECTION 7.14. Equity Interests of the Company and Restricted Subsidiaries

     142   

SECTION 7.15. Holding Company

     142   

SECTION 7.16. Capital Expenditures

     142    ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

SECTION 8.01. Events of Default

     143   

SECTION 8.02. Remedies Upon Event of Default

     146   

SECTION 8.03. Exclusion of Immaterial Subsidiaries

     146   

SECTION 8.04. Application of Funds

     147   

SECTION 8.05. Company’s Right to Cure

     148   

 

iii



--------------------------------------------------------------------------------

ARTICLE IX    ADMINISTRATIVE AGENT AND OTHER AGENTS   

SECTION 9.01. Appointment and Authorization of Agents

     148   

SECTION 9.02. Delegation of Duties

     149   

SECTION 9.03. Liability of Agents

     150   

SECTION 9.04. Reliance by Agents

     150   

SECTION 9.05. Notice of Default

     150   

SECTION 9.06. Credit Decision; Disclosure of Information by Agents

     151   

SECTION 9.07. Indemnification of Agents

     151   

SECTION 9.08. Agents in their Individual Capacities

     152   

SECTION 9.09. Successor Agents

     152   

SECTION 9.10. Administrative Agent May File Proofs of Claim

     153   

SECTION 9.11. Collateral and Guaranty Matters

     154   

SECTION 9.12. Other Agents; Arrangers and Managers

     155   

SECTION 9.13. Appointment of Supplemental Administrative Agents

     155    ARTICLE X    MISCELLANEOUS   

SECTION 10.01. Amendments, Etc

     156   

SECTION 10.02. Notices and Other Communications; Facsimile Copies

     158   

SECTION 10.03. No Waiver; Cumulative Remedies

     160   

SECTION 10.04. Attorney Costs, Expenses and Taxes

     160   

SECTION 10.05. Indemnification by the Company

     160   

SECTION 10.06. Payments Set Aside

     161   

SECTION 10.07. Successors and Assigns

     162   

SECTION 10.08. Confidentiality

     166   

SECTION 10.09. Setoff

     167   

SECTION 10.10. Interest Rate Limitation

     168   

SECTION 10.11. Counterparts

     168   

SECTION 10.12. Integration

     168   

SECTION 10.13. Survival of Representations and Warranties

     168   

SECTION 10.14. Severability

     169   

SECTION 10.15. Tax Forms

     169   

SECTION 10.16. Governing Law

     171   

SECTION 10.17. Waiver of Right to Trial by Jury

     171   

SECTION 10.18. Binding Effect

     172   

SECTION 10.19. Judgment Currency

     172   

SECTION 10.20. Lender Action

     172   

SECTION 10.21. USA PATRIOT Act

     173   

SECTION 10.22. Agent for Service of Process

     173   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

I    Guarantors 1.01A    Material Leased Property 1.01B    Certain Security
Interests and Guarantees 1.01C    Unrestricted Subsidiaries 1.01D    Mandatory
Cost Formulae 1.01E    Existing Letters of Credit 1.01F    Mortgaged Properties
1.01G    Excluded Subsidiary 1.01H    Foreign Subsidiary 2.01    Commitments
5.05    Certain Liabilities 5.09    Environmental Matters 5.10    Taxes 5.11   
ERISA Compliance 5.12    Subsidiaries and Other Equity Investments 7.01(b)   
Existing Liens 7.02(f)    Existing Investments 7.03(b)    Existing Indebtedness
7.05(l)    Dispositions 7.08    Transactions with Affiliates 7.09    Existing
Restrictions 10.02    Administrative Agent’s Office, Certain Addresses for
Notices

EXHIBITS

 

Form of A    Committed Loan Notice B    Swing Line Loan Notice C-1    U.S. Term
Note C-2    [Reserved] C-3    [Reserved] C-4    Revolving Credit Note D   
Compliance Certificate E    Assignment and Assumption F-1    Holdings Guaranty
F-2    U.S. Subsidiary Guaranty F-3    [Reserved] F-4    [Reserved] G   
Security Agreement H    Mortgage I    [Reserved] J    [Reserved] K    [Reserved]
L    [Reserved]

 

v



--------------------------------------------------------------------------------

M    Intellectual Property Security Agreement N    First Lien Intercreditor
Agreement O    Second Lien Intercreditor Agreement P    Solvency Certificate

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
August 11, 2005, as amended and restated as of June 9, 2009, as further amended
and restated as of March 11, 2011, by the Second Refinancing Amendment dated as
of March 11, 2011, as amended by the Third Amendment dated as of November 10,
2011, as further amended and restated as of March 2, 2012, by the Fourth
Amendment dated as of March 2, 2012, and as further amended and restated as of
December 17, 2012, by the Fifth Amendment dated as of December 17, 2012, among
SUNGARD DATA SYSTEMS INC., a Delaware corporation (“SunGard” or the “Company”),
SUNGARD HOLDCO LLC, a Delaware limited liability company (“Holdings”), and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer, and each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Company, the Lenders and the Administrative Agent are party to the Restated
Agreement (such term and other capitalized terms used in these preliminary
statements being defined in Section 1.01 hereof). Pursuant to the Fifth
Amendment, and upon satisfaction of the conditions set forth therein, the
Restated Agreement is being amended and restated in the form of this Agreement.

The applicable Lenders have indicated their willingness to lend, and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Accepting Lenders” has the meaning specified in Section 2.17(a).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business (determined as if references to the Company and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Acquired Entity or Business and its Subsidiaries), all as determined on
a consolidated basis for such Acquired Entity or Business.



--------------------------------------------------------------------------------

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.

“Act” has the meaning set forth in Section 10.21.

“Additional Lender” means, at any time, any bank or other financial institution
(other than any such bank or financial institution that is a Lender at such
time) that agrees to provide any portion of an Incremental Term Loan or
Revolving Commitment Increase pursuant to an Incremental Amendment in accordance
with Section 2.15 or Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.18; provided that each
Additional Lender shall be subject to the approval of the Administrative Agent
(such approval not to be unreasonably withheld) and the Company.

“Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Class” has the meaning specified in Section 2.17(a).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Documentation Agents and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

 

2



--------------------------------------------------------------------------------

“Aggregate Credit Exposures” means, at any time, the sum of (a) the unused
portion of each Revolving Credit Commitment then in effect and (b) the Total
Outstandings at such time.

“Agreement” means this Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternative Incremental Facility Debt” means any Indebtedness incurred by the
Company in the form of one or more series of senior secured notes or senior
unsecured notes; provided that (i) if such Indebtedness is secured, such
Indebtedness shall be secured by the Collateral on a pari passu or junior basis
(but in each case without regard to the control of remedies) with the Secured
Obligations and is not secured by any property or assets of the Company or any
Subsidiary other than the Collateral, (ii) such Indebtedness does not mature or
have scheduled amortization or payments of principal prior to the date that is
ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred (except, in each case, upon the occurrence of an event
of default, a change in control, an event of loss or an asset disposition),
(iii) if such Indebtedness is secured, the security agreements relating to such
Indebtedness are substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(iv) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (v) if such Indebtedness is secured, a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the First Lien Intercreditor Agreement or the Second Lien
Intercreditor Agreement, as the case may be; provided that if such Indebtedness
is the initial Alternative Incremental Facility Debt incurred by the Company
that is secured, then the Company, the Subsidiary Guarantors, the Administrative
Agent, the Collateral Agent and the Senior Representative for such Indebtedness
shall have executed and delivered the First Lien Intercreditor Agreement or the
Second Lien Intercreditor Agreement, as the case may be. Alternative Incremental
Facility Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of June 9, 2009, among the Company, Holdings, SunGard UK
Holdings Limited, the Lenders party thereto and the Administrative Agent.

“Applicable Rate” means a percentage per annum equal to:

(a) (i) with respect to the Tranche A U.S. Term Loans, the following percentages
per annum, based upon the Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

Applicable Rate

 

Pricing

Level

   Total Leverage
Ratio      Eurocurrency
Rate     Base Rate  

1

     <5.25:1         1.75 %      0.75 % 

2

     >5.25:1         2.00 %      1.00 % 

 

3



--------------------------------------------------------------------------------

(ii) with respect to the Tranche B U.S. Term Loans: (A) for Eurocurrency Rate
Loans, 3.625% per annum, and (B) for Base Rate Loans, 2.625% per annum;

(iii) with respect to the Tranche C Term Loans: (A) for Eurocurrency Rate Loans,
3.75% per annum, and (B) for Base Rate Loans, 2.75% per annum; and

(iv) with respect to the Tranche D Term Loans: (A) for Eurocurrency Rate Loans,
3.50% per annum, and (B) for Base Rate Loans, 2.50% per annum.

(b) with respect to Revolving Credit Loans, unused Revolving Credit Commitments
and Letter of Credit fees relating to the Revolving Credit Commitments, the
following percentages per annum, based upon the Total Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(b):

 

Applicable Rate

 

Pricing

Level

   Total Leverage Ratio    Eurocurrency
Rate and
Letter of
Credit Fees     Base Rate     Commitment
Fee
Rate  

0

   <4:1      2.75 %      1.75 %      0.500 % 

1

   >4:1 but <4.5:1      3.00 %      2.00 %      0.625 % 

2

   >4.5:1 but <5:1      3.25 %      2.25 %      0.875 % 

3

   >5:1 but <5.5:1      3.50 %      2.50 %      1.000 % 

4

   >5.5:1 but <6:1      3.75 %      2.75 %      1.125 % 

5

   >6:1      4.00 %      3.00 %      1.125 % 

(c) Notwithstanding clause (a) of this definition, the Applicable Rate for each
Incremental Term Loan made pursuant to the First Refinancing Amendment that
shall not have been converted into a Tranche C Term Loan on the Fourth Amendment
Effective Date shall be, as of any date of determination, (i) for Eurocurrency
Rate Loans, 3.50% per annum, and (ii) for Base Rate Loans, 2.50% per annum.

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that at the option of the Administrative Agent or the
Required Lenders, the highest Pricing Level shall apply (x) as of the first
Business Day after the date on which a Compliance Certificate was required to
have been delivered but was not delivered, and shall continue to so apply to and
including the date on which such Compliance Certificate is so delivered

 

4



--------------------------------------------------------------------------------

(and thereafter the Pricing Level otherwise determined in accordance with this
definition shall apply) and (y) as of the first Business Day after an Event of
Default under Section 8.01(a) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) with respect to any Letters of Credit issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Bank” has the meaning specified in clause (c) of the definition of
“Cash Equivalents”.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, each in its capacity as a Joint Lead Arranger under this
Agreement.

“AS Business” means the availability services business of Holdings and the
Subsidiaries, as described in the Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2010, and includes the assets and operations
reported on as a separate availability services business segment in the
financial statements included in such Form 10-K, subject to acquisitions and
dispositions of assets and operations associated with such business in the
ordinary course.

“AS Exchange Agreement” has the meaning specified in the definition of “AS
Separation Transactions”.

“AS Exchanging Debtholders” means, collectively, the investment banks and other
investors who purchase SunGard Short Term Notes in connection with the AS
Separation Transactions, together with their respective successors and assigns.

“AS New LLC” has the meaning specified in the definition of “AS Separation
Transactions”.

“AS Separation” means the distribution of all outstanding Equity Interests of AS
Spinco held by Holdings and its Subsidiaries contemplated by clause (vi) of the
definition of AS Separation Transactions.

“AS Separation Conditions” has the meaning specified in Section 4.03.

 

5



--------------------------------------------------------------------------------

“AS Separation Date” means the date on which the AS Separation occurs.

“AS Separation Documents” means (i) a royalty-free license of the SunGard name
to AS Spinco and its subsidiaries for a period of up to five years after the AS
Separation and (ii) any other agreements among the Company and its Subsidiaries
(not including AS Spinco and its subsidiaries), on the one hand, and AS Spinco
and its subsidiaries, on the other hand, with respect to services and
transactions relating to the separation of the AS Business, including a tax
sharing and disaffiliation agreement and agreements relating to employee
matters.

“AS Separation IRS Ruling” has the meaning specified in Section 4.03(a).

“AS Separation Tax Opinion” has the meaning specified in Section 4.03(b).

“AS Separation Transactions” means, collectively, (i) the formation by the
Company of a new Delaware limited liability company (“AS New LLC”) and a new
Delaware corporation (“AS Spinco”), which as a result of step (iv) will directly
own all the Equity Interests of AS New LLC, (ii) the issuance by the Company of
SunGard Short Term Notes in an amount not to exceed $900,000,000 in
contemplation of the AS Separation, (iii) the transfer of all of the Equity
Interests of the AS Subsidiaries and the other assets primarily related to the
conduct of the AS Business (including working capital) to AS New LLC, an AS
Subsidiary or one or more Subsidiaries of AS New LLC, (iv) the transfer by the
Company of membership interests in AS New LLC to AS Spinco in exchange for newly
issued AS Spinco Securities, common stock of AS Spinco and the assumption by AS
Spinco and/or certain AS Subsidiaries of certain Company liabilities, (v) if the
AS Separation occurs, the exchange by AS Exchanging Debtholders of SunGard Short
Term Notes for AS Spinco Securities at fair market value on the date of such
exchange pursuant to one or more exchange agreements (collectively, the “AS
Exchange Agreement”) between the Company and the AS Exchanging Debtholders,
(vi) the distribution of all Equity Interests of AS Spinco held by the Company
to the holders of the Equity Interests of SunGard Capital Corporation on a pro
rata basis (which distribution will be made through several intermediate
distributions to Subsidiaries of SunGard Capital Corporation, including
Holdings); provided that such AS Separation Transactions may be modified or
added to (other than with respect to the identity of the assets contributed to
AS New LLC pursuant to clause (iii)) pursuant to and in conformity with the
statements, assumptions and representations required to be made by the Company
and certain of its Affiliates in the AS Separation IRS Ruling to the extent such
modifications or additions are not adverse to the Lenders in any material
respect.

“AS Spinco” has the meaning specified in the definition of “AS Separation
Transactions”.

 

6



--------------------------------------------------------------------------------

“AS Spinco Securities” means debt securities issued by AS Spinco in an aggregate
principal amount not to exceed $900,000,000 and which (i) have a final maturity
date no earlier than ten years from the date of issuance and (ii) are optionally
redeemable by AS Spinco beginning on the date that is not earlier than five
years from the date of issuance at redemption prices (including a declining
premium) to be agreed between the holders of such AS Spinco Securities and AS
Spinco.

“AS Subsidiaries” means, collectively, the Subsidiaries of Holdings that are
principally engaged in the conduct of the AS Business or incorporated or
established to effect the AS Separation (other than any such Subsidiary that is
liquidated, sold or otherwise disposed of after the Fourth Amendment Effective
Date in a transaction not prohibited by this Agreement).

“Assignees” has the meaning specified in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Audited Financial Statements” means the audited consolidated balance sheets of
SunGard and its Subsidiaries as of each of December 31, 2010, 2009 and 2008, and
the related audited consolidated statements of income, stockholders’ equity and
cash flows for SunGard and its Subsidiaries for the fiscal years ended
December 31, 2010, 2009 and 2008, respectively.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by JPMorgan Chase
Bank as its “prime rate.” The “prime rate” is a rate set by JPMorgan Chase Bank
based upon various factors including JPMorgan Chase Bank costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by JPMorgan Chase Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” means the Company.

 

7



--------------------------------------------------------------------------------

“Borrower Parties” means the collective reference to the Company and the
Restricted Subsidiaries, and “Borrower Party” means any one of them.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Broker-Dealer Facility” means the overnight credit facilities of the
Broker-Dealer Subsidiaries.

“Broker-Dealer Liens” means Liens on the Equity Interests owned by any
Broker-Dealer Subsidiary or any person that is not an Affiliate of the Company.

“Broker-Dealer Subsidiaries” means the Subsidiaries that are principally engaged
in the business of providing broker-dealer services.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located, and if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency Rate
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Company and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as additions during such period to property,
plant or equipment reflected in the consolidated balance sheet of the Company
and the Restricted Subsidiaries, (b) all Capitalized Software Expenditures for
such period and (c) the value of all assets under Capitalized Leases incurred by
the Company and the Restricted Subsidiaries during such period; provided that
the term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, restored or repaired or
(y) awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, (ii) the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (iii) the purchase of plant, property or equipment or software to the
extent financed with the proceeds of Dispositions that are not required to be
applied to prepay Term Loans pursuant to Section 2.05(b), (iv) expenditures that
constitute any part of Consolidated Lease Expense, (v) expenditures that are
accounted for as capital expenditures by the Company or any Restricted
Subsidiary and that actually are paid for by a Person other than the Company or
any Restricted Subsidiary and for which neither the Company nor any Restricted

 

8



--------------------------------------------------------------------------------

Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such Person or any other Person
(whether before, during or after such period), (vi) the book value of any asset
owned by the Company or any Restricted Subsidiary prior to or during such period
to the extent that such book value is included as a capital expenditure during
such period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided that (x) any expenditure necessary in order to permit
such asset to be reused shall be included as a Capital Expenditure during the
period in which such expenditure actually is made and (y) such book value shall
have been included in Capital Expenditures when such asset was originally
acquired, or (vii) expenditures that constitute Permitted Acquisitions.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Company and
the Restricted Subsidiaries during such period in respect of purchased software
or internally developed software and software enhancements that, in conformity
with GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Company and the Restricted Subsidiaries.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateral Account” means a blocked account at JPMorgan Chase Bank (or
another commercial bank selected in compliance with Section 9.09) in the name of
the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any Restricted Subsidiary:

(a) Dollars, Euros or, in the case of any Foreign Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union, having average
maturities of not more than 12 months from the date of acquisition thereof;
provided that the full faith and credit of the United States or a member nation
of the European Union is pledged in support thereof;

 

9



--------------------------------------------------------------------------------

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation rated A-2 (or the equivalent thereof) or better
by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

(e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of (i) the United States or (ii) any member nation of
the European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;

(f) securities with average maturities of 12 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(g) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(h) instruments equivalent to those referred to in clauses (a) through (g) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction; and

 

10



--------------------------------------------------------------------------------

(i) Investments, classified in accordance with GAAP as current assets of the
Company or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such investments are of the character, quality and maturity described in
clauses (a) through (h) of this definition.

“Cash Management Obligations” means obligations owed by Holdings, the Company or
any Restricted Subsidiary to any Lender or any Affiliate of a Lender in respect
of any overdraft and related liabilities arising from treasury, depository and
cash management services or any automated clearing house transfers of funds.

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Company or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means the earliest to occur of (a) the Permitted Holders
ceasing to have the power, directly or indirectly, to vote or direct the voting
of securities having a majority of the ordinary voting power for the election of
directors of Holdings; provided that the occurrence of the foregoing event shall
not be deemed a Change of Control if,

(i) any time prior to the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) the Permitted Holders otherwise have the right, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings or (B) the Permitted Holders own, directly or indirectly,
of record and beneficially an amount of common stock of Holdings equal to an
amount more than fifty percent (50%) of the amount of common stock of Holdings
owned, directly or indirectly, by the Permitted Holders of record and
beneficially as of the Closing Date and such ownership by the Permitted Holders
represents the largest single block of voting securities of Holdings held by any
Person or related group for purposes of Section 13(d) of the Exchange Act, or

(ii) at any time after the consummation of a Qualifying IPO, and for any reason
whatsoever, (A) no “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person and its Subsidiaries, and any person or entity acting in

 

11



--------------------------------------------------------------------------------

its capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Permitted Holders, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
more than the greater of (x) thirty-five percent (35%) of the shares outstanding
of Holdings and (y) the percentage of the then outstanding voting stock of
Holdings owned, directly or indirectly, beneficially by the Permitted Holders,
and (B) during each period of twelve (12) consecutive months, the board of
directors of Holdings shall consist of a majority of the Continuing Directors;
or

(b) any “Change of Control” (or any comparable term) in any document pertaining
to the Existing Notes, the New Notes or any Junior Financing with an aggregate
outstanding principal amount in excess of the Threshold Amount; or

(c) at any time prior to a Qualifying IPO of the Company, the Company ceasing to
be a directly or indirectly wholly owned Subsidiary of Holdings.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders, Tranche A U.S. Term Lenders, Tranche B U.S. Term
Lenders, Tranche C Term Lenders, Tranche D Term Lenders or Incremental Term
Lenders, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Incremental Term Commitments,
Other Revolving Credit Commitments or Other Term Commitments and (c) when used
with respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Credit Loans, Tranche A U.S. Term
Loans, Tranche B U.S. Term Loans, Tranche C Term Loans, Tranche D Term Loans,
Incremental Term Loans, Other Revolving Credit Loans or Other Term Loans.

“Closing Date” means August 11, 2005.

“Code” means the U.S. Internal Revenue Code of 1986 and rules and regulations
related thereto.

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

“Collateral Agent” means JPMorgan Chase Bank, in its capacity as collateral
agent under any of the Loan Documents, or any successor administrative agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a)(iii) of
the Original Agreement or pursuant to Section 6.11 at such time, duly executed
by each Loan Party thereto;

 

12



--------------------------------------------------------------------------------

(b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by Holdings and each Restricted Subsidiary that is a Domestic
Subsidiary and not an Excluded Subsidiary (each, a “Guarantor”);

(c) [reserved];

(d) all guarantees issued or to be issued in respect of the Senior Subordinated
Notes (i) shall be subordinated to the Guarantees to the same extent that the
Senior Subordinated Notes are subordinated to the Obligations and (ii) shall
provide for their automatic release upon a release of the corresponding
Guarantee;

(e) the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the Company
and (ii) to the extent that it does not give rise to additional Subsidiary
reporting requirements under Rule 3-16 of Regulation S-X promulgated under the
Exchange Act, all Equity Interests (other than Equity Interests of Unrestricted
Subsidiaries and any Equity Interest of any Restricted Subsidiary pledged to
secure Indebtedness permitted under Section 7.03(g)) of each wholly owned
Subsidiary directly owned by any Guarantor; provided that pledges of Equity
Interests of each Foreign Subsidiary shall be limited to 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary at any time;

(f) except to the extent otherwise permitted hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
security interest in, and mortgages on, substantially all tangible and
intangible assets of Holdings, the Company and each other Guarantor (including
accounts (other than deposit accounts or other bank or securities accounts and
accounts receivable and related assets subject to the Receivables Facility),
inventory, equipment, investment property, contract rights, intellectual
property, other general intangibles, owned real property and proceeds of the
foregoing), in each case, with the priority required by the Collateral
Documents; provided that security interests in real property shall be limited to
the Mortgaged Properties;

(g) [reserved];

(h) [reserved];

(i) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

(j) the Collateral Agent shall have received (i) counterparts of a Mortgage with
respect to each owned property described on Schedule 1.01F hereto or required to
be delivered pursuant to Section 6.11 (the “Mortgaged Properties”) duly executed
and delivered by the record owner of such property, (ii) a policy or policies of
title insurance issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a valid Lien on the property
described therein, free of any other Liens except as expressly

 

13



--------------------------------------------------------------------------------

permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, and (iii) such
existing surveys, existing abstracts, existing appraisals, legal opinions and
other documents as the Administrative Agent may reasonably request with respect
to any such Mortgaged Property.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent (confirmed in writing by notice to the Company), the
cost of creating or perfecting such pledges or security interests in such assets
or obtaining title insurance or surveys in respect of such assets shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Administrative Agent may grant extensions of time for the perfection of security
interests in or the obtaining of title insurance with respect to particular
assets where it reasonably determines, in consultation with the Company, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of real property entered into by the Company or any other Guarantor prior to the
Closing Date, the Company shall not be required to take any action with respect
to creation or perfection of security interests with respect to such leases
prior to the Closing Date and (b) Liens required to be granted from time to time
pursuant to the Collateral and Guarantee Requirement shall be subject to
exceptions and limitations set forth in the Collateral Documents as in effect on
the Closing Date and, to the extent appropriate in the applicable jurisdiction,
as agreed between the Administrative Agent and the Company.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, the First Refinancing
Amendment Reaffirmation Agreement, the Fourth Amendment Reaffirmation Agreement,
the Fifth Amendment Reaffirmation Agreement, each of the mortgages, Security
Agreement Supplements, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent and the Lenders pursuant to
Section 6.11 or Section 6.13, the Guaranty and each of the other agreements,
instruments or documents that creates or purports to create a Lien or Guarantee
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means an Incremental Term Commitment or a Revolving Credit
Commitment, as the context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.

 

14



--------------------------------------------------------------------------------

“Company” has the meaning specified in the introductory paragraph to this
Agreement and includes the surviving company of the merger between Solar Capital
Corp. and SunGard consummated on the Closing Date.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and to the extent already deducted (and not added back)
in arriving at such Consolidated Net Income, the sum of the following amounts
for such period:

(i) total interest expense (other than any portion thereof related to (A) the
Receivables Facility and (B) the Broker-Dealer Facility to the extent the
aggregate principal amount of Indebtedness incurred under the Broker-Dealer
Facility is not in excess of $20,000,000) and, to the extent not reflected in
such total interest expense, any losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income and gains on such hedging obligations, and costs of
surety bonds in connection with financing activities,

(ii) provision for taxes based on income, profits or capital of the Company and
the Restricted Subsidiaries, including state, franchise and similar taxes (such
as the Pennsylvania capital tax) and foreign withholding taxes paid or accrued
during such period,

(iii) depreciation and amortization (including amortization of Capitalized
Software Expenditures),

(iv) Non-Cash Charges,

(v) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans,

(vi) restructuring charges or reserves (including restructuring costs related to
acquisitions after the Closing Date and to closure/consolidation of facilities),

(vii) any deductions attributable to minority interests,

(viii) the amount of management, monitoring, consulting and advisory fees and
related expenses paid to the Sponsors,

 

15



--------------------------------------------------------------------------------

(ix) any costs or expenses incurred by the Company or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such costs or expenses are funded with
cash proceeds contributed to the capital of the Company or net cash proceeds of
an issuance of Equity Interests of the Company (other than Disqualified Equity
Interests); and

(x) the amount of net cost savings projected by the Company in good faith to be
realized as a result of specified actions taken during such period (calculated
on a pro forma basis as though such cost savings had been realized on the first
day of such period), net of the amount of actual benefits realized during such
period from such actions; provided that (A) such cost savings are reasonably
identifiable and factually supportable, (B) such actions are taken within
36 months after the Closing Date, (C) no cost savings shall be added pursuant to
this clause (x) to the extent duplicative of any expenses or charges relating to
such cost savings that are included in clause (vi) above with respect to such
period and (D) the aggregate amount of cost savings added pursuant to this
clause (x) shall not exceed $100,000,000 for any period consisting of four
consecutive quarters, less

(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i) extraordinary gains and unusual or non-recurring gains,

(ii) non-cash gains (excluding any non-cash gain to the extent it represents the
reversal of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period),

(iii) gains on asset sales (other than asset sales in the ordinary course of
business),

(iv) any net after-tax income from the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments, and

(v) all gains from investments recorded using the equity method,

in each case, as determined on a consolidated basis for the Company and the
Restricted Subsidiaries in accordance with GAAP; provided that, to the extent
included in Consolidated Net Income,

(i) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses related to currency remeasurements of Indebtedness
(including the net loss or gain resulting from Swap Contracts for currency
exchange risk),

 

16



--------------------------------------------------------------------------------

(ii) there shall be excluded in determining Consolidated EBITDA for any period
any adjustments resulting from the application of Statement of Financial
Accounting Standards No. 133, and

(iii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by the Company or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), to the extent not subsequently sold, transferred
or otherwise disposed by the Company or such Restricted Subsidiary (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), based on the actual Acquired EBITDA of
such Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) and (B) for the purposes of the definition
of the term “Permitted Acquisition” and Section 7.11, an adjustment in respect
of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the Administrative Agent and (C) for purposes of determining the Total
Leverage Ratio, Total Secured Leverage Ratio or Interest Coverage Ratio only,
there shall be excluded in determining Consolidated EBITDA for any period the
Disposed EBITDA of any Person, property, business or asset sold, transferred or
otherwise disposed of (including pursuant to a spin-off or spin-out transaction)
or closed, by the Company or any Restricted Subsidiary during such period (each
such Person, property, business or asset so sold or disposed of, a “Sold Entity
or Business”), based on the actual Disposed EBITDA of such Sold Entity or
Business for such period (including the portion thereof occurring prior to such
sale, transfer or disposition).

For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) losses on asset sales, disposals or abandonments, (b) any impairment
charge or asset write-off related to intangible assets, long-lived assets, and
investments in debt and equity securities pursuant to GAAP, (c) all losses from
investments recorded using the equity method, (d) stock-based awards
compensation expense and (e) other non-cash charges (provided that if any
non-cash charges referred to in this clause (e) represent an accrual or reserve
for potential cash items in any future period, the cash payment in respect
thereof in such future period shall be subtracted from Consolidated EBITDA to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period).

“Consolidated Interest Expense” means, for any period, the sum of (i) the cash
interest expense (including that attributable to Capitalized Leases), net of
cash interest income, of the Company and the Restricted Subsidiaries, determined
on a consolidated basis in accordance with GAAP, with respect to all outstanding
Indebtedness of the Company and the Restricted Subsidiaries, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and net costs under Swap Contracts,
(ii) any cash payments made

 

17



--------------------------------------------------------------------------------

during such period in respect of obligations referred to in clause (b) below
relating to Funded Debt that were amortized or accrued in a previous period
(other than any such obligations resulting from the discounting of Indebtedness
in connection with the application of purchase accounting in connection with the
Transaction or any Permitted Acquisition) and (iii) from and after the date that
a Holdings Restricted Payments Election is made, the amount of all Restricted
Payments from the Company to Holdings used to fund cash interest payments by
Holdings, but excluding, however, (a) amortization of deferred financing costs
and any other amounts of non-cash interest, (b) the accretion or accrual of
discounted liabilities during such period, (c) commissions, discounts, yield and
other fees and charges (including any interest expense) incurred in connection
with (i) the Receivables Facility and (ii) the Broker-Dealer Facility to the
extent the aggregate principal amount of Indebtedness incurred under the
Broker-Dealer Facility is not in excess of $20,000,000 and (d) all non-recurring
cash interest expense consisting of liquidated damages for failure to timely
comply with registration rights obligations and financing fees, all as
calculated on a consolidated basis in accordance with GAAP; provided that for
purposes of the definition of the term “Permitted Acquisition” and Section 7.11,
there shall be included in determining Consolidated Interest Expense for any
period the cash interest expense (or income) of any Acquired Entity or Business
acquired during such period, based on the cash interest expense (or income) of
such Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) assuming any Indebtedness incurred or
repaid in connection with any such acquisition had been incurred or prepaid on
the first day of such period.

“Consolidated Lease Expense” means, for any period, all rental expenses of the
Company and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with
sale-leaseback transactions permitted by Section 7.05(f)), excluding real estate
taxes, insurance costs and common area maintenance charges and net of sublease
income, other than (a) obligations under vehicle leases entered into in the
ordinary course of business, (b) all such rental expenses associated with assets
acquired pursuant to a Permitted Acquisition to the extent such rental expenses
relate to operating leases in effect at the time of (and immediately prior to)
such acquisition and related to periods prior to such acquisition and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Company and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication,
(a) extraordinary items for such period, (b) the cumulative effect of a change
in accounting principles during such period to the extent included in
Consolidated Net Income, (c) in the case of any period that includes a period
ending prior to or during the fiscal year ending December 31, 2005, Transaction
Expenses, (d) any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, asset disposition, issuance or repayment of debt, issuance of equity
securities, refinancing transaction or amendment or other modification of any
debt instrument (in each case, including any such transaction consummated prior

 

18



--------------------------------------------------------------------------------

to the Closing Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, (e) any income (loss) for such period
attributable to the early extinguishment of Indebtedness and (f) accruals and
reserves that are established within twelve months after the Closing Date that
are so required to be established as a result of the Transaction in accordance
with GAAP. There shall be excluded from Consolidated Net Income for any period
the purchase accounting effects of adjustments to property and equipment,
software and other intangible assets and deferred revenue in component amounts
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to Holdings, the Company
and the Restricted Subsidiaries), as a result of the Transaction, any
acquisition consummated prior to the Closing Date, any Permitted Acquisitions,
or the amortization or write-off of any amounts thereof.

“Consolidated Total Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Company and the Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with the Transaction or any Permitted Acquisition), consisting of Indebtedness
for borrowed money, obligations in respect of Capitalized Leases and debt
obligations evidenced by promissory notes or similar instruments (and excluding,
for the avoidance of doubt, all Indebtedness outstanding under or in respect of
(i) the Receivables Facility and (ii) the Broker-Dealer Facility to the extent
the aggregate principal amount of Indebtedness incurred under the Broker-Dealer
Facility is not in excess of $20,000,000), minus (b) the aggregate amount of
cash and Cash Equivalents (in each case, free and clear of all Liens, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(s) and clauses (i) and (ii) of Section 7.01(u)) in excess of
$50,000,000 included in the consolidated balance sheet of the Company and the
Restricted Subsidiaries as of such date.

“Consolidated Total Secured Debt” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Company and the Restricted
Subsidiaries outstanding on such date that is secured by Liens on any property
or assets of Holdings, the Company or any of the Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with the Transaction or any Permitted
Acquisition), consisting of Indebtedness for borrowed money, obligations in
respect of Capitalized Leases and debt obligations evidenced by promissory notes
or similar instruments.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Company and the Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated

 

19



--------------------------------------------------------------------------------

balance sheet of the Company and the Restricted Subsidiaries on such date,
including deferred revenue but excluding, without duplication, (i) the current
portion of any Funded Debt, (ii) all Indebtedness consisting of Loans and L/C
Obligations to the extent otherwise included therein, (iii) the current portion
of interest, (iv) the current portion of current and deferred income taxes and
(v) any changes in current assets or current liabilities as a result of
reclassification in accordance with GAAP or the effects of purchase accounting.

“Continuing Directors” means the directors of Holdings on the Closing Date, as
elected or appointed after giving effect to the Merger and the other
transactions contemplated thereby, and each other director, if, in each case,
such other directors’ nomination for election to the board of directors of
Holdings (or the Company after a Qualifying IPO of the Company) is recommended
by a majority of the then Continuing Directors or such other director receives
the vote of the Permitted Holders in his or her election by the stockholders of
Holdings (or the Company after a Qualifying IPO of the Company).

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate.”

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) Indebtedness incurred or Other Revolving
Commitments obtained pursuant to a Refinancing Amendment, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace or
refinance, in whole or part, existing Term Loans or (in the case of Other
Revolving Commitments obtained pursuant to a Refinancing Amendment) Revolving
Credit Commitments hereunder (including any successive Credit Agreement
Refinancing Indebtedness) (“Refinanced Debt”); provided that (i) such extending,
renewing or refinancing Indebtedness (including, if such Indebtedness includes
any Other Revolving Credit Commitments, the unused portion of such Other
Revolving Credit Commitments) is in an original aggregate principal amount not
greater than the aggregate principal amount of the Refinanced Debt (and, in the
case of Refinanced Debt consisting, in whole or in part, of unused Revolving
Credit Commitments or Other Revolving Credit Commitments, the amount thereof),
(ii) such Indebtedness has the same or a later maturity and, except in the case
of Other Revolving Credit Commitments, a Weighted Average Life to Maturity equal
to or greater than the Refinanced Debt and (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged, and all accrued interest, fees and
premiums (if any) in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained;

 

20



--------------------------------------------------------------------------------

provided that to the extent that such Refinanced Debt consists, in whole or in
part, of Revolving Credit Commitments or Other Revolving Credit Commitments (or
Revolving Credit Loans, Other Revolving Credit Loans or Swing Line Loans
incurred pursuant to any Revolving Credit Commitments or Other Revolving Credit
Commitments), such Revolving Credit Commitments or Other Revolving Credit
Commitments, as applicable, shall be terminated, and all accrued fees in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Excess Cash Flow” has the meaning specified in Section 7.06(i).

“Debt Issuance” means the issuance by any Person and its Subsidiaries of any
Indebtedness for borrowed money.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (including, in the case of Loan Parties incorporated or organized in
England or Wales, administration, administrative receivership, voluntary
arrangement and schemes of arrangement).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate
and any Mandatory Cost) otherwise applicable to such Loan plus 2.0% per annum,
in each case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the U.S. Term Loans, Revolving Credit Loans, participations in L/C Obligations
or participations in Swing Line Loans required to be funded by it hereunder
within one (1) Business Day of the date required to be funded by it hereunder,
unless the subject of a good faith dispute or subsequently cured, (b) has
notified the Administrative Agent, the applicable L/C Issuer, the Swing Line
Lender, any Lender and/or the Borrower in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit (unless such writing or public statement
states that such position is based on such Lender’s determination that a
condition

 

21



--------------------------------------------------------------------------------

precedent to funding (which condition precedent, together with the applicable
default, if any, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within one (1) Business Day
after request by the Administrative Agent or the Borrower, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Line Loans (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon a later receipt by the Administrative
Agent of such Lender’s written confirmation), (d) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one (1) Business Day of the date when due,
unless the subject of a good faith dispute or subsequently cured, or (e) in the
case of a Lender that has a Commitment, L/C Obligations or Swing Line
Obligations outstanding at such time, shall take, or is the Subsidiary of any
person that has taken, any action or be (or is) the subject of any action or
proceeding of a type described in Section 8.01(f) or (g) (or any comparable
proceeding initiated by a regulatory authority having jurisdiction over such
Lender or such person); provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any Equity Interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Company or a Restricted Subsidiary in connection
with a Disposition pursuant to Section 7.05(k) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of the applicable Disposition).

“Designated Obligations” means all obligations of the Borrower with respect to
(a) principal of and interest on the Loans, (b) Unreimbursed Amounts and
interest thereon and (c) accrued and unpaid fees under the Loan Documents.

“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Company and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Sold Entity or Business and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction, any sale of Equity
Interests and any spin-off or spin-out transaction) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

 

22



--------------------------------------------------------------------------------

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date of the Term Loans as in
effect at the time of the issuance of such Equity Interest.

“Documentation Agents” means Credit Suisse Securities (USA) LLC and RBC Capital
Markets, as Documentation Agents under this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time, with respect to any Loan (including, with
respect to any Swing Line Loan, any funded participation therein), the principal
amount thereof then outstanding (or in which such participation is held).

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the environment, natural
resources, or, to the extent relating to exposure to Hazardous Materials, human
health or to the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.

 

23



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contributions” means, collectively, (a) the contribution by the Equity
Investors of an aggregate amount of cash (together with the aggregate value of
options to purchase Equity Interests of the Company held by Management
Stockholders that are rolled over in connection with the Transactions) of not
less than $3,000,000,000 to Solar Capital Corp., Holdings or one or more direct
or indirect holding company parents of Holdings, and (b) the further
contribution to the Company of any portion of such cash contribution proceeds
not directly received by the Company or used by Holdings to pay Transaction
Expenses.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Investors” means the Sponsors and the Management Stockholders.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA,
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, (d) the filing of a notice of

 

24



--------------------------------------------------------------------------------

intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan, (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate.

“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with EMU Legislation.

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Dow Jones Market screen
(or any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or, if different, the date on
which quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in Dollars for delivery on the first
day of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the London Interbank Market for deposits of amounts in Dollars for
delivery on the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by JPMorgan Chase Bank and with a
term equivalent to such Interest Period would be offered by JPMorgan Chase
Bank’s London Branch to major banks in the London interbank eurodollar market at
their request at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period or, if different, the date on
which quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in Dollars for delivery on the first
day of such Interest Period.

 

25



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the Eurocurrency Rate on each
day with respect to the Tranche D Term Loans shall not be less than 1.00%.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by the Company and the Restricted Subsidiaries completed during
such period), and

(iv) an amount equal to the aggregate net non-cash loss on Dispositions by the
Company and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (a) through
(f) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures made in cash or accrued
during such period pursuant to Section 7.16, except to the extent that such
Capital Expenditures were financed with the proceeds of Indebtedness of the
Company or the Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Company and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to Consolidated Net Income and
not in excess of

 

26



--------------------------------------------------------------------------------

the amount of such increase but excluding (X) all other prepayments of Term
Loans and (Y) all prepayments of Revolving Credit Loans and Swing Line Loans)
made during such period (other than in respect of any revolving credit facility
to the extent there is not an equivalent permanent reduction in commitments
thereunder), except to the extent financed with the proceeds of other
Indebtedness of the Company or the Restricted Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on Dispositions by the
Company and the Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions by the
Company and the Restricted Subsidiaries during such period),

(vi) cash payments by the Company and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Company and the Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made during such
period pursuant to Section 7.02 (other than Section 7.02(a)) to the extent that
such Investments and acquisitions were financed with internally generated cash
flow of the Company and the Restricted Subsidiaries,

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(i) to the extent such Restricted Payments were financed with
internally generated cash flow of the Company and the Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Company and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Company and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Company
or any of the Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to Permitted Acquisitions or Capital Expenditures to be consummated or made
during the period of four consecutive fiscal quarters of the Company following
the end of such period; provided that to the extent the aggregate amount of
internally generated cash actually utilized to finance such Permitted
Acquisitions during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, and

 

27



--------------------------------------------------------------------------------

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Company, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary, (b) any Receivables Subsidiary, (c) each Subsidiary listed on
Schedule 1.01G hereto, (d) any Subsidiary that is prohibited by applicable Law
from guaranteeing the Obligations, (e) any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary, (f) any Restricted Subsidiary acquired
pursuant to a Permitted Acquisition financed with secured Indebtedness incurred
pursuant to Section 7.03(g) and each Restricted Subsidiary thereof that
guarantees such Indebtedness; provided that each such Restricted Subsidiary
shall cease to be an Excluded Subsidiary under this clause (f) if such secured
Indebtedness is repaid or becomes unsecured or if such Restricted Subsidiary
ceases to guarantee such secured Indebtedness, as applicable, (g) each
Broker-Dealer Subsidiary and (h) any other Subsidiary with respect to which, in
the reasonable judgment of the Administrative Agent (confirmed in writing by
notice to the Company), the cost or other consequences (including any adverse
tax consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.

“Existing Letters of Credit” means each Letter of Credit outstanding under the
Original Agreement immediately prior to the Fourth Amendment Effective Date.

“Existing Notes” means $250,000,000 aggregate principal amount of the Company’s
4.875% senior notes due 2014.

“Existing Notes Documentation” means the Existing Notes, the Existing Notes
Indenture and all other documents executed and delivered with respect to the
Existing Notes.

 

28



--------------------------------------------------------------------------------

“Existing Notes Indenture” means the Indenture for the Existing Notes, dated as
of January 15, 2004.

“Facility” means the Tranche A U.S. Term Loans, the Tranche B U.S. Term Loans,
the Tranche C Term Loans, the Tranche D Term Loans, the Incremental Term Loans,
the Revolving Credit Facility, the Swing Line Sublimit or the Letter of Credit
Sublimit, as the context may require.

“FATCA” means Section 1471 through 1474 of the Code as of the Fourth Amendment
Effective Date (or any amended or successor version thereto that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations thereunder.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to JPMorgan Chase Bank
on such day on such transactions as determined by the Administrative Agent.

“Fifth Amendment” means the Fifth Amendment to this Agreement dated as of
December 17, 2012, among Holdings, the Borrower, the Lenders party thereto and
the Administrative Agent.

“Fifth Amendment Effective Date” means December 17, 2012.

“Fifth Amendment Reaffirmation Agreement” means the Reaffirmation Agreement
dated as of the Fifth Amendment Effective Date, among Holdings, the Subsidiaries
of Holdings party thereto and the Administrative Agent.

“First Amendment” means the First Amendment dated as of February 28, 2007, to
this Agreement.

“First Amendment Effective Date” means the date on which the First Amendment
became effective in accordance with Section 4 thereof.

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit N among the Administrative Agent,
the Collateral Agent and one or more Senior Representatives for holders of
Permitted First Priority Refinancing Debt, with such modifications thereto as
the Administrative Agent may reasonably agree.

 

29



--------------------------------------------------------------------------------

“First Refinancing Amendment” means the First Refinancing Amendment to this
Agreement dated as of January 31, 2011, among Holdings, the Borrower, the
Incremental Term Lenders party thereto and the Administrative Agent.

“First Refinancing Amendment Effective Date” has the meaning assigned thereto in
the First Refinancing Amendment.

“First Refinancing Amendment Reaffirmation Agreement” means the Reaffirmation
Agreement dated as of January 31, 2011, among Holdings, the Subsidiaries of
Holdings party thereto and the Administrative Agent.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Company which (a) is not a Domestic Subsidiary or (b) is set forth on Schedule
1.01H.

“Fourth Amendment” means the Fourth Amendment to this Agreement dated as of
March 2, 2012, among Holdings, the Borrower, the Lenders party thereto and the
Administrative Agent.

“Fourth Amendment Effective Date” means March 2, 2012.

“Fourth Amendment Reaffirmation Agreement” means the Reaffirmation Agreement
dated as of the Fourth Amendment Effective Date, among Holdings, the
Subsidiaries of Holdings party thereto and the Administrative Agent.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“Funded Debt” means all Indebtedness of the Company and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Company
notifies the Administrative Agent that the Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Closing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an

 

30



--------------------------------------------------------------------------------

amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement”.

 

31



--------------------------------------------------------------------------------

“Guaranty” means, collectively, the Holdings Guaranty and the Subsidiary
Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, in its capacity as a party
thereto.

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties and attached hereto as
Exhibit F-1.

“Holdings Restricted Payments Election” has the meaning specified in
Section 7.06(c).

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Incremental Amendment” has the meaning set forth in Section 2.15(a).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.15(a).

“Incremental Term Commitment” means, as to each Incremental Term Lender, its
obligation to make an Incremental Term Loan to the Company in accordance with
Section 2.15.

“Incremental Term Lender” means, at any time, any Lender that has an Incremental
Term Commitment or an Incremental Term Loan at such time.

“Incremental Term Loan” means (a) a Term Loan made in accordance with
Section 2.15 of this Agreement (including a Term Loan constituting Credit
Agreement Refinancing Indebtedness thereof made in accordance with Section 2.18)
or (b) a Term Loan made pursuant to the First Refinancing Amendment and
outstanding hereunder immediately prior to the Fourth Amendment Effective Date
that shall not have been converted into a Tranche C Term Loan on the Fourth
Amendment Effective Date.

“Incremental Term Note” means a promissory note of the Company payable to any
Incremental Term Lender or its registered assigns, in substantially the form of
Exhibit A to the First Refinancing Amendment, evidencing the aggregate
Indebtedness of the Company to such Incremental Term Lender resulting from the
Incremental Term Loans made by such Incremental Term Lender.

 

32



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;
and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Holdings and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business consistent with past
practice. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of

 

33



--------------------------------------------------------------------------------

such date. The amount of Indebtedness of any Person for purposes of clause
(e) shall be deemed to be equal to the lesser of (i) the aggregate unpaid amount
of such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning specified in Section 10.08.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement attached hereto as Exhibit M.

“Intended Tax Treatment” means, subject to the exception below, that:

(a) the transaction described in clause (iv) of the definition of “AS Separation
Transactions” followed by the AS Separation constitutes a “reorganization”
within the meaning of Section 368(a)(1)(D) of the Code, and the Company will not
recognize any gain with respect thereto;

(b) the exchange described in clause (v) of the definition of “AS Separation
Transactions” qualifies for non-recognition treatment under Section 361 of the
Code, and the Company will not recognize any gain with respect thereto; and

(c) the AS Separation qualifies as a non-recognition transaction under
Section 355 of the Code and related provisions;

except to the extent that any gain that the Company may recognize in the
transactions described (and qualifying for the respective Code provision
referenced) in clauses (a), (b) or (c) could not reasonably be expected to have
a Material Adverse Effect.

“Interest Coverage Ratio” means, with respect to the Company and the Restricted
Subsidiaries on a consolidated basis, as of the end of any fiscal quarter of the
Company for the Test Period ending on such date, the ratio of (a) Consolidated
EBITDA to (b) Consolidated Interest Expense.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made.

 

34



--------------------------------------------------------------------------------

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries, intercompany loans, advances or Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business consistent with past practice) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IP Collateral” means all “Intellectual Property Collateral” referred to in the
Collateral Documents and all of the other IP Rights that are or are required by
the terms hereof or of the Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Secured Parties.

“IP Rights” has the meaning set forth in Section 5.15.

“IRS” means the United States Internal Revenue Service.

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.

 

35



--------------------------------------------------------------------------------

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” has the meaning specified in Section 7.13.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Other Term Loan, any Other Term Commitment, any
Other Revolving Credit Loan or any Other Revolving Credit Commitment, in each
case as extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means JPMorgan Chase Bank and Bank of America, N.A. and any other
Lender that becomes an L/C Issuer in accordance with Section 2.03(k) or
10.07(j), in each case, in its capacity as an issuer of Letters of Credit
(including Existing Letters of Credit) hereunder, or any successor issuer of
Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

“Lender” means each Person listed on Schedule 2.01 (as amended as of the Fifth
Amendment Effective Date) and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption, an Incremental Amendment or a
Refinancing Amendment, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption or pursuant to the Fourth
Amendment following the termination of its Revolving Credit Commitments and the
repayment in full

 

36



--------------------------------------------------------------------------------

of its existing Revolving Credit Loans on the Fourth Amendment Effective Date.
Unless the context otherwise requires, the term “Lenders” shall include each L/C
Issuer and the Swing Line Lender, and their respective successors and assigns as
permitted hereunder. “Lender” includes each Incremental Term Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any Existing Letter of Credit or any letter of credit
issued hereunder. A Letter of Credit may be a commercial letter of credit or a
standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Commitments (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $150,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Loan” means the loans made by the Lenders to the Borrower pursuant to Article 2
of this Agreement, including the U.S. Term Loans made pursuant to the First
Amendment on the First Amendment Effective Date, any Incremental Term Loan, any
Other Term Loan or any Other Revolving Credit Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents and (v) each Letter of Credit
Application.

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Company, the Administrative Agent and one or more Accepting Lenders, effecting
one or more Permitted Amendments and such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.17.

 

37



--------------------------------------------------------------------------------

“Loan Modification Offer” has the meaning specified in Section 2.17(a).

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Stockholders” means the members of management of the Company or its
Subsidiaries who are investors in Holdings or any direct or indirect parent
thereof.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01D.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Company and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Borrower or the Loan Parties (taken as a whole) to
perform their respective payment obligations under any Loan Document to which
the Borrower or any of the Loan Parties is a party or (c) a material adverse
effect on the rights and remedies of the Lenders under any Loan Document.

“Maturity Date” means

(a) with respect to the Revolving Credit Commitments and the Revolving Credit
Loans, November 29, 2016; provided, however, that such date will automatically
become (x) November 29, 2013 for the Revolving Credit Commitments and the
Revolving Credit Loans if all but $650,000,000 in aggregate principal amount of
the Tranche A U.S. Term Loans, the Incremental Term Loans established pursuant
to the First Refinancing Amendment and the Existing Notes are not repaid in full
or extended, renewed or refinanced with a Permitted Refinancing on or prior to
November 29, 2013, which Permitted Refinancing will not mature or require any
scheduled amortization or payments of principal prior to the date that is
ninety-one (91) days after November 29, 2016, and (y) if such date has not
otherwise been modified in accordance with clause (x), November 29, 2015 for the
Revolving Credit Commitments and the Revolving Credit Loans if all but
$250,000,000 in aggregate principal amount of the Tranche B U.S. Term Loans are
not repaid in full or extended, renewed or refinanced with a Permitted
Refinancing on or prior to November 29, 2015, which Permitted Refinancing will
not mature or require any scheduled amortization or payments of principal prior
to the date that is ninety-one (91) days after November 29, 2016;

(b) with respect to the Tranche A U.S. Term Loans and the Incremental Term Loans
made pursuant to the First Refinancing Amendment, February 28, 2014;

(c) with respect to the Tranche B U.S. Term Loans, February 28, 2016;

 

38



--------------------------------------------------------------------------------

(d) with respect to the Tranche C Term Loans, February 28, 2017; provided,
however, that such date will automatically become November 29, 2015 if all but
$250,000,000 in aggregate principal amount of the Tranche B U.S. Term Loans are
not repaid in full or extended, renewed or refinanced with a Permitted
Refinancing on or prior to November 29, 2015, which Permitted Refinancing will
not mature or require any scheduled amortization or payments of principal prior
to the date that is ninety-one (91) days after February 28, 2017; and

(e) with respect to the Tranche D Term Loans, January 31, 2020; provided,
however, that such date will automatically become (x) August 16, 2018 if all but
$250,000,000 in aggregate principal amount of the Company’s 73/8% Senior Notes
due 2018 are not repaid in full or extended, renewed or refinanced with a
Permitted Refinancing on or prior to August 16, 2018, which Permitted
Refinancing will not mature or require any scheduled amortization or payments of
principal prior to the date that is ninety-one (91) days after January 31, 2020
or (y) if such date has not otherwise been modified in accordance with clause
(x), August 2, 2019 if all but $250,000,000 in aggregate principal amount of the
Company’s 6.625% Senior Subordinated Notes due 2019 are not repaid in full or
extended, renewed or refinanced with a Permitted Refinancing on or prior to
August 2, 2019, which Permitted Refinancing will not mature or require any
scheduled amortization or payments of principal prior to the date that is
ninety-one (91) days after January 31, 2020.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merger” means the merger of Solar Capital Corp. with SunGard pursuant to the
Merger Agreement.

“Merger Agreement” means the Agreement and Plan of Merger dated as of March 27,
2005, between Solar Capital Corp. and SunGard.

“Merger Consideration” means the total funds required to consummate the Merger.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Lenders substantially in the form of
Exhibit H (with such changes as may be customary to account for local Law
matters), and any other mortgages executed and delivered pursuant to
Section 6.11.

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

“Mortgaged Properties” has the meaning specified in paragraph (j) of the
definition of Collateral and Guarantee Requirement.

 

39



--------------------------------------------------------------------------------

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a) with respect to the Disposition of any asset by Holdings, the Company or any
Restricted Subsidiary or any Casualty Event, the excess, if any, of (i) the sum
of cash and Cash Equivalents received in connection with such Disposition or
Casualty Event (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the
Company or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket expenses (including attorneys’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by Holdings, the Company or such Restricted Subsidiary
in connection with such Disposition or Casualty Event, (C) taxes paid or
reasonably estimated to be actually payable in connection therewith and (D) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by Holdings, the Company or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction and it being understood that “Net Cash Proceeds” shall include
any cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by Holdings, the Company or any Restricted Subsidiary in
any such Disposition and (ii) upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) of the preceding sentence or, if such liabilities have
not been satisfied in cash and such reserve is not reversed within three hundred
and sixty-five (365) days after such Disposition or Casualty Event, the amount
of such reserve; provided that (x) no net cash proceeds calculated in accordance
with the foregoing realized in a single transaction or series of related
transactions shall constitute Net Cash Proceeds unless such net cash proceeds
shall exceed $10,000,000 and (y) no such net cash proceeds shall constitute Net
Cash Proceeds under this clause (a) in any fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed
$25,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a));

 

40



--------------------------------------------------------------------------------

(b) with respect to the incurrence or issuance of any Indebtedness by Holdings,
the Company or any Restricted Subsidiary, the excess, if any, of (i) the sum of
the cash received in connection with such incurrence or issuance over (ii) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by Holdings, the
Company or such Restricted Subsidiary in connection with such incurrence or
issuance; and

(c) with respect to any amount in excess of $750,000,000 in the aggregate
outstanding under the Receivables Facility, the excess, if any, of (x) the sum
of the cash received in connection with such excess amount over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses, incurred by Holdings, the
Company or the applicable Restricted Subsidiary in connection with respect to
such excess amount.

“New Notes” means the Senior Notes and Senior Subordinated Notes.

“New Notes Documentation” means the New Notes, and all documents executed and
delivered with respect to the New Notes, including the Senior Notes Indenture
and the Senior Subordinated Notes Indenture.

“Non-Cash Charges” has the meaning set forth in the definition of the term
“Consolidated EBITDA”.

“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a U.S. Term Note, an Incremental Term Note or a Revolving Credit
Note, as the context may require.

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event or of Excess Cash Flow, that such amount (a) was not
required to be applied to prepay the Loans pursuant to Section 2.05(b) and
(b) was not previously applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was (or may have
been) contingent on receipt of such amount or utilization of such amount for a
specified purpose. The Company shall promptly notify the Administrative Agent of
any application of such amount as contemplated by (b) above.

“NPL” means the National Priorities List under CERCLA.

 

41



--------------------------------------------------------------------------------

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Subsidiaries arising under any
Loan Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or Subsidiary of any proceeding under any Debtor Relief Laws naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding, (y) obligations of any
Loan Party and its Subsidiaries arising under any Secured Hedge Agreement and
(z) Cash Management Obligations. Without limiting the generality of the
foregoing, the Obligations of the Loan Parties under the Loan Documents (and of
their Subsidiaries to the extent they have obligations under the Loan Documents)
include (a) the obligation (including guarantee obligations) to pay principal,
interest, Letter of Credit commissions, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party or its Subsidiaries under any Loan Document and (b) the obligation of
any Loan Party or any of its Subsidiaries to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party or such Subsidiary.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Agreement” means this Agreement as amended and in effect immediately
prior to the amendment and restatement on the Fourth Amendment Effective Date
pursuant to the Fourth Amendment.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder or extended Revolving Credit Commitments that
result from a Refinancing Amendment.

“Other Revolving Credit Loans” means the Revolving Credit Loans made pursuant to
any Other Revolving Credit Commitment.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment.

 

42



--------------------------------------------------------------------------------

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Outstanding Amount” means (a) with respect to the U.S. Term Loans, Incremental
Term Loans, Revolving Credit Loans and Swing Line Loans on any date, the amount
thereof after giving effect to any borrowings and prepayments or repayments of
U.S. Term Loans, Incremental Term Loans, Revolving Credit Loans (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) and Swing Line Loans, as the case
may be, occurring on such date; and (b) with respect to any L/C Obligations on
any date, the amount thereof on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes thereto as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

“Overnight Rate” means, for any day, the Federal Funds Rate.

“Pari-Passu Liens” means any Lien on the Collateral granted for the benefit of
the holders of the Existing Notes that is required by the terms of the Existing
Notes Indentures as a result of the grant of security interests pursuant to any
Collateral Document.

“Participant” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Permitted Acquisition” has the meaning specified in Section 7.02(i).

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.17, providing for an extension of the Maturity Date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) a change in the Applicable Rate with respect to the Loans and/or Commitments
of the Accepting Lenders and/or (b) a change in the fees payable to, or the
inclusion of new fees to be payable to, the Accepting Lenders.

 

43



--------------------------------------------------------------------------------

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings (and, after a Qualifying IPO, of the Company) to the
extent permitted hereunder.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by the Company in the form of one or more series of senior secured
notes; provided that (i) such Indebtedness is secured by the Collateral on a
pari passu basis (but without regard to the control of remedies) with the
Secured Obligations and is not secured by any property or assets of the Company
or any Subsidiary other than the Collateral, (ii) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Term Loans (including
portions of Tranches of Term Loans or Other Term Loans), (iii) such Indebtedness
does not mature or have scheduled amortization or payments of principal prior to
the date that is ninety-one (91) days after the Latest Maturity Date at the time
such Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the First Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted First Priority Refinancing Debt incurred by the Company, then the
Company, the Subsidiary Guarantors, the Administrative Agent, the Collateral
Agent and the Senior Representative for such Indebtedness shall have executed
and delivered the First Lien Intercreditor Agreement. Permitted First Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Permitted Holders” means the Equity Investors other than the Management
Stockholders to the extent that the amount of the outstanding voting stock of
Holdings owned beneficially or of record by such Management Stockholders in the
aggregate at any time exceeds ten percent (10%) of the total amount of the
outstanding voting stock of Holdings at such time.

“Permitted Holdings Debt” has the meaning specified in Section 7.03(r).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being

 

44



--------------------------------------------------------------------------------

modified, refinanced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, and (d) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is Indebtedness permitted pursuant to
Section 7.03(b), 7.03(v) or 7.13(a), (i) to the extent such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (ii) the terms and conditions (including, if applicable, as to
collateral but excluding as to subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended; provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees) and (iii) such modification, refinancing, refunding, renewal or
extension is incurred by the Person who is the obligor of the Indebtedness being
modified, refinanced, refunded, renewed or extended.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by the Company in the form of one or more series of second lien secured notes or
second lien secured loans; provided that (i) such Indebtedness is secured by the
Collateral on a second lien, subordinated basis to the Secured Obligations and
the obligations in respect of any Permitted First Priority Refinancing Debt and
is not secured by any property or assets of the Company or any Subsidiary other
than the Collateral, (ii) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans (including portions of
Tranches of Term Loans or Other Term Loans), (iii) such Indebtedness does not
mature or have scheduled amortization or payments of principal prior to the date
that is ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (iv) the security agreements relating to such
Indebtedness are substantially the same as the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent),
(v) such Indebtedness is not guaranteed by any Subsidiaries other than the
Subsidiary Guarantors and (vi) a Senior Representative acting on behalf of the
holders of such Indebtedness shall have become party to the Second Lien
Intercreditor Agreement; provided that if such Indebtedness is the initial
Permitted Second Priority Refinancing Debt incurred by the Company, then the
Company, the Subsidiary Guarantors, the Administrative Agent, the Collateral
Agent and the Senior Representatives for such Indebtedness shall have executed
and delivered the Second Lien Intercreditor Agreement. Permitted Second Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

 

45



--------------------------------------------------------------------------------

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Company in the form of one or more series of senior unsecured notes or
loans; provided that (i) such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Term Loans (including portions of
Tranches of Term Loans or Other Term Loans), (ii) such Indebtedness does not
mature or have scheduled amortization or payments of principal prior to the date
that is ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (iii) such Indebtedness is not guaranteed by any
Subsidiaries other than the Subsidiary Guarantors and (iv) such Indebtedness is
not secured by any Lien or any property or assets of the Company or any
Subsidiary. Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Loan Party or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Equity” has the meaning specified in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Pre-IPO Period” means the period beginning on, and including, the AS Separation
Date and ending on the first date after the AS Separation Date on which a
Qualifying IPO is consummated.

“Principal L/C Issuer” means any L/C Issuer that has issued Letters of Credit
having an aggregate Outstanding Amount in excess of $10,000,000.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or the
Consolidated EBITDA of the Company, the pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected by
the Company in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the

 

46



--------------------------------------------------------------------------------

operations of the Company and the Restricted Subsidiaries; provided that, so
long as such actions are taken during such Post-Acquisition Period or such costs
are incurred during such Post-Acquisition Period, as applicable, the cost
savings related to such actions or such additional costs, as applicable, it may
be assumed, for purposes of projecting such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, that such
cost savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period; provided further that any such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test or covenant hereunder, that (A) to the
extent applicable, the Pro Forma Adjustment shall have been made and (B) all
Specified Transactions and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the Company or any division, product
line, or facility used for operations of the Company or any of its Subsidiaries,
shall be excluded, and (ii) in the case of a Permitted Acquisition or Investment
described in the definition of “Specified Transaction”, shall be included,
(b) any retirement of Indebtedness and (c) any Indebtedness incurred or assumed
by the Company or any of the Restricted Subsidiaries in connection therewith and
if such Indebtedness has a floating or formula rate, shall have an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (i) (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Company and the Restricted
Subsidiaries and (z) factually supportable or (ii) otherwise consistent with the
definition of Pro Forma Adjustment.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

 

47



--------------------------------------------------------------------------------

“Projections” shall have the meaning set forth in Section 6.01(c).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying IPO” means the issuance by Holdings, any direct or indirect parent
of Holdings or the Company of its common Equity Interests in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act.

“Receivables Facility” means the trade receivables commercial paper co-purchase
conduit facility of the Company entered into on the Closing Date, together with
any other receivables financings of Holdings, the Company or any of its
Subsidiaries and any modification, refinancing, refunding, renewal or extension
of, increase to or incremental financing under, any of the foregoing.

“Receivables Subsidiary” means SunGard Financing LLC, SunGard Funding LLC,
SunGard Funding II LLC and any other direct or indirect Subsidiary of Holdings
established in connection with the Receivables Facility which is not permitted
by the terms of the Receivables Facility to guarantee the Obligations.

“Refinanced U.S. Term Loans” has the meaning specified in Section 10.01.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Company
executed by each of (a) the Company and Holdings, (b) the Administrative Agent
and (c) each Additional Lender and Lender that agrees to provide any portion of
the Credit Agreement Refinancing Indebtedness being incurred pursuant thereto,
in accordance with Section 2.18.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Replacement U.S. Term Loans” has the meaning specified in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

48



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of U.S. Term Loans or Incremental Term Loans or Revolving Credit
Loans, a Committed Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Revolving Credit Commitments and (c) aggregate
unused Incremental Term Commitments; provided that the unused Revolving Credit
Commitment and unused Incremental Term Commitments of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restated Agreement” means this Agreement as amended and in effect immediately
prior to the amendment and restatement hereof on the Fifth Amendment Effective
Date pursuant to the Fifth Amendment.

“Restatement Effective Date” shall mean the Amendment Effective Date as defined
in the Amendment and Restatement Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Company or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings or the Company’s stockholders, partners or members
(or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Company other than an
Unrestricted Subsidiary.

“Revolving Commitment Increase” has the meaning set forth in Section 2.15(a).

“Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.15(a).

 

49



--------------------------------------------------------------------------------

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(d).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(d), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth, and opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Revolving Credit Commitments on the Fifth Amendment Effective Date
is $880,000,000.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the outstanding principal amount of such Revolving Credit Lender’s Revolving
Credit Loans and its Pro Rata Share of the L/C Obligations in respect of Letters
of Credit and the Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means a Revolving Credit Loan made pursuant to
Section 2.01(d) or deemed made in accordance with the provisions of
Section 2.07(f) by a Revolving Credit Lender pursuant to its Revolving Credit
Commitment.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-4 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“Rollover Amount” has the meaning set forth in Section 7.16(b).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means with respect to disbursements and payments, immediately
available funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

50



--------------------------------------------------------------------------------

“Second Lien Intercreditor Agreement” means the Second Lien Intercreditor
Agreement substantially in the form of Exhibit O among the Administrative Agent,
the Collateral Agent and one or more Senior Representatives for holders of
Permitted Second Priority Refinancing Debt, with such modifications thereto as
the Administrative Agent may reasonably agree.

“Second Refinancing Amendment” means the Second Refinancing and Incremental
Amendment to this Agreement dated as of March 11, 2011, among Holdings, the
Borrower, the Revolving Credit Lenders party thereto and the Administrative
Agent.

“Second Refinancing Amendment Effective Date” has the meaning assigned thereto
in the Second Refinancing Amendment.

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between any Loan Party or any Restricted Subsidiary and
any Hedge Bank.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Supplemental Administrative Agent and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.01(c).

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, the Security Agreement executed by the
Loan Parties and attached hereto as Exhibit G, together with each other security
agreement supplement executed and delivered pursuant to Section 6.11.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means, collectively, (a) $900,000,000 in aggregate principal
amount of the Company’s 7 3/8% senior unsecured notes due 2018 and
(b) $700,000,000 in aggregate principal amount of the Company’s 7.625% senior
unsecured notes due 2020.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated as of
November 15, 2010.

“Senior Subordinated Notes” means $1,000,000,000 in aggregate principal amount
of the Company’s 10.25% senior subordinated notes due 2015.

“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of August 11, 2005.

 

51



--------------------------------------------------------------------------------

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA”.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Specified Transaction” means, with respect to any period, any Investment,
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Incremental Term Loan or Revolving Commitment Increase
that by the terms of this Agreement requires “Pro Forma Compliance” with a test
or covenant hereunder or requires such test or covenant to be calculated on a
“Pro Forma Basis”.

“Sponsors” means Silver Lake Partners, Bain Capital Partners, LLC, Goldman Sachs
Capital Partners, Kohlberg Kravis Roberts & Co., Providence Equity Partners
Inc., Texas Pacific Group, The Blackstone Group, and their Affiliates, but not
including, however, any portfolio companies of any of the foregoing.

“Sponsor Management Agreement” means the Management Agreement between certain of
the management companies associated with the Sponsors and the Company.

“Sponsor Termination Fees” means the one-time payment under the Sponsor
Management Agreement of a termination fee to one or more of the Sponsors and
their Affiliates in the event of either a Change of Control or the completion of
a Qualifying IPO.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or

 

52



--------------------------------------------------------------------------------

other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Company.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Company that
are Guarantors.

“Subsidiary Guaranty” means, collectively, (a) the Subsidiary Guaranty made by
the Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties and attached hereto as Exhibit F-2 and (b) each other guaranty
and guaranty supplement delivered pursuant to Section 6.11.

“Successor Company” has the meaning specified in Section 7.04(d).

“Successor Holding Company” has the meaning specified in Section 7.04(h).

“SunGard” has the meaning specified in the introductory paragraph to this
Agreement.

“SunGard Short Term Notes” means notes issued by the Company to investment banks
or other investors that are anticipated to be exchanged for AS Spinco Securities
pursuant to the AS Exchange Agreement and having a maturity of at least 30 days
but not more than 45 days (or such other maturity as may be required by the IRS
pursuant to the AS Separation IRS Ruling).

“Supplemental Administrative Agent” has the meaning specified in Section 9.13
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

53



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means JPMorgan Chase Bank, in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Syndication Agents” means Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Morgan Stanley Senior Funding, Inc., as Syndication Agents under this
Agreement.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and Class and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by the Term Lenders of such Class pursuant to Section 2.01.

“Term Commitment” means an Incremental Term Commitment.

 

54



--------------------------------------------------------------------------------

“Term Lender” means a U.S. Term Lender or an Incremental Term Lender, as the
context may require.

“Term Loan” means a U.S. Term Loan, an Incremental Term Loan or an Other Term
Loan, as the context may require.

“Term Note” means a U.S. Term Note or an Incremental Term Note, as the context
may require.

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of the Company then last ended.

“Threshold Amount” means $50,000,000.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Secured Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Total Secured Debt on such date to (b) Consolidated EBITDA for the most recent
Test Period.

“Tranche” means a category of Commitments or Credit Extensions thereunder. For
purposes hereof, each of the following comprises a separate Tranche: (a) the
unused Revolving Credit Commitments, (b) the outstanding Revolving Credit Loans
and L/C Obligations in respect of Letters of Credit, (c) the outstanding Tranche
A U.S. Term Loans, (d) the outstanding Tranche B U.S. Term Loans, (e) the
outstanding Tranche C Term Loans, (f) the outstanding Tranche D Term Loans and
(g) the outstanding Incremental Term Loans, if any.

“Tranche A U.S. Term Lender” means at any time, any Lender that has a Tranche A
U.S. Term Loan at such time.

“Tranche A U.S. Term Loan” means a Tranche A U.S. Term Loan made pursuant to the
First Amendment and outstanding hereunder immediately prior to the Fourth
Amendment Effective Date that shall not have been converted into a Tranche C
Term Loan on the Fourth Amendment Effective Date.

“Tranche B U.S. Term Lender” means at any time, any Lender that has a Tranche B
U.S. Term Loan at such time.

“Tranche B U.S. Term Loan” means a Tranche B U.S. Term Loan made pursuant to
Section 2.01(a).

 

55



--------------------------------------------------------------------------------

“Tranche C Term Lender” means at any time, any Lender that has a Tranche C Term
Loan at such time.

“Tranche C Term Loan” means a Tranche A U.S. Term Loan or an Incremental Term
Loan that was converted to a “Tranche C Term Loan” on the Fourth Amendment
Effective Date pursuant to the Fourth Amendment.

“Tranche D Term Lender” means at any time, any Lender that has a Tranche D Term
Loan at such time.

“Tranche D Term Loan” means a Tranche D Term Loan made pursuant to
Section 2.01(a) on the Fifth Amendment Effective Date.

“Transaction” means, collectively, (a) the Equity Contributions, (b) the Merger,
(c) the issuance of the New Notes, (d) the funding of the Term Loans and up to
$250,000,000 of Revolving Credit Loans on the Closing Date, (e) the funding of
the Receivables Facility on the Closing Date, (f) the consummation of any other
transactions in connection with the foregoing and (g) the payment of the fees
and expenses incurred in connection with any of the foregoing.

“Transaction Documents” means the Merger Agreement and all other material
documents, instruments and certificates contemplated by the Merger Agreement.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Company or any Restricted Subsidiary in connection with the Transaction,
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) each Subsidiary of the Company listed on
Schedule 1.01C and (ii) any Subsidiary of the Company designated by the board of
directors of Holdings as an Unrestricted Subsidiary pursuant to Section 6.15
subsequent to the Closing Date.

“U.S. Lender” has the meaning set forth in Section 10.15(b).

 

56



--------------------------------------------------------------------------------

“U.S. Term Lenders” means, collectively, the Tranche A U.S. Term Lenders, the
Tranche B U.S. Term Lenders, the Tranche C Term Lenders and the Tranche D Term
Lenders.

“U.S. Term Loans” means, collectively, the Tranche A U.S. Term Loans, the
Tranche B U.S. Term Loans, the Tranche C Term Loans and the Tranche D Term
Loans.

“U.S. Term Note” means a promissory note of the Company payable to any U.S. Term
Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto, evidencing the aggregate Indebtedness of the Company to such U.S. Term
Lender resulting from the U.S. Term Loans made by such U.S. Term Lender.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

57



--------------------------------------------------------------------------------

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Total Leverage
Ratio and Interest Coverage Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

SECTION 1.04. Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment of Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

58



--------------------------------------------------------------------------------

SECTION 1.08. Currency Equivalents Generally. (a) Any amount specified in this
Agreement (other than in Articles 2, 9 and 10 or as set forth in paragraph
(b) of this Section) or any of the other Loan Documents to be in Dollars shall
also include the equivalent of such amount in any currency other than Dollars,
such equivalent amount to be determined at the rate of exchange quoted by the
Reuters World Currency Page for the applicable currency at 11:00 a.m. (London
time) on such day (or, in the event such rate does not appear on any Reuters
World Currency Page, by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Company, or, in the absence of such agreement, such rate shall instead be
the arithmetic average of the spot rates of exchange of the Administrative Agent
in the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m. (New York City time)
on such date for the purchase of Dollars for delivery two Business Days later).
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(b) For purposes of determining compliance under Sections 7.02, 7.05, 7.06, 7.11
and 7.16, any amount in a currency other than Dollars will be converted to
Dollars based on the average Exchange Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating EBITDA for the applicable
period; provided, however, that the foregoing shall not be deemed to apply to
the determination of any amount of Indebtedness.

SECTION 1.09. Change of Currency. Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
may from time to time specify with the Company’s consent to appropriately
reflect a change in currency of any country and any relevant market conventions
or practices relating to such change in currency.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01. The Loans. (a) The U.S. Term Borrowings. Holdings, the Company and
the Lenders acknowledge (i) the making of Tranche A U.S. Term Loans and Tranche
B U.S. Term Loans, in each case pursuant to Section 2.01(a) of the Original
Agreement, (ii) the making of Incremental Term Loans pursuant to the First
Refinancing Amendment, (iii) the conversion of a portion of the Tranche A U.S.
Term

 

59



--------------------------------------------------------------------------------

Loans (as defined in the Original Agreement) and Incremental Term Loans (as
defined in the Original Agreement) into Tranche C Term Loans pursuant to the
Fourth Amendment and (iv) the making of Tranche D Term Loans pursuant to the
Fifth Amendment. Holdings, the Company and the Lenders acknowledge and agree
that, on and after the Fifth Amendment Effective Date all Tranche A U.S. Term
Loans, Incremental Term Loans, Tranche B U.S. Term Loans and Tranche C Term
Loans shall continue to be outstanding as such, in each case pursuant to the
terms and conditions of this Agreement and the other Loan Documents. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
U.S. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.

(b) [Reserved].

(c) [Reserved].

(d) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein (i) each Revolving Credit Lender severally agrees to make loans
denominated in Dollars (each such loan, a “Revolving Credit Loan”) to the
Borrower as elected by the Borrower pursuant to Section 2.02 from time to time,
on any Business Day until the Maturity Date with respect to its Revolving Credit
Commitment, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s Revolving Credit Commitment; provided that after giving
effect to any Revolving Credit Borrowing, the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(d), prepay under Section 2.05 and reborrow
under this Section 2.01(d). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 12:30 p.m. (New York, New
York time) (i) three (3) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans or any conversion of Base
Rate Loans to Eurocurrency Rate Loans, and (ii) one (1) Business Day before the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of $5,000,000 or a whole

 

60



--------------------------------------------------------------------------------

multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of U.S. Term Loans of a particular Tranche or
Incremental Term Loans or Revolving Credit Loans from one Type to the other, or
a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of JPMorgan
Chase Bank with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Company pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

 

61



--------------------------------------------------------------------------------

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
JPMorgan Chase Bank prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than twenty (20) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03. Letters of Credit. (a) The Letter of Credit Commitment. (i) On and
after the Fourth Amendment Effective Date the Existing Letters of Credit will
constitute Letters of Credit under this Agreement and for purposes hereof will
be deemed to have been issued on the Fourth Amendment Effective Date. Subject to
the terms and conditions set forth herein, (A) each L/C Issuer agrees, in
reliance upon the agreements of the other Revolving Credit Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Fourth Amendment Effective Date until the Letter of Credit Expiration
Date, to issue Letters of Credit denominated in Dollars for the account of the
Company (provided that any Letter of Credit may be for the benefit of any
Subsidiary of the Company) and to amend or renew Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drafts under
the Letters of Credit and (B) the Revolving Credit Lenders severally agree to
participate in Letters of Credit issued pursuant to this Section 2.03; provided
that no L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit if as of the date of such L/C Credit Extension, (x) the
Revolving Credit Exposure of any Lender would exceed such Lender’s Revolving
Credit Commitment or (y) the Outstanding Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit. Within the foregoing limits, and subject
to the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. In connection with the
AS Separation Transactions, any L/C Issuer hereunder that is also an issuing
bank in respect of any credit facility of AS Spinco or any

 

62



--------------------------------------------------------------------------------

of the AS Subsidiaries on or after the AS Separation Date may give notice to the
Administrative Agent and the L/C Issuers that any Letter of Credit issued
hereunder for the benefit of any AS Subsidiary will, from and after the AS
Separation Date, be deemed to be a letter of credit issued under such credit
facility of AS Spinco or any of the AS Subsidiaries and no longer be outstanding
as a Letter of Credit hereunder.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Fourth
Amendment Effective Date, or shall impose upon such L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Fourth Amendment Effective
Date (for which such L/C Issuer is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer; or

(E) such Letter of Credit is in an initial amount less than $100,000, in the
case of a commercial Letter of Credit, or $100,000, in the case of a standby
Letter of Credit.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Company delivered to an

 

63



--------------------------------------------------------------------------------

L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Company. Such Letter of Credit Application must be received by the
relevant L/C Issuer and the Administrative Agent not later than 12:30 p.m. at
least two (2) Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion.
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer: (a) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (b) the amount
thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company or enter into the
applicable amendment, as the case may be. Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Lender’s Pro Rata Share times the amount of such Letter of Credit.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the relevant L/C Issuer shall agree to issue a Letter of Credit that has
automatic renewal provisions (each, an “Auto-Renewal Letter of Credit”);
provided that any such Auto-Renewal Letter of Credit must permit the relevant
L/C Issuer to prevent any such renewal at least once in each twelve month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Nonrenewal Notice
Date”) in each such twelve month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by the relevant L/C
Issuer, the Company shall not be required to make a specific request to the
relevant L/C

 

64



--------------------------------------------------------------------------------

Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
relevant L/C Issuer to permit the renewal of such Letter of Credit at any time
to an expiry date not later than the Letter of Credit Expiration Date; provided
that the relevant L/C Issuer shall not permit any such renewal if (A) the
relevant L/C Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its renewed form under the terms hereof (by
reason of the provisions of Section 2.03(a)(ii) or otherwise) or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five (5) Business Days before the Nonrenewal Notice Date from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the relevant L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the Company
and the Administrative Agent thereof. Not later than 11:00 a.m. on the Business
Day immediately following any payment by an L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Company shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Company fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Appropriate Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars) (the
“Unreimbursed Amount”) and the amount of such Appropriate Lender’s Pro Rata
Share thereof. In such event, the Company shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer, in Dollars, at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business

 

65



--------------------------------------------------------------------------------

Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Appropriate Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
relevant L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Appropriate Lender’s payment
to the Administrative Agent for the account of the relevant L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of the
relevant L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately

 

66



--------------------------------------------------------------------------------

available to such L/C Issuer at a rate per annum equal to the Overnight Rate
from time to time in effect. A certificate of the relevant L/C Issuer submitted
to any Revolving Credit Lender (through the Administrative Agent) with respect
to any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Overnight Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the Company to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

67



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations any Loan Party in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Company to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Company to the extent
permitted by applicable Law) suffered by the Company that are caused by such L/C
Issuer’s gross negligence or willful misconduct when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof.

(f) Role of L/C Issuers. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Company’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of

 

68



--------------------------------------------------------------------------------

the respective correspondents, participants or assignees of any L/C Issuer,
shall be liable or responsible for any of the matters described in clauses (i)
through (vi) of Section 2.03(e); provided that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful or
grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) If an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and the conditions set forth in Section 4.02 to a Revolving Credit
Borrowing cannot then be met, (ii) if, as of the Letter of Credit Expiration
Date, any Letter of Credit may for any reason remain outstanding and partially
or wholly undrawn, (iii) if any Event of Default occurs and is continuing and
the Administrative Agent or the Required Lenders, as applicable, require the
Company to Cash Collateralize the L/C Obligations pursuant to Section 8.02(c) or
(iv) an Event of Default set forth under Section 8.01(f) occurs and is
continuing, then the Company shall Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be), and shall do so not later than 2:00 P.M.,
New York City time, on (x) in the case of the immediately preceding clauses
(i) through (iii), (1) the Business Day that the Company receives notice
thereof, if such notice is received on such day prior to 12:00 Noon, New York
City time, or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Company receives such notice and (y) in
the case of the immediately preceding clause (iv), the Business Day on which an
Event of Default set forth under Section 8.01(f) occurs or, if such day is not a
Business Day, the Business Day immediately succeeding such day. For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Company hereby grants to the Administrative Agent,
for the

 

69



--------------------------------------------------------------------------------

benefit of the L/C Issuers and the Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts at JPMorgan
Chase Bank and may be invested in readily available Cash Equivalents. If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent (on behalf of the Secured Parties) or that the total amount of such funds
is less than the aggregate Outstanding Amount of all L/C Obligations, the
Company will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at JPMorgan Chase Bank as aforesaid, an amount equal to the
excess of (a) such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Company.

(h) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share of the Revolving Credit Commitments, a Letter of Credit fee for each
Letter of Credit issued pursuant to this Agreement equal to the Applicable Rate
times the daily maximum amount then available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided that no such letter of credit fee shall accrue
on any of the Revolving Credit Commitments of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Such letter of credit fees shall be
computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable in Dollars on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to each L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit issued by it equal to 0.125% per annum
of the daily maximum amount then available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit). Such fronting fees shall be computed on a quarterly
basis in arrears. Such fronting fees shall be due and

 

70



--------------------------------------------------------------------------------

payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Company shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. Notwithstanding anything else to
the contrary in this Agreement, in the event of any conflict between the terms
hereof and the terms of any Letter of Credit Application, the terms hereof shall
control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

SECTION 2.04. Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) to the Company from time to time on any Business
Day until the Maturity Date with respect to the Revolving Credit Commitments in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment then in effect; provided further that, the Company
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05 and reborrow under this Section 2.04. Each Swing Line Loan shall be
a Base Rate Loan. Swing Line Loans shall only be denominated in Dollars.
Immediately upon the making of a Swing Line Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Pro Rata Share times the
amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must

 

71



--------------------------------------------------------------------------------

be received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the proviso to the first sentence of Section 2.04(a) or (B) that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Company.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Company (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Credit Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Company with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Credit
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office for Dollar denominated payments not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

 

72



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Overnight Rate from time to time in effect. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its

 

73



--------------------------------------------------------------------------------

Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.05. Prepayments. (a) Optional. (i) The Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty, subject to clause (a)(iv) below; provided that (1) such notice must be
received by the Administrative Agent not later than 12:30 p.m. (New York, New
York time) (A) three (3) Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(2) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (3) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $500,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the Loans pursuant to this Section 2.05(a) shall be paid to the
Appropriate Lenders in accordance with their respective Pro Rata Shares. At the
Company’s election in connection with any prepayment of Revolving Credit Loans
pursuant to this Section 2.05(a), such prepayment shall not be applied to any
Revolving Credit Loan of a Defaulting Lender and shall be reallocated among the
relevant non-Defaulting Lenders.

(ii) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $100,000 or

 

74



--------------------------------------------------------------------------------

a whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Company, the Company
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Company may rescind any notice of prepayment under Section 2.05(a)(i)or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all of
the Facilities, which refinancing shall not be consummated or shall otherwise be
delayed.

(iv) All voluntary prepayments of Tranche C Term Loans and all mandatory
prepayments of Tranche C Term Loans required as a result of the incurrence of
Indebtedness pursuant to Section 2.05(b)(iv) or as a result of such Tranche C
Term Loans being refinanced in accordance with the provisions of Section 2.18
that, in any case are effected on or prior to the first anniversary of the
Fourth Amendment Effective Date with the proceeds of a substantially concurrent
issuance or incurrence of Indebtedness (including any replacement or incremental
term loan facility effected pursuant to an amendment of this Agreement) incurred
for the primary purpose of repaying, refinancing, substituting or replacing, in
whole or in part, the Tranche C Term Loans (and, in any event, excluding any
repayment, refinancing, substitution or replacement of the Tranche C Term Loans
that may occur in connection with a larger strategic transaction of the Company
including in connection with or in contemplation of the AS Separation
Transactions) will be accompanied by a prepayment fee equal to 1.00% of the
aggregate principal amount of such prepayment if the effective interest rate or
weighted average yield (assuming a 4-year life to maturity) (to be determined in
the reasonable discretion of the Administrative Agent consistent with generally
accepted financial practices, after giving effect to margins, upfront or similar
fees or original issue discount shared with all lenders or holders thereof, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
thereof) applicable to such Indebtedness is, or upon satisfaction of certain
conditions could be, less than the effective interest rate for, or weighted
average yield of (to be determined in the reasonable discretion of the
Administrative Agent consistent with generally accepted financial practices, on
the same basis as above) the Tranche C Term Loans. Such fee shall be paid by the
Company to the Administrative Agent, for the accounts of the relevant Tranche C
Term Lenders, on the date of such prepayment.

(v) All voluntary prepayments of Tranche D Term Loans and all mandatory
prepayments of Tranche D Term Loans required as a result of the incurrence of
Indebtedness pursuant to Section 2.05(b)(iv) or as a result of such Tranche D
Term Loans being refinanced in accordance with the provisions of Section 2.18
that, in any case are effected on or prior to the first anniversary of the Fifth
Amendment Effective Date with the proceeds of a substantially concurrent

 

75



--------------------------------------------------------------------------------

issuance or incurrence of Indebtedness (including any replacement or incremental
term loan facility effected pursuant to an amendment of this Agreement) incurred
for the primary purpose of repaying, refinancing, substituting or replacing, in
whole or in part, the Tranche D Term Loans (and, in any event, excluding any
repayment, refinancing, substitution or replacement of the Tranche D Term Loans
that may occur in connection with a larger strategic transaction of the Company
including in connection with or in contemplation of the AS Separation
Transactions) will be accompanied by a prepayment fee equal to 1.00% of the
aggregate principal amount of such prepayment if the effective interest rate or
weighted average yield (assuming a 4-year life to maturity) (to be determined in
the reasonable discretion of the Administrative Agent consistent with generally
accepted financial practices, after giving effect to margins, LIBOR floors,
upfront or similar fees or original issue discount shared with all lenders or
holders thereof, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or holders thereof) applicable to such Indebtedness is, or upon
satisfaction of certain conditions could be, less than the effective interest
rate for, or weighted average yield of (to be determined in the reasonable
discretion of the Administrative Agent consistent with generally accepted
financial practices, on the same basis as above) the Tranche D Term Loans. Such
fee shall be paid by the Company to the Administrative Agent, for the accounts
of the relevant Tranche D Term Lenders, on the date of such prepayment.

(b) Mandatory. (i) Within five (5) Business Days after financial statements have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate has been delivered pursuant to Section 6.02(b), the Company shall
cause to be prepaid an aggregate amount of Term Loans in an amount equal to
(A) 50% of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements (commencing with the fiscal year ended December 31, 2006)
minus (B) the sum of (i) all voluntary prepayments of Term Loans during such
fiscal year and (ii) all voluntary prepayments of Revolving Credit Loans during
such fiscal year to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (i) and (ii), to the extent such prepayments are not funded
with the proceeds of Indebtedness; provided that no payment of any Loans shall
be required under this Section 2.05(b)(i) if the Total Leverage Ratio as of the
last day of the fiscal year covered by such financial statements was less
than 5.00:1.

(ii) (A) If (x) Holdings, the Company or any Restricted Subsidiary Disposes of
any property or assets (other than any Disposition of any property or assets
permitted by Section 7.05(a), (b), (c), (d) (to the extent constituting a
Disposition by any Restricted Subsidiary to a Loan Party), (e), (f), (g), (h),
(i), (j) or (n)), or (y) any Casualty Event occurs, which in the aggregate
results in the realization or receipt by Holdings, the Company or such
Restricted Subsidiary of Net Cash Proceeds, the Company shall cause to be
prepaid on or prior to the date which is ten (10) Business Days after the date
of the realization or receipt of such

 

76



--------------------------------------------------------------------------------

Net Cash Proceeds an aggregate amount of Term Loans in an amount equal to 100%
of all Net Cash Proceeds received; provided that, except with respect to a
Disposition pursuant to Section 7.05(o), no such prepayment shall be required
pursuant to this Section 2.05(b)(ii)(A) with respect to such portion of such Net
Cash Proceeds that the Company shall have, on or prior to such date, given
written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 2.05(b)(ii)(B) (which notice may only be provided if no
Event of Default has occurred and is then continuing);

(B) With respect to any Net Cash Proceeds realized or received with respect to
any Disposition (other than any Disposition specifically excluded from the
application of Section 2.05(b)(ii)(A) and any Disposition pursuant to
Section 7.05(o)) or any Casualty Event, at the option of the Company the Company
may reinvest all or any portion of such Net Cash Proceeds in assets useful for
its business within (x) fifteen (15) months following receipt of such Net Cash
Proceeds or (y) if the Company enters into a legally binding commitment to
reinvest such Net Cash Proceeds within fifteen (15) months following receipt
thereof, within one hundred and eighty (180) days of the date of such legally
binding commitment; provided that (i) so long as an Event of Default shall have
occurred and be continuing, the Company (x) shall not be permitted to make any
such reinvestments (other than pursuant to a legally binding commitment that the
Company entered into at a time when no Event of Default is continuing) and
(y) shall not be required to apply such Net Cash Proceeds which have been
previously applied to prepay Revolving Loans to the prepayment of Term Loans
until such time as the relevant investment period has expired and no Event of
Default is continuing and (ii) if any Net Cash Proceeds are no longer intended
to be or cannot be so reinvested at any time after delivery of a notice of
reinvestment election, an amount equal to any such Net Cash Proceeds shall be
applied within five (5) Business Days after the Company reasonably determines
that such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested to the prepayment of the Term Loans as set forth in this
Section 2.05.

(iii) Notwithstanding the immediately preceding clause (ii), if Holdings, the
Company or any Restricted Subsidiary enters into (A) any incremental financings
under the Receivables Facility or (B) any increases in the amount available
under the Receivables Facility, the Company shall cause to be prepaid an
aggregate amount of Term Loans in an amount equal to 100% of all Net Cash
Proceeds received therefrom on or prior to the date which is five (5) Business
Days after the receipt of such Net Cash Proceeds.

(iv) If Holdings, the Company or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Company shall cause to be prepaid an aggregate amount of Term
Loans in an amount equal to 100% of all Net Cash Proceeds received therefrom on
or prior to the date which is five (5) Business Days after the receipt of such
Net Cash Proceeds.

 

77



--------------------------------------------------------------------------------

(v) If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including
pursuant to Section 4.03(f)), the Company shall promptly prepay or cause to be
promptly prepaid Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Company shall not be required to Cash Collateralize the L/C
Obligations pursuant to this sentence unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans such aggregate Outstanding Amount
exceeds the aggregate Revolving Credit Commitments then in effect.

(vi) Not later than ten (10) days after the AS Separation Date, the Company
shall cause to be prepaid Term Loans outstanding on such date (or, at the
election of the Company, amounts outstanding under the Receivables Facility) in
an aggregate principal amount equal to 100% of all Net Cash Proceeds received
from the issuance of SunGard Short Term Notes that were exchanged for AS Spinco
Securities in connection with the AS Separation Transactions; provided that if
any amounts outstanding under the Receivables Facility are prepaid pursuant to
this Section 2.05(b)(vi), the Receivables Facility shall be permanently reduced
by the amount of such payments.

(vii) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
applied to each Class of Term Loans on a pro rata basis in accordance with the
relative outstanding principal amounts of Term Loans in such Classes and, within
each such Class, in direct order of maturity to repayments thereof required
pursuant to Section 2.07(a); and each such prepayment shall be paid to the
Lenders in accordance with their respective Pro Rata Shares, subject to clause
(viii) of this Section 2.05(b).

(viii) The Company shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iv) or clause (vi) of this Section 2.05(b) at least three
(3) Business Days prior to the date of such prepayment. Each such notice shall
specify the date of such prepayment and provide a reasonably detailed
calculation of the amount of such prepayment. The Administrative Agent will
promptly notify each Appropriate Lender of the contents of the Company’s
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment.

(ix) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of

 

78



--------------------------------------------------------------------------------

Eurocurrency Rate Loans is required to be made under this Section 2.05(b), other
than on the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit the amount of any such prepayment otherwise required to
be made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

SECTION 2.06. Termination or Reduction of Commitments. (a) Optional. The Company
may, upon written notice to the Administrative Agent, terminate the unused
Commitments of any Class, or from time to time permanently reduce the unused
Commitments of any Class; provided that (i) any such notice shall be received by
the Administrative Agent three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $500,000 in excess
thereof and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such sublimit shall be automatically reduced by
the amount of such excess. The amount of any such Commitment reduction shall not
be applied to the Letter of Credit Sublimit or the Swing Line Sublimit unless
otherwise specified by the Company. Notwithstanding the foregoing, the Company
may rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or otherwise shall be delayed.

(b) [Reserved]

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Letter of Credit Sublimit, the Swing Line Sublimit or the unused
Commitments of any Class under this Section 2.06. Upon any reduction of unused
Commitments of any Class, the Commitment of each Lender of such Class shall be
reduced by such Lender’s Pro Rata Share of the amount by which such Commitments
are reduced (other than the termination of the Commitment of any Lender as
provided in Section 3.07). All commitment fees accrued until the effective date
of any termination of the Aggregate Commitments shall be paid on the effective
date of such termination.

SECTION 2.07. Repayment of Loans. (a) U.S. Term Loans. The Borrower shall repay
to the Administrative Agent for the ratable account of the U.S. Term Lenders
(i) on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the First Amendment Effective
Date, an aggregate amount equal to 0.25% of the aggregate amount of all U.S.

 

79



--------------------------------------------------------------------------------

Term Loans outstanding on the First Amendment Effective Date, it being
understood that such Loans were subsequently converted into Tranche A U.S. Term
Loans, Tranche B U.S. Term Loans and Tranche C Term Loans, which will continue
to be paid their ratable share of such amortization payments (which payments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.05) and (ii) on the Maturity
Date for each Class of U.S. Term Loans, the aggregate principal amount of such
U.S. Term Loans outstanding on such date.

(b) Tranche D Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Tranche D Term Lenders (i) on the last Business
Day of each March, June, September and December, commencing with March 29, 2013,
an aggregate amount equal to 0.25% of the aggregate amount of all Tranche D Term
Loans outstanding on the Fifth Amendment Effective Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (ii) on the Maturity Date for
the Tranche D Term Loans, the aggregate principal amount of all Tranche D Term
Loans outstanding on such date.

(c) [Reserved].

(d) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
Revolving Credit Commitments, the aggregate principal amount of all the
Revolving Credit Loans outstanding on such date.

(e) Swing Line Loans. The Borrower shall repay its Swing Line Loans on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility.

(f) Incremental Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Incremental Term Lenders (i) on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the First Refinancing Amendment Effective Date, an aggregate
amount equal to 0.25% of the aggregate amount of all Incremental Term Loans
outstanding on the First Refinancing Amendment Effective Date, it being
understood that a portion of such Loans were subsequently converted into
Tranche C Term Loans, which will continue to be paid their ratable share of such
amortization payments (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (ii) on the Maturity Date for the Incremental Term Loans, the
aggregate principal amount of all Incremental Term Loans outstanding on such
date.

SECTION 2.08. Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for

 

80



--------------------------------------------------------------------------------

such Interest Period plus the Applicable Rate plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09. Fees. In addition to certain fees described in Sections 2.03(h)
and (i):

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share of
the Revolving Credit Commitments, a commitment fee equal to the Applicable Rate
with respect to commitment fees in respect of such Revolving Credit Commitments
times the actual daily amount by which the aggregate Revolving Credit
Commitments exceed the sum of (A) Outstanding Amount of Revolving Credit Loans
and (B) the Outstanding Amount of L/C Obligations; provided that any commitment
fee accrued with respect to any of the Commitments of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall not be payable by the Company so long as such Lender shall be
a Defaulting Lender except to the extent that such commitment fee shall
otherwise have been due and payable by the Company prior to such time; and
provided further that no commitment fee shall accrue on any of the Commitments
of a Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fee shall accrue at all times from the Fourth Amendment Effective
Date until the Maturity Date for the Revolving Credit Facility, including at any
time during which one or more of the conditions in Article 4 is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Fourth Amendment Effective Date and on the Maturity Date for the
Revolving Credit Facility. The commitment fee shall be calculated quarterly (or
in respect of any shorter period for which commitment fees are required to be
paid) in arrears, and

 

81



--------------------------------------------------------------------------------

if there is any change in the Applicable Rate during any quarter (or any such
shorter period), the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period that such Applicable Rate was in
effect.

(b) Other Fees. The Company shall pay to the Agents such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between the Company and the
applicable Agent).

SECTION 2.10. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by JPMorgan Chase Bank’s “prime
rate” shall be made on the basis of a year of three hundred and sixty-five
(365) days and actual days elapsed. All other computations of fees and interest
shall be made on the basis of a three hundred and sixty (360) day year and
actual days elapsed. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

SECTION 2.11. Evidence of Indebtedness. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Any such
Note evidencing a Term Loan prior to the Fourth Amendment Effective Date that
was converted into a Tranche C Term Loan on the Fourth Amendment Effective Date
may be exchanged, upon the request of the relevant Term Lender through the
Administrative Agent and the surrender to the Administrative Agent of such
existing Note, for Notes that the Company will execute and deliver through the
Administrative Agent, evidencing the Tranche C Term Loans into which such Term
Loan was converted on the Fourth Amendment Effective Date. Each Lender may
attach schedules to its Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

 

82



--------------------------------------------------------------------------------

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12. Payments Generally. (a) All payments to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. All payments received by the
Administrative Agent after 2:00 p.m. shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such

 

83



--------------------------------------------------------------------------------

payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the Overnight Rate from
time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the Overnight Rate from time to time in effect. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

84



--------------------------------------------------------------------------------

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it, or
the participations in L/C Obligations and Swing Line Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any

 

85



--------------------------------------------------------------------------------

Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. [Reserved].

SECTION 2.15. Incremental Credit Extensions. (a) The Company may at any time or
from time to time after the Fifth Amendment Effective Date but excluding during
the Pre-IPO Period, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request (a) one or more additional tranches of term loans (the “Incremental Term
Loans”) or (b) one or more increases in the amount of the Revolving Credit
Commitments (each such increase, a “Revolving Commitment Increase”); provided
that (i) both at the time of any such request and upon the effectiveness of any
Incremental Amendment referred to below, no Default or Event of Default shall
exist and at the time that any such Incremental Term Loan is made (and after
giving effect thereto) no Default or Event of Default shall exist and (ii) the
Company shall be in compliance with each of the covenants set forth in
Section 7.11(a) and (b) determined on a Pro Forma Basis as of the date of such
Incremental Term Loan or Revolving Commitment Increase and the last day of the
most recent Test Period, in each case, as if such Incremental Term Loans or
Revolving Commitment Increases, as applicable, had been outstanding on the last
day of such fiscal quarter of the Company for testing compliance therewith. Each
tranche of Incremental Term Loans and each Revolving Commitment Increase shall
be in an aggregate principal amount that is not less than $50,000,000 (provided
that such amount may be less than $50,000,000 if such amount represents all
remaining availability under the limit set forth in the next sentence).
Notwithstanding anything to the contrary herein, the aggregate amount of the
Incremental Term Loans, the Revolving Commitment Increases and Alternative
Incremental Facility Debt (x) after the Fifth Amendment Effective Date and prior
to the AS Separation Date shall not exceed $750,000,000 and (y) from and after
the AS Separation Date shall not exceed $500,000,000 less the aggregate
principal amount (not in excess of $500,000,000) of Incremental Term Loans,
Revolving Commitment Increases and Alternative Incremental Facility Debt
incurred after the Fifth Amendment Effective Date and prior to the AS Separation
Date; provided that the aggregate amount of the Revolving Commitment Increases
shall not exceed $200,000,000. The Incremental Term Loans (a) shall rank pari
passu or junior in right of payment and of security with the Revolving Credit
Loans and the Term Loans, (b) shall not mature earlier than the Latest Maturity
Date with respect to the Term Loans that is in effect on the date such
Incremental Term Loans are incurred and (c) except as set forth

 

86



--------------------------------------------------------------------------------

above, shall be treated substantially the same as the Term Loans (in each case,
including with respect to mandatory and voluntary prepayments), provided that
(i) the terms and conditions applicable to Incremental Term Loans may be
materially different from those of the Term Loans to the extent such differences
are reasonably acceptable to the Arrangers and (ii) the interest rates and
amortization schedule applicable to the Incremental Term Loans shall be
determined by the Company and the lenders thereof.

Each notice from the Company pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans or
Revolving Commitment Increases. Incremental Term Loans may be made, and
Revolving Commitment Increases may be provided, by any existing Lender or by an
Additional Lender; provided that the Administrative Agent shall have consented
(not to be unreasonably withheld) to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Revolving Commitment Increases if
such consent would be required under Section 10.07(b) for an assignment of Loans
or Revolving Credit Commitments, as applicable, to such Lender or Additional
Lender. Commitments in respect of Incremental Term Loans and Revolving
Commitment Increases shall become Commitments (or in the case of a Revolving
Commitment Increase to be provided by an existing Revolving Credit Lender, an
increase in such Lender’s applicable Revolving Credit Commitment) under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by Holdings,
the Company, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. The Incremental
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to effect the provisions of this Section. The effectiveness of any
Incremental Amendment shall be subject to the satisfaction on the date thereof
(each, an “Incremental Facility Closing Date”) of each of the conditions set
forth in Section 4.02 (it being understood that all references to “the date of
such Credit Extension” or similar language in such Section 4.02 shall be deemed
to refer to the effective date of such Incremental Amendment) and such other
conditions as the parties thereto shall agree. The Company will use the proceeds
of the Incremental Term Loans and Revolving Commitment Increases for any purpose
not prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Term Loans or Revolving Commitment Increases, unless it so agrees.
Upon each increase in the Revolving Credit Commitments pursuant to this Section,
each Revolving Credit Lender immediately prior to such increase will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of the Revolving Commitment Increase (each a “Revolving
Commitment Increase Lender”) in respect of such increase, and each such
Revolving Commitment Increase Lender will automatically and without further act
be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Letters of Credit and Swing Line Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the aggregate outstanding (i) participations
hereunder in Letters of Credit and (ii) participations hereunder in Swing Line
Loans held by each Revolving Credit Lender (including each such Revolving
Commitment Increase Lender) will equal the percentage

 

87



--------------------------------------------------------------------------------

of the aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(b) if, on the date of such increase, there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall on or prior to the effectiveness
of such Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 3.05. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(b) This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.16. [Reserved].

SECTION 2.17. Loan Modification Offers. (a) At any time after the Fourth
Amendment Effective Date, the Company may on one or more occasions, by written
notice to the Administrative Agent, make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders of one or more Classes (each Class
subject to such a Loan Modification Offer, an “Affected Class”) to effect one or
more Permitted Amendments relating to such Affected Class pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective. Permitted Amendments shall become
effective only with respect to the Loans and Commitments of the Lenders of the
Affected Class that accept the applicable Loan Modification Offer (such Lenders,
the “Accepting Lenders”) and, in the case of any Accepting Lender, only with
respect to such Lender’s Loans and Commitments of such Affected Class as to
which such Lender’s acceptance has been made.

(b) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by Holdings, the Company, each applicable
Accepting Lender and the Administrative Agent; provided that no Permitted
Amendment shall become effective unless Holdings and the Company shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents as shall be
reasonably requested by the Administrative Agent in connection therewith. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Loan Modification Agreement. Each Loan Modification Agreement may,
without the consent of any Lender other than the applicable Accepting Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.17, including any amendments
necessary to treat the applicable Loans and/or

 

88



--------------------------------------------------------------------------------

Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that, in the case of any Loan Modification Offer
relating to Revolving Credit Commitments or Revolving Credit Loans, (i) all
Borrowings and all prepayments of Revolving Credit Loans shall continue to be
made on a ratable basis among all Revolving Lenders, based on the relative
amounts of their Revolving Credit Commitments, until the repayment of the
Revolving Credit Loans attributable to the non-extended Revolving Credit
Commitments on the relevant Maturity Date, (ii) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swing Line Loan as between the Revolving Credit
Commitments of such new “Class” and the remaining Revolving Credit Commitments
shall be made on a ratable basis in accordance with the relative amounts thereof
until the Maturity Date relating to such non-extended Revolving Credit
Commitments has occurred and (iii) the applicable Maturity Date for any Letters
of Credit or Swing Line Loans may not be extended without the prior written
consent of the applicable L/C Issuer or the Swing Line Lender with respect to
such Letters of Credit or Swing Line Loans. If the aggregate Revolving Credit
Exposures exceeds the aggregate Revolving Credit Commitments as a result of the
occurrence of the Maturity Date with respect to any Class of Revolving Credit
Commitments while an extended Class of Revolving Credit Commitments remains
outstanding, the Borrower shall make such payments and provide such Cash
Collateral as may be required by Section 2.05(b)(v) to eliminate such excess on
such Maturity Date.

(c) This Section 2.17 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

SECTION 2.18. Refinancing Amendments. At any time after the Restatement
Effective Date, the Company may obtain from any Lender or any Additional Lender
Credit Agreement Refinancing Indebtedness in respect of (a) all or any portion
of the Term Loans then outstanding under this Agreement (which for purposes of
this clause (a) will be deemed to include any then outstanding Other Term Loans)
or (b) all or any portion of the Revolving Credit Loans (or unused Revolving
Credit Commitments) under this Agreement (which for purposes of this clause
(b) will be deemed to include any then outstanding Other Revolving Loans and
Other Revolving Commitments), in the form of (x) Other Term Loans or Other Term
Commitments or, subject to the first proviso in the definition of Credit
Agreement Refinancing Indebtedness, additional Term Loans of any existing Class
or commitments to make additional Term Loans of any existing Class or (y) Other
Revolving Credit Loans or Other Revolving Credit Commitments, respectively, in
each case pursuant to a Refinancing Amendment; provided that such Credit
Agreement Refinancing Indebtedness (i) will rank pari passu in right of payment
and of security with the other Loans and Commitments hereunder, (ii) have such
pricing and optional prepayment terms as may be agreed by the Company and the
Lenders thereof and (iii) otherwise be treated hereunder no more favorably,
including with respect to covenants and events of default, than the Refinanced
Debt; provided further that the terms and conditions applicable to such Credit
Agreement Refinancing Indebtedness may provide for any additional or different
financial or other covenants or other provisions

 

89



--------------------------------------------------------------------------------

(including different borrowers) that are agreed between the Company and the
Lenders thereof and applicable only during periods after (A) the Latest Maturity
Date that is in effect on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained or (B) the Company and all other
Loan Parties have been released from all obligations in respect of such Credit
Agreement Refinancing Indebtedness and such Credit Agreement Refinancing
Indebtedness has been assumed in full by a new borrower or borrowers as agreed
by the applicable Lenders and Additional Lenders in respect of such Credit
Agreement Refinancing Indebtedness at the time such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained. The effectiveness of any
Refinancing Amendment shall be subject to the satisfaction on the date thereof
of each of the conditions set forth in Section 4.02 and, to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of legal opinions, board resolutions, officers’ certificates and/or
reaffirmation agreements consistent with those delivered on the Restatement
Effective Date under Section 7 of the Amendment and Restatement Agreement other
than changes to such legal opinion resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent. Each Tranche of Credit Agreement Refinancing Indebtedness
incurred under this Section 2.18 (other than additional Term Loans of any
existing Class or commitments to make additional Term Loans of any existing
Class) shall be in an aggregate principal amount that is not less than
$50,000,000. Any Refinancing Amendment may provide for the issuance of Letters
of Credit for the account of the Company, or the provision to the Company of
Swing Line Loans, pursuant to any Other Revolving Credit Commitments established
thereby, in each case on terms substantially equivalent to the terms applicable
to Letters of Credit and Swing Line Loans under the Revolving Credit
Commitments. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Refinancing Amendment. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Refinancing Amendment, this
Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including any amendments necessary to
treat the Loans and Commitments subject thereto as Other Term Loans, Other
Revolving Credit Loans, Other Revolving Credit Commitments and/or Other Term
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Company, to effect the provisions of this Section.
This Section 2.18 shall supersede any provisions in Section 2.13 or 10.01 to the
contrary.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes. (a) Except as provided in this Section 3.01, any and all
payments by the Borrower (the term Borrower under Article 3 being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) to or for
the account of any Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies,

 

90



--------------------------------------------------------------------------------

imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto, excluding, (x) in the case of each Agent and each Lender, taxes imposed
on or measured by its net income or overall gross income (including branch
profits), and franchise (and similar) taxes imposed on it in lieu of net income
taxes, by the jurisdiction (or any political subdivision thereof) under the Laws
of which such Agent or such Lender, as the case may be, is organized or
maintains a Lending Office, and all liabilities (including additions to tax,
penalties and interest) with respect thereto and (y) U.S. Federal withholdings
taxes imposed under FATCA (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
being hereinafter referred to as “Taxes”). If the Borrower shall be required by
any Laws to deduct any Taxes or Other Taxes from or in respect of any sum
payable under any Loan Document to any Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01), each of such Agent and such Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions, (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws and (iv) within thirty (30) days after the date
of such payment (or, if receipts or evidence are not available within thirty
(30) days, as soon as possible thereafter), the Borrower shall furnish to such
Agent or Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent. If the Borrower fails to pay any Taxes
or Other Taxes when due to the appropriate taxing authority or fails to remit to
any Agent or any Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify such Agent and such Lender for any
incremental taxes, interest or penalties that may become payable by such Agent
or such Lender arising out of such failure.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 3.01) paid by
such Agent and such Lender and (ii) any liability (including additions to tax,
penalties, interest and expenses) arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided such Agent
or Lender, as the case may be, provides the Borrower with a written statement
thereof setting forth in reasonable detail the basis and calculation of such
amounts. Payment under this Section 3.01(c) shall be made within thirty
(30) days after the date such Lender or such Agent makes a demand therefor.

 

91



--------------------------------------------------------------------------------

(d) Each Lender severally agrees to indemnify each Agent for (i) the full
amount, to the extent attributable to such Lender, of any taxes excluded from
the definition of Taxes in Section 3.01(a) or (f) or excluded from the
obligation to pay additional amounts or indemnify with respect thereto under
Section 3.01(e) to the extent attributable to such Lender, (ii) the full amount,
to the extent attributable to such Lender, of any Taxes or Other Taxes (but only
to the extent that the Borrower has not already indemnified such Agent for such
Taxes or Other Taxes and without limiting the obligation of the Borrower to do
so) and (iii) any liability (including additions to tax, penalties, interest and
expense) arising from taxes described in (i) and (ii), in each case whether or
not such taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided such Agent provides such Lender with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts. Payment under this Section 3.01(d) shall be made within thirty
(30) days after the date such Agent makes a demand therefor.

(e) The Borrower shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Closing Date (or, if later, the date such Lender or Agent becomes a party
to this Agreement) as a result of a change in the place of organization of such
Lender or Agent or a change in the lending office of such Lender, except to the
extent that any such change is requested or required in writing by the Borrower
(and provided that nothing in this clause (d) shall be construed as relieving
the Borrower from any obligation to make such payments or indemnification in the
event of a change in lending office or place of organization that precedes a
change in Law to the extent such Taxes result from a change in Law).

(f) Notwithstanding anything else herein to the contrary, if a Lender or an
Agent is subject to withholding tax imposed by any jurisdiction in which the
Borrower is formed or organized at a rate in excess of zero percent at the time
such Lender or such Agent, as the case may be, first becomes a party to this
Agreement, withholding tax imposed by such jurisdiction at such rate shall be
considered excluded from Taxes unless and until such Lender or Agent, as the
case may be, provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided that, if at the
date of the Assignment and Acceptance pursuant to which a Lender becomes a party
to this Agreement, the Lender assignor was entitled to payments under clause
(a) of this Section 3.01 in respect of withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Taxes) withholding tax, if any, applicable with respect
to the Lender assignee on such date.

 

92



--------------------------------------------------------------------------------

(g) If any Lender or Agent determines, in its reasonable discretion, that it has
received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 3.01 with respect to the Taxes or Other Taxes giving
rise to such refund plus any interest included in such refund by the relevant
taxing authority attributable thereto) to the Borrower, net of all out-of-pocket
expenses of the Lender or Agent, as the case may be and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that the Borrower, upon the request of the Lender or Agent, as
the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential). Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.

(h) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Company, use commercially reasonable efforts (subject to such
Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.01(g) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (c).

(i) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation

 

93



--------------------------------------------------------------------------------

prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(i), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

94



--------------------------------------------------------------------------------

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans. (a) If any Lender determines that as a result of the
introduction of or any change in or in the interpretation of any Law, in each
case after the date hereof, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining Eurocurrency Rate Loans or (as the case may be) issuing
or participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes or Other Taxes (as to which Section 3.01 shall govern),
(ii) changes in the basis of taxation of overall net income or overall gross
income (including branch profits), and franchise (and similar) taxes imposed in
lieu of net income taxes, by the United States or any foreign jurisdiction or
any political subdivision of either thereof under the Laws of which such Lender
is organized or maintains a Lending Office, (iii) reserve requirements
contemplated by Section 3.04(c) and (iv) the requirements of the Bank of England
and the Financial Services Authority or the European Central Bank reflected in
the Mandatory Cost, other than as set forth below) or the Mandatory Cost, as
calculated hereunder, does not represent the cost to such Lender of complying
with the requirements of the Bank of England and/or the Financial Services
Authority or the European Central Bank in relation to its making, funding or
maintaining of Eurocurrency Rate Loans, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Company shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction or, if applicable, the portion of such cost that is not represented by
the Mandatory Cost.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the Closing Date, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time upon demand of such Lender setting forth in reasonable detail
the charge and the calculation of such reduced rate of return (with a copy of
such demand to the Administrative Agent given in accordance with Section 3.06),
the Company shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within fifteen (15) days after receipt of such
demand.

(c) The Company shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error) and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional

 

95



--------------------------------------------------------------------------------

costs (expressed as a percentage per annum and rounded upwards, if necessary, to
the nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Company shall have received at least fifteen (15) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
cost from such Lender. If a Lender fails to give notice fifteen (15) days prior
to the relevant Interest Payment Date, such additional interest or cost shall be
due and payable fifteen (15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Company of its
intention to demand, compensation therefor; provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Company, use commercially reasonable efforts to
designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration or
otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

 

96



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

SECTION 3.06. Matters Applicable to All Requests for Compensation. (a) Any Agent
or any Lender claiming compensation under this Article 3 shall deliver a
certificate to the Company setting forth the additional amount or amounts to be
paid to it hereunder which shall be conclusive in the absence of manifest error.
In determining such amount, such Agent or such Lender may use any reasonable
averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Company under Section 3.04, the Company may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

 

97



--------------------------------------------------------------------------------

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurocurrency Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Company (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04
hereof that gave rise to the conversion of such Lender’s Eurocurrency Rate Loans
pursuant to this Section 3.06 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurocurrency
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurocurrency Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurocurrency Rate Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments.

SECTION 3.07. Replacement of Lenders under Certain Circumstances. (a) If at any
time (i) the Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Eurocurrency Rate Loans
as a result of any condition described in Section 3.02 or Section 3.04, (ii) any
Lender becomes a Defaulting Lender or (iii) any Lender becomes a Non-Consenting
Lender, then the Company may, on ten (10) Business Days’ prior written notice to
the Administrative Agent and such Lender, replace such Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Company in such
instance) all of its rights and obligations under this Agreement to one or more
Eligible Assignees; provided that neither the Administrative Agent nor any
Lender shall have any obligation to the Company to find a replacement Lender or
other such Person; and provided further that (A) in the case of any such
assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans and (ii) deliver any Notes evidencing such Loans to the
Company or Administrative Agent. Pursuant to such Assignment

 

98



--------------------------------------------------------------------------------

and Assumption, (A) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, (B) all obligations of
the Borrower owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with such assignment and assumption and (C) upon
such payment and, if so requested by the assignee Lender, delivery to the
assignee Lender of the appropriate Note or Notes executed by the Borrower, the
assignee Lender shall become a Lender hereunder and the assigning Lender shall
cease to constitute a Lender hereunder with respect to such assigned Loans,
Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d) In the event that (i) the Company or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions and AS Separation

SECTION 4.01. [Reserved].

SECTION 4.02. Conditions to All Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

 

99



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such respective dates.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

SECTION 4.03. Conditions to AS Separation. The consummation of the AS Separation
shall be subject to the satisfaction of the following conditions precedent (the
“AS Separation Conditions”):

(a) SunGard Capital Corporation shall have received a private letter ruling from
the IRS (the “AS Separation IRS Ruling”) on or before the AS Separation Date, to
the effect that, subject to customary assumptions and limitations, the AS
Separation Transactions will qualify for the Intended Tax Treatment; the AS
Separation IRS Ruling shall be in full force and effect on the AS Separation
Date; and the AS Separation Transactions and any related actions taken by
Holdings, the Company, AS Spinco or any of their Affiliates in connection with
the AS Separation shall in all material respects be consistent with the
conditions imposed and assumptions and representations made in such AS
Separation IRS Ruling by and to the IRS with respect to, the AS Separation
Transactions.

(b) SunGard Capital Corporation shall have received an opinion of counsel (the
“AS Separation Tax Opinion”) from Shearman & Sterling LLP (or such other tax
counsel reasonably acceptable to the Administrative Agent), which opinion may
rely on the AS Separation IRS Ruling (including any assumptions, facts and
representations therein), statements and letters to the Company or its
Affiliates from investment bankers in relation to the business purpose of the AS

 

100



--------------------------------------------------------------------------------

Separation and from any other professional advisors and consultants, statements
by the Company, its Affiliates, its officers and its shareholders, and other
customary items, which opinion shall be to the effect that, subject to customary
assumptions, limitations, and representations, the AS Separation Transactions
will qualify for the Intended Tax Treatment, including that the AS Separation
Transactions will not cause the Company to be subject to tax under
Section 355(e) of the Code because of the transactions described as the
“Proposed Transaction” in the AS Separation IRS Ruling (provided that such
opinion shall not address events subsequent to the Qualifying IPO described in
Section 6.16 hereof); the AS Separation Tax Opinion shall not have been
withdrawn prior to the AS Separation; and the AS Separation Transactions and any
related actions taken by Holdings, the Company, AS Spinco or any of their
Affiliates in connection with the AS Separation shall in all material respects
be consistent with the assumptions, limitations and representations made in the
AS Separation Tax Opinion.

(c) On and as of the AS Separation Date, the conditions set forth in
Section 4.02(a) and (b) shall be satisfied with the same effect as if each
reference therein to a Credit Extension were a reference to the AS Separation,
and the Administrative Agent shall have received a certificate of a Responsible
Officer, dated as of the AS Separation Date, confirming the foregoing.

(d) After giving effect to the AS Separation Transactions and the other actions
contemplated or required hereby to be taken on the AS Separation Date and
assuming the consummation of the Qualifying IPO contemplated by Section 6.16 and
the intended use of proceeds thereof as projected to be received in the good
faith determination by the Company, the Company shall be in Pro Forma Compliance
with the covenants set forth in Section 7.11(a) and (b) as of the end of and for
the Test Period most recently ended prior to the AS Separation Date for which
financial statements have been delivered pursuant to Section 6.01(a) or (b), and
the Administrative Agent shall have received a certificate of a Responsible
Officer, dated as of the AS Separation Date, confirming the foregoing and
setting forth a computation in reasonable detail demonstrating such compliance.

(e) Prior to the AS Separation Date, the Company shall have issued SunGard Short
Term Notes in contemplation of the AS Separation Transactions and shall have
entered into the AS Exchange Agreement pursuant to which the SunGard Short Term
Note are to be exchanged for AS Spinco Securities on or about the AS Separation
Date.

(f) The Borrower shall have reduced (or substantially simultaneously with the AS
Separation shall reduce) the Revolving Credit Commitments of the Revolving
Credit Lenders in effect immediately prior to the AS Separation Date by 25% in
the aggregate and on a pro rata basis among such Revolving Credit Lenders
pursuant to, and in accordance with, Section 2.06(a) and, in connection
therewith and to the extent required by Section 2.05(b)(v), shall have prepaid
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralized L/C
Obligations.

 

101



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received a certificate in substantially
in the form of Exhibit P from the Chief Financial Officer of the Company, dated
the AS Separation Date, attesting to the Solvency of the Loan Parties (on a
consolidated basis) after giving effect to the AS Separation Transactions.

ARTICLE V

Representations and Warranties

The Company represents and warrants to the Agents and the Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) (x) any
Existing Notes Documentation or (y) any other Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (c) violate any material Law; except with respect
to any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in

 

102



--------------------------------------------------------------------------------

connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as such enforceability may be
limited by Debtor Relief Laws and by general principles of equity.

SECTION 5.05. Financial Statements; No Material Adverse Effect. (a) (i) The
Audited Financial Statements fairly present in all material respects the
financial condition of SunGard and its Subsidiaries as of the dates thereof and
their results of operations for the period covered thereby in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein. During the period from December 31, 2011 to
and including the Fifth Amendment Effective Date, there has been (i) no sale,
transfer or other disposition by SunGard or any of its Subsidiaries of any
material part of the business or property of SunGard or any of its Subsidiaries,
taken as a whole and (ii) no purchase or other acquisition by SunGard or any of
its Subsidiaries of any business or property (including any Equity Interests of
any other Person) material in relation to the consolidated financial condition
of SunGard and its Subsidiaries, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto or has not otherwise been
disclosed in writing to the Lenders prior to the Fifth Amendment Effective Date.

(ii) The unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of SunGard and its Subsidiaries for the
fiscal quarter and nine-month period ended September 30, 2012, which financial
statements have been prepared in accordance with GAAP, fairly present in all
material respects the financial condition of SunGard and its Subsidiaries as of
the dates thereof and their results of operations for the period covered thereby
in accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

(iii) [Reserved].

 

103



--------------------------------------------------------------------------------

(b) Since December 31, 2011, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) The forecasts of consolidated balance sheets, income statements and cash
flow statements of the Company and its Subsidiaries for each fiscal year ending
after the Fifth Amendment Effective Date until the fiscal year ending
December 31, 2016, copies of which have been furnished to the Administrative
Agent prior to the Fifth Amendment Effective Date consistent in form and detail
with forecasts previously furnished to the Administrative Agent, have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
forecasts, it being understood that actual results may vary from such forecasts
and that such variations may be material.

(d) As of the Fifth Amendment Effective Date, neither the Company nor any
Subsidiary has any Indebtedness or other obligations or liabilities, direct or
contingent (other than (i) the liabilities reflected on Schedule 5.05,
(ii) obligations arising under this Agreement and (iii) liabilities incurred in
the ordinary course of business) that, either individually or in the aggregate,
have had or could reasonably be expected to have a Material Adverse Effect.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. No Default. Neither the Company nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

SECTION 5.09. Environmental Compliance. (a) There are no claims, actions, suits,
or proceedings alleging potential liability or responsibility for violation of,
or otherwise relating to, any Environmental Law that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

104



--------------------------------------------------------------------------------

(b) Except as specifically disclosed in Schedule 5.09(b) or except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (i) none of the properties currently or formerly owned, leased
or operated by any Loan Party or any of its Subsidiaries is listed or proposed
for listing on the NPL or on the CERCLIS or any analogous foreign, state or
local list or is adjacent to any such property; (ii) there are no and never have
been any underground or aboveground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (iii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of by any Person on any property currently or formerly owned, leased or
operated by any Loan Party or any of its Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any of the Loan
Parties and their Subsidiaries at any other location.

(c) The properties owned, leased or operated by the Company and the Subsidiaries
do not contain any Hazardous Materials in amounts or concentrations which
(i) constitute, or constituted a violation of, (ii) require remedial action
under or (iii) could give rise to liability under, Environmental Laws, which
violations, remedial actions and liabilities, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

(d) Except as specifically disclosed in Schedule 5.09(d), neither the Borrower
nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect.

 

105



--------------------------------------------------------------------------------

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any Environmental Law.

SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 and except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, the Company and its Subsidiaries have filed all
Federal and state and other tax returns and reports required to be filed, and
have paid all Federal and state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue by more
than thirty (30) days or (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.

SECTION 5.11. ERISA Compliance. (a) Except as set forth in Schedule 5.11(a) or
as could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each Plan is in compliance in with the
applicable provisions of ERISA, the Code and other Federal or state Laws.

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made with respect to any
Pension Plan; (ii) no Pension Plan has an “accumulated funding deficiency” (as
defined in Section 412 of the Code), whether or not waived; (iii) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Sections 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 5.12. Subsidiaries; Equity Interests. As of the Fifth Amendment
Effective Date, neither Holdings nor any Loan Party has any Subsidiaries other
than those specifically disclosed in Schedule 5.12, and all of the outstanding
Equity Interests in material Subsidiaries have been validly issued, are fully
paid and nonassessable and all Equity Interests owned by Holdings or a Loan
Party are owned free and clear of all Liens except (i) those created under the
Collateral Documents and (ii) any nonconsensual Lien that is permitted under
Section 7.01. As of the Fifth Amendment Effective Date, Schedule 5.12 (a) sets
forth the name and jurisdiction of each Subsidiary, and (b) sets forth the
ownership interest of Holdings, the Company and any other Subsidiary in each
Subsidiary, including the percentage of such ownership. On the AS Separation
Date, the assets and operations of the AS Business will be owned and

 

106



--------------------------------------------------------------------------------

conducted solely by the AS Subsidiaries (except to the extent such assets or
operations are subject to the AS Separation Documents), and the AS Subsidiaries
will not own any significant assets or conduct any significant operations not
associated with the AS Business.

SECTION 5.13. Margin Regulations; Investment Company Act; Public Utility Holding
Company Act. (a) The Borrower is not engaged nor will it engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
(other than a Broker-Dealer Subsidiary) (i) is a “holding company,” or a
“subsidiary company” of a “holding company,” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” within the meaning
of the Public Utility Holding Company Act of 1935, or (ii) is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Company represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.

SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan Parties and
their Subsidiaries own, license or possess the right to use, all of the
trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No IP Rights,
advertising, product, process, method, substance, part or other material used by
any Loan Party or any Subsidiary in the operation of their respective businesses
as currently conducted infringes upon any rights held by any Person except for
such infringements, individually or in the aggregate, which could not reasonably
be expected to have a Material Adverse Effect. No claim or litigation regarding
any of the IP Rights, is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or Subsidiary, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

107



--------------------------------------------------------------------------------

SECTION 5.16. Solvency. On the Fifth Amendment Effective Date, after giving
effect to the transactions contemplated hereby to be consummated on such date,
the Loan Parties, on a consolidated basis, are Solvent; and on the AS Separation
Date, after giving effect to the AS Separation Transactions and the other
transactions contemplated hereby to be consummated on such date, the Loan
Parties, on a consolidated basis, will be Solvent.

SECTION 5.17. [Reserved].

SECTION 5.18. Subordination of Junior Financing. The Obligations are “Senior
Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

SECTION 5.19. Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any of Holdings, the Company or its Subsidiaries pending
or, to the knowledge of Holdings or the Company, threatened; (b) hours worked by
and payment made to employees of each of Holdings, the Company or its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Laws dealing with such matters; and (c) all payments due from
any of Holdings, the Company or its Subsidiaries on account of employee health
and welfare insurance have been paid or accrued as a liability on the books of
the relevant party.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each of Holdings
and the Company shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Company beginning with the 2011 fiscal year, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a

 

108



--------------------------------------------------------------------------------

report and opinion of PricewaterhouseCoopers LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Company as fairly presenting in
all material respects the financial condition, results of operations,
stockholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(c) as soon as available, and in any event no later than ninety (90) days after
the end of each fiscal year of the Company, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Company and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a summary of the material underlying assumptions applicable thereto), and, as
soon as available, significant revisions, if any, of such budget and projections
with respect to such fiscal year (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect; and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of the
Company and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of Holdings (or any direct or indirect parent of Holdings)
or (B) the Company’s or Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is

 

109



--------------------------------------------------------------------------------

accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to Holdings (or such parent), on
the one hand, and the information relating to the Company and the Restricted
Subsidiaries on a standalone basis, on the other hand and (ii) to the extent
such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent registered public accounting
firm of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a), a certificate of its independent registered
public accounting firm certifying such financial statements and stating that in
the course of (i) making the examination necessary therefor and (ii) performing
certain other procedures permitted by professional standards, no knowledge was
obtained of any Event of Default under Section 7.11 or, if any Event of Default
shall exist, stating the nature of such event;

(b) no later than five (5) days after the delivery of the financial statements
referred to in Section 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Company and, if such Compliance
Certificate demonstrates an Event of Default of any covenant under Section 7.11,
any of the Equity Investors may deliver, together with such Compliance
Certificate, notice of their intent to cure (a “Notice of Intent to Cure”) such
Event of Default pursuant to Section 8.05; provided that the delivery of a
Notice of Intent to Cure shall in no way affect or alter the occurrence,
existence or continuation of any such Event of Default or the rights, benefits,
powers and remedies of the Administrative Agent and the Lenders under any Loan
Document;

(c) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Company files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Subsidiaries pursuant

 

110



--------------------------------------------------------------------------------

to the terms of any Existing Notes Documentation, New Notes Documentation or
Junior Financing Documentation in a principal amount greater than the Threshold
Amount and not otherwise required to be furnished to the Lenders pursuant to any
other clause of this Section 6.02;

(e) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a report setting forth the information required by
Section 3.03(c) of the Security Agreement or confirming that there has been no
change in such information since the Closing Date or the date of the last such
report), (ii) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary that
identifies each Subsidiary as a Restricted or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate; and

(f) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, the Company shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Company shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

SECTION 6.03. Notices. Promptly after obtaining knowledge thereof, notify the
Administrative Agent:

(a) of the occurrence of any Default; and

 

111



--------------------------------------------------------------------------------

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including arising out of or resulting from (i) breach
or non-performance of, or any default or event of default under, a Contractual
Obligation of any Loan Party or any Subsidiary, (ii) any dispute, litigation,
investigation, proceeding or suspension between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit or (iv) the occurrence of any ERISA
Event.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Company (x) that such notice is being delivered
pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting forth details
of the occurrence referred to therein and stating what action the Company has
taken and proposes to take with respect thereto.

SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and (b) take all reasonable action to maintain all rights, privileges (including
its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except (i) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 7.04 or 7.05.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving

 

112



--------------------------------------------------------------------------------

effect to any self-insurance reasonable and customary for similarly situated
Persons engaged in the same or similar businesses as the Company and the
Restricted Subsidiaries) as are customarily carried under similar circumstances
by such other Persons.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
in conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of the
Company or such Subsidiary, as the case may be.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at the reasonable expense of the Company and at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Company; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 6.10 and the
Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Company’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Company at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Company the opportunity to participate in any
discussions with the Company’s independent public accountants.

SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At the
Company’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a) upon the formation or acquisition of any new direct or indirect wholly owned
Domestic Subsidiary (other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any Loan Party or the designation in accordance with Section 6.15
of any existing direct or indirect wholly owned Domestic Subsidiary as a
Restricted Subsidiary:

 

113



--------------------------------------------------------------------------------

(i) within thirty (30) days after such formation, acquisition or designation or
such longer period as the Administrative Agent may agree in its discretion:

(A) cause each such Restricted Subsidiary that is required to become a Guarantor
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the real properties owned by such Restricted Subsidiary
that, have a book value in excess of $5,000,000, in detail reasonably
satisfactory to the Administrative Agent;

(B) cause (x) each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
Mortgages, Security Agreement Supplements, Intellectual Property Security
Agreements and other security agreements and documents (including, with respect
to Mortgages, the documents listed in Section 6.13(b)), as reasonably requested
by and in form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreements and other security agreements in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement and (y) each direct or indirect parent of each such Restricted
Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guarantee Requirement to duly execute and deliver to the Administrative Agent
such Security Agreement Supplements and other security agreements as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreements in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;

(C) (x) cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness held by such Restricted Subsidiary and required to be
pledged pursuant to the Collateral Documents, indorsed in blank to the
Collateral Agent and (y) cause each direct or indirect parent of such Restricted
Subsidiary that is required to be a Guarantor pursuant to the Collateral and
Guarantee Requirement to deliver any and all certificates representing the
outstanding Equity Interests (to the extent certificated) of such Restricted
Subsidiary that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness issued by such Restricted Subsidiary and required to
be pledged in accordance with the Collateral Documents, indorsed in blank to the
Collateral Agent;

 

114



--------------------------------------------------------------------------------

(D) take and cause such Restricted Subsidiary and each direct or indirect parent
of such Restricted Subsidiary to take whatever action (including the recording
of Mortgages, the filing of Uniform Commercial Code financing statements and
delivery of stock and membership interest certificates) may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid Liens required by the Collateral and Guarantee Requirement, enforceable
against all third parties in accordance with their terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity,

(ii) within thirty (30) days after the request therefor by the Administrative
Agent, deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request, and

(iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of real property that is owned by such Restricted Subsidiary and has a
book value in excess of $5,000,000 any existing title reports, surveys or
environmental assessment reports.

(b) (i) [Reserved];

(ii) the Company shall obtain the security interests and Guarantees set forth on
Schedule 1.01B on or prior to the dates corresponding to such security interests
and Guarantees set forth on Schedule 1.01B; and

(iii) after the Closing Date, concurrently with (x) the acquisition of any
material personal property by any Loan Party, or (y) the acquisition of any
owned real property by any Loan Party with a book value in excess of $5,000,000,
and such personal property or owned real property shall not already be subject
to a perfected Lien pursuant to the Collateral and Guarantee Requirement, the
Company shall give notice thereof to the Administrative Agent and promptly
thereafter shall cause such assets to be subjected to a Lien to the extent
required by the Collateral and Guarantee Requirement and will take, or cause the
relevant Loan Party to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to in Section 6.13(b) with
respect to real property.

 

115



--------------------------------------------------------------------------------

SECTION 6.12. Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, comply, and take
all reasonable actions to cause all lessees and other Persons operating or
occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.

SECTION 6.13. Further Assurances and Post-Closing Conditions. (a) Promptly upon
reasonable request by the Administrative Agent (i) correct any material defect
or error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral and (ii) do, execute, acknowledge, deliver, record, re-record,
file, re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Collateral Documents.

(b) In the case of any real property referred to in Section 6.11(b), provide the
Administrative Agent with Mortgages with respect to such owned real property
within thirty (30) days of the acquisition of such real property together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in each applicable
jurisdiction (the “Mortgage Policies”) in form and substance, with endorsements
and in amount, reasonably acceptable to the Administrative Agent (not to exceed
the value of the real properties covered thereby), issued, coinsured and
reinsured by title insurers reasonably acceptable to the Administrative Agent,
insuring the Mortgages to be valid subsisting Liens on the property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Administrative Agent may
reasonably request;

 

116



--------------------------------------------------------------------------------

(iii) opinions of local counsel for the Loan Parties in states in which the real
properties are located, with respect to the enforceability and perfection of the
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;

(iv) [reserved]; and

(v) such other evidence that all other actions that the Administrative Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages have been taken.

SECTION 6.14. [Reserved].

SECTION 6.15. Designation of Subsidiaries. The board of directors of Holdings
may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) immediately after giving effect to such
designation, the Company and the Restricted Subsidiaries shall be in compliance,
on a Pro Forma Basis, with the covenants set forth in Section 7.11(a) and
(b) (and, as a condition precedent to the effectiveness of any such designation,
the Company shall deliver to the Administrative Agent a certificate setting
forth in reasonable detail the calculations demonstrating such compliance),
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if such
Subsidiary is the Borrower, (iv) no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “Restricted Subsidiary” for the purpose of
the Existing Notes, the New Notes, any Junior Financing or any Permitted
Refinancing of any of the foregoing, as applicable, and (v) no Restricted
Subsidiary may be designated as an Unrestricted Subsidiary if it was previously
designated an Unrestricted Subsidiary. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Company therein at
the date of designation in an amount equal to the net book value of the
Company’s (as applicable) investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

SECTION 6.16. Post-AS Separation Qualifying IPO. Within 20 days of the AS
Separation Date, consummate a Qualifying IPO.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and the
Company shall not, nor shall they permit any of their Restricted Subsidiaries
to, directly or indirectly:

 

117



--------------------------------------------------------------------------------

SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

(c) Liens for taxes, assessments or governmental charges which are not overdue
for a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Company or any Restricted Subsidiary;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including those to secure health, safety and
environmental obligations) incurred in the ordinary course of business;

 

118



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting real property which, in
the aggregate, do not in any case materially interfere with the ordinary conduct
of the business of the Company or any material Subsidiary;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens attach concurrently with or within two hundred and seventy
(270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for accessions to such
property other than the property financed by such Indebtedness and the proceeds
and the products thereof and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for accessions to
such assets) other than the assets subject to such Capitalized Leases; provided
that individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

(j) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Company or any material Subsidiary or (ii) secure
any Indebtedness;

(k) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(l) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(m) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and (n) to
be applied against the purchase price for such Investment and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n) Liens on property (i) of any Foreign Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Foreign Subsidiary permitted under Section 7.03;

 

119



--------------------------------------------------------------------------------

(o) Liens in favor of the Company or a Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(d);

(p) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.15),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e), (g), (h), or
(k);

(q) any interest or title of a lessor under leases entered into by the Company
or any of the Restricted Subsidiaries in the ordinary course of business;

(r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Company or any of the
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(s) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(t) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Company or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings, the Company and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of Holdings,
the Company or any Restricted Subsidiary in the ordinary course of business;

(v) Liens solely on any cash earnest money deposits made by Holdings, the
Company or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

 

120



--------------------------------------------------------------------------------

(w) (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness incurred
pursuant to Section 7.03(g) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure a Guarantee by such Restricted Subsidiary and its
Subsidiaries of any such Indebtedness incurred pursuant to Section 7.03(g);

(x) Liens in respect of the Receivables Facility;

(y) Broker-Dealer Liens in respect of the Broker-Dealer Facility;

(z) Pari Passu Liens;

(aa) ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Subsidiaries are located;

(bb) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $75,000,000; and

(cc) Liens on the Collateral securing (i) Permitted First Priority Refinancing
Debt and Permitted Second Priority Refinancing Debt permitted under
Section 7.03(x) and (ii) Alternative Incremental Facility Debt permitted under
Section 7.03(z).

Notwithstanding the foregoing, no Liens on any IP Collateral shall be permitted
at any time, other than pursuant to Section 7.01(a), (b), (c), (h), (j), (m),
(o), (p), (r), (u)(iii) or (w).

SECTION 7.02. Investments. Make or hold any Investments, except:

(a) Investments by the Company or a Restricted Subsidiary in assets that were
Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors and employees of Holdings, the
Company and the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) in connection with such Person’s purchase of Equity
Interests of Holdings (or any direct or indirect parent thereof) (provided that
the amount of such loans and advances shall be contributed to the Company in
cash as common equity) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding not to exceed
$10,000,000;

(c) Investments (i) by Holdings, the Company or any Restricted Subsidiary in any
Loan Party (excluding any new Restricted Subsidiary which becomes a Loan Party
and excluding any Foreign Subsidiary), (ii) by any Restricted Subsidiary that is
not a Loan Party in any other such Restricted

 

121



--------------------------------------------------------------------------------

Subsidiary that is also not a Loan Party, (iii) by the Company or any Restricted
Subsidiary (A) in any Foreign Subsidiary; provided that the aggregate amount of
such Investments after the Fourth Amendment Effective Date in Foreign
Subsidiaries that are not Loan Parties (together with, but without duplication,
the aggregate consideration paid after the Fourth Amendment Effective Date in
respect of Permitted Acquisitions of Persons that do not become Loan Parties
pursuant to Section 7.02(i)(B)) shall not exceed $325,000,000 (net of any return
representing a return of capital in respect of any such Investment) or (B) in
any Foreign Subsidiary that is a Loan Party, consisting of the contribution of
Equity Interests of any other Foreign Subsidiary held directly by the Company or
such Restricted Subsidiary in exchange for Indebtedness, Equity Interests or a
combination thereof of the Foreign Subsidiary to which such contribution is
made, (C) in any Foreign Subsidiary, constituting an exchange of Equity
Interests of such Foreign Subsidiary for Indebtedness of such Foreign Subsidiary
or (D) constituting Guarantees of Indebtedness or other monetary obligations of
Foreign Subsidiaries owing to any Loan Party, (iv) by any Foreign Subsidiary
that is a Loan Party in any other Foreign Subsidiary that is a Loan Party (other
than any new Restricted Subsidiary that becomes a Loan Party) and (v) by the
Company or any of its Subsidiaries in connection with the AS Separation
Transactions and in accordance with the AS Separation IRS Ruling (including the
investment of cash or Cash Equivalents in AS New LLC in an amount not to exceed
an amount reasonably determined by the Company to be reasonably necessary to
fund the initial working capital needs of AS Spinco and the AS Subsidiaries
following the AS Separation after taking into account any working capital
facilities of AS Spinco and the AS Subsidiaries to be in effect on the AS
Separation Date);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(f) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) Investments existing on the Closing Date by the
Company or any Restricted Subsidiary in the Company or any other Restricted
Subsidiary and any modification, renewal or extension thereof; provided that the
amount of the original Investment is not increased except by the terms of such
Investment or as otherwise permitted by this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

 

122



--------------------------------------------------------------------------------

(h) promissory notes and other noncash consideration received in connection with
Dispositions permitted by Section 7.05;

(i) the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be, except as contemplated by clause (B) below, a
wholly owned Subsidiary of the Company (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.02(i) (each, a “Permitted
Acquisition”):

(A) subject to clause (B) below, a majority of all property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or acquired Subsidiary) shall be a
Guarantor and shall have complied with the requirements of Section 6.11, within
the times specified therein;

(B) the aggregate amount of consideration paid after the Fourth Amendment
Effective Date by Loan Parties in respect of acquisitions of Persons that do not
become Loan Parties (together with the aggregate amount of all Investments after
the Fourth Amendment Effective Date in Foreign Subsidiaries that are not Loan
Parties pursuant to Section 7.02(c)(iii)(A)) shall not exceed $325,000,000 (net
of any return representing a return of capital in respect of any such
Investment);

(C) the Company is in compliance with Section 7.07 after giving effect to such
purchase or acquisition;

(D) (1) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (2) immediately after giving effect to such purchase or other
acquisition, the Company and the Restricted Subsidiaries shall be in Pro Forma
Compliance with all of the covenants set forth in Section 7.11(a) and (b), such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 6.01(a) or (b) as though such purchase or other acquisition had been
consummated as of the first day of the fiscal period covered thereby and
evidenced by a certificate from the Chief Financial Officer of the Company
demonstrating such compliance calculation in reasonable detail; and

(E) the Company shall have delivered to the Administrative Agent, on behalf of
the Lenders, no later than five (5) Business Days after the date on which any
such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably

 

123



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (i) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

(j) the Transaction;

(k) Investments in the ordinary course of business consisting of Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to Holdings (or any direct or indirect parent thereof) in
lieu of, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to Holdings (or such parent) in accordance
with Sections 7.06(h), (i) or (j);

(n) so long as immediately after giving effect to any such Investment, no
Default has occurred and is continuing and the Company and the Restricted
Subsidiaries will be in Pro Forma Compliance with the covenants set forth in
Section 7.11(a) and (b), other Investments made after the Fourth Amendment
Effective Date that do not exceed $500,000,000 in the aggregate, net of any
return representing return of capital in respect of any such investment and
valued at the time of the making thereof; provided that, such amount shall be
increased by (i) the Net Cash Proceeds of Permitted Equity Issuances (other than
Permitted Equity Issuances made pursuant to Section 8.05) that are Not Otherwise
Applied and (ii) if, as of the last day of the immediately preceding Test Period
(after giving Pro Forma Effect to such Investments) the Total Leverage Ratio is
5.50:1 or less, the amount of Cumulative Excess Cash Flow that is Not Otherwise
Applied;

(o) advances of payroll payments to employees in the ordinary course
of business;

(p) Investments to the extent that payment for such Investments is made solely
with capital stock of Holdings (or the Company after a Qualifying IPO of the
Company);

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged into the Company or merged or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after

 

124



--------------------------------------------------------------------------------

the Closing Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

(r) Investments arising as a result of the Receivables Facility; and

(s) Guarantees by Holdings, the Company or any Restricted Subsidiary of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings.

SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness of Holdings, the Company and any of its Subsidiaries under the
Loan Documents (including any Indebtedness incurred pursuant to Sections 2.15
and 2.18);

(b) Indebtedness (i) outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) intercompany Indebtedness
outstanding on the Closing Date;

(c) Guarantees by Holdings, the Company and the Restricted Subsidiaries in
respect of Indebtedness of the Company or any Restricted Subsidiary otherwise
permitted hereunder; provided that (A) no Guarantee by any Restricted Subsidiary
of any Existing Note, New Note or Junior Financing shall be permitted unless
such Restricted Subsidiary shall have also provided a Guarantee of the
Obligations substantially on the terms set forth in the Subsidiary Guaranty and
(B) if the Indebtedness being Guaranteed is subordinated to the Obligations,
such Guarantee shall be subordinated to the Guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;

(d) Indebtedness of the Company or any Restricted Subsidiary owing to the
Company or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 7.02; provided that, all such Indebtedness of
any Loan Party owed to any Person that is not a Loan Party shall be subject to
the subordination terms set forth in Section 5.03 of the Security Agreement;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets, other than software; provided that such
Indebtedness is incurred concurrently with or within two hundred and seventy

 

125



--------------------------------------------------------------------------------

(270) days after the applicable acquisition, construction, repair, replacement
or improvement, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(f) and (iii) any Permitted Refinancing of
any Indebtedness set forth in the immediately preceding clauses (i) and (ii);

(f) Indebtedness in respect of Swap Contracts designed to hedge against interest
rates, foreign exchange rates or commodities pricing risks incurred in the
ordinary course of business and not for speculative purposes;

(g) Indebtedness of Foreign Subsidiaries or Guarantors (i) assumed in connection
with any Permitted Acquisition or (ii) incurred to finance a Permitted
Acquisition, in each case, that is secured only by the assets or business
acquired in the applicable Permitted Acquisition (including any acquired Equity
Interests) and so long as both immediately prior and after giving effect
thereto, (A) no Default shall exist or result therefrom, (B) the Company and the
Restricted Subsidiaries will be in Pro Forma Compliance with the covenants set
forth in Section 7.11(a) and (b), and (C) the aggregate principal amount of such
Indebtedness and all Indebtedness resulting from any Permitted Refinancing
thereof at any time outstanding pursuant to this paragraph (g) does not exceed
$200,000,000;

(h) (i) Indebtedness of Holdings, the Company and the Restricted Subsidiaries
(A) assumed in connection with any Permitted Acquisition; provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition or
(B) incurred to finance a Permitted Acquisition and (ii) any Permitted
Refinancing of the foregoing; provided, in each case that such Indebtedness and
all Indebtedness resulting from any Permitted Refinancing thereof (v) is
unsecured or is subordinated to the Obligations on terms no less favorable to
the Lenders than the subordination terms set forth in the Senior Subordinated
Notes Indenture as of the Closing Date, (w) both immediately prior and after
giving effect thereto, (1) no Default shall exist or result therefrom and
(2) the Company and the Restricted Subsidiaries will be in Pro Forma Compliance
with the covenants set forth in Section 7.11(a) and (b), (x) matures after, and
does not require any scheduled amortization or other scheduled payments of
principal prior to, the Latest Maturity Date of the Term Loans at the time of
the incurrence of such Indebtedness (it being understood that such Indebtedness
may have mandatory prepayment, repurchase or redemptions provisions satisfying
the requirement of clause (y) hereof), (y) has terms and conditions (other than
interest rate, redemption premiums and subordination terms), taken as a whole,
that are not materially less favorable to the Company as the terms and
conditions of the New Notes as of the Closing Date; provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Company has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Company within such

 

126



--------------------------------------------------------------------------------

five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees); and (z) with
respect to such Indebtedness described in the immediately preceding clause (B),
is incurred by the Company or a Guarantor.

(i) Indebtedness representing deferred compensation to employees of the Company
and the Restricted Subsidiaries incurred in the ordinary course of business;

(j) Indebtedness consisting of promissory notes issued by any Loan Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of Holdings permitted by Section 7.06;

(k) Indebtedness incurred by Holdings, the Company or the Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition constituting indemnification obligations
or obligations in respect of purchase price or other similar adjustments;

(l) Indebtedness consisting of obligations of Holdings, the Company or the
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;

(m) Cash Management Obligations and other Indebtedness in respect of netting
services, employee credit or purchase card programs, overdraft protections and
similar arrangements in each case in the ordinary course of business; provided
that the aggregate principal amount of Indebtedness incurred in respect of
employee credit or purchase card programs pursuant to this paragraph (m) shall
not exceed $10,000,000 at any time outstanding;

(n) Indebtedness in an aggregate principal amount not to exceed $750,000,000 at
any time outstanding; provided that a maximum of $400,000,000 of aggregate
principal amount of such Indebtedness (less the aggregate principal amount of
Indebtedness of Foreign Subsidiaries that are not Guarantors outstanding at any
time under Section 7.03(g)) may be incurred on a secured basis by Foreign
Subsidiaries that are not Guarantors solely for working capital purposes of, or
financing Permitted Acquisitions by, such Foreign Subsidiaries;

(o) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by the Company or any of the Restricted Subsidiaries
in respect of letters of credit, bank guarantees, bankers’ acceptances or
similar instruments issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof;

 

127



--------------------------------------------------------------------------------

(q) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Company or any of the Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(r) unsecured Indebtedness of Holdings (“Permitted Holdings Debt”) (i) that is
not subject to any Guarantee by the Company or any Restricted Subsidiary,
(ii) that will not mature prior to the date that is ninety-one (91) days after
the Latest Maturity Date of the Term Loans at the time such Indebtedness is
incurred, (iii) that has no scheduled amortization or payments of principal (it
being understood that such Indebtedness may have mandatory prepayment,
repurchase or redemption provisions satisfying the requirements of clause
(v) hereof), (iv) that does not require any payments in cash of interest or
other amounts in respect of the principal thereof prior to the earlier to occur
of (A) the date that is five (5) years from the date of the issuance or
incurrence thereof and (B) the date that is ninety-one (91) days after the
Latest Maturity Date of the Term Loans at the time such Indebtedness is
incurred, and (v) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount notes of
an issuer that is the parent of a borrower under senior secured credit
facilities, and in any event, with respect to covenant, default and remedy
provisions, no more restrictive than those set forth in the Senior Subordinated
Notes Indenture as of the Closing Date, taken as a whole (other than provisions
customary for senior discount notes of a holding company); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Company has determined in good faith that such terms and conditions satisfy
the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Company within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees); provided, further, that any such Indebtedness shall constitute
Permitted Holdings Debt only if (1) both before and after giving effect to the
issuance or incurrence thereof, no Default shall have occurred and be continuing
and (2) the Company and the Restricted Subsidiaries will be in Pro Forma
Compliance with the covenants set forth in Section 7.11(a) and (b) (it being
understood that any capitalized or paid-in-kind or accreted principal on such
Indebtedness is not subject to this proviso);

(s) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

 

128



--------------------------------------------------------------------------------

(t) Indebtedness in respect of the Receivables Facility; provided that if Net
Cash Proceeds received from the issuance of SunGard Short Term Notes that were
exchanged for AS Spinco Securities in connection with the AS Separation
Transactions are applied to reduce amounts outstanding in respect of the
Receivables Facility pursuant to Section 2.05(b)(vi), the aggregate principal
amount of Indebtedness under the Receivables Facility at any time thereafter
shall not exceed the aggregate commitments under the Receivables Facility after
giving effect to such prepayment and the required reduction of commitments under
the Receivable Facility required by Section 2.05(b)(vi);

(u) the Broker-Dealer Facility, in an aggregate principal amount of Indebtedness
not to exceed $20,000,000 at any time outstanding;

(v) Indebtedness in respect of the New Notes and any Permitted Refinancing
thereof;

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above;

(x) Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt and, to the extent the principal amount thereof does not exceed
the principal amount of Permitted First Priority Refinancing Debt or Permitted
Second Priority Refinancing Debt refinanced thereby, any Permitted Refinancing
thereof;

(y) Permitted Unsecured Refinancing Debt and any Permitted Refinancing thereof;

(z) Alternative Incremental Facility Debt and, to the extent the principal
amount thereof does not exceed the principal amount of Alternative Incremental
Facility Debt refinanced thereby, any Permitted Refinancing thereof; provided
that (i) at the time of incurrence of any such Alternative Incremental Facility
Debt and after giving effect to such incurrence and the use of proceeds
therefrom, no Default or Event of Default shall exist, (ii) the Company shall be
in compliance with each of the covenants set forth in Section 7.11(a) and
(b) determined on a Pro Forma Basis as of the date such Alternative Incremental
Facility Debt is incurred and the last day of the most recent Test Period, in
each case, as if such Alternative Incremental Facility Debt had been outstanding
on the last day of such fiscal quarter of the Company for testing compliance
therewith, (iii) each issuance of Alternative Incremental Facility Debt shall be
in an aggregate principal amount that is not less than $50,000,000 (provided
that such amount may be less than $50,000,000 if such amount represents all
remaining availability under the limit set forth in clause (iv)) and (iv) the
aggregate amount of Incremental Term Loans, Revolving Commitment Increases and
Alternative Incremental Facility Debt (x) after the Fifth Amendment Effective
Date and prior to the AS Separation Date shall not exceed $750,000,000 and
(y) from and after the AS Separation Date

 

129



--------------------------------------------------------------------------------

shall not exceed $500,000,000 less the aggregate principal amount (not in excess
of $500,000,000) of Incremental Term Loans, Revolving Commitment Increases and
Alternative Incremental Facility Debt incurred after the Fifth Amendment
Effective Date and prior to the AS Separation Date; provided, however, that the
Borrower shall not incur any Alternative Incremental Facility Debt during the
Pre-IPO Period; and

(aa) the SunGard Short Term Notes and any AS Spinco Securities exchanged for
SunGard Short Term Notes pursuant to the AS Exchange Agreement in an aggregate
principal amount at any time outstanding not in excess of $900,000,000.

SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that:

(a) any Restricted Subsidiary may merge with (i) the Borrower (including a
merger, the purpose of which is to reorganize the Borrower into a new
jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger does not result in the Company ceasing to
be incorporated under the Laws of the United States, any state thereof or the
District of Columbia, or (ii) any one or more other Restricted Subsidiaries;
provided that when any Restricted Subsidiary that is a Loan Party is merging
with another Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;

(b) (i) any Subsidiary that is not a Loan Party may merge or consolidate with or
into any other Subsidiary that is not a Loan Party and (ii) any Subsidiary
(other than the Borrower) may liquidate or dissolve or change its legal form if
Holdings determines in good faith that such action is in the best interests of
Holdings and its Subsidiaries and if not materially disadvantageous to the
Lenders;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor or the Borrower, then (i) the transferee must either be the Borrower
or a Guarantor or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

(d) so long as no Default exists or would result therefrom, the Company may
merge with any other Person; provided that (i) the Company shall be the
continuing or surviving corporation or (ii) if the Person formed by or surviving
any such merger or consolidation is not the Company (any such Person, the
“Successor Company”), (A) the Successor Company shall be an entity

 

130



--------------------------------------------------------------------------------

organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Company
shall expressly assume all the obligations of the Company under this Agreement
and the other Loan Documents to which the Company is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee shall apply to the Successor Company’s obligations under this
Agreement, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Company’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
this Agreement and (F) the Company shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Company will succeed to, and be substituted for,
the Company under this Agreement;

(e) so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11;

(f) the Company and the Restricted Subsidiaries may consummate the Merger;

(g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05; and

(h) so long as no Default exists or would result therefrom (including any Change
of Control), Holdings (and any Successor Holding Company, as defined below) may
merge with or be liquidated into any direct parent company holding 100% of the
outstanding Equity Interests of Holdings; provided that (A) the Person formed by
or surviving any such merger or consolidation (if not Holdings) or acquiring the
assets of Holdings in any such liquidation (any such Person, the “Successor
Holding Company”) shall be an entity organized or existing under the laws of the
United States, any state thereof, the District of Columbia or any territory
thereof and shall expressly assume all the obligations of Holdings under this
Agreement and the other Loan Documents to which Holdings is a party (including
the Holdings Guaranty and all Collateral

 

131



--------------------------------------------------------------------------------

Documents to which Holdings is a party) pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (B) after
giving effect to any such merger, consolidation or liquidation, Holdings or the
Successor Holding Company, as the case may be, shall directly own 100% of the
outstanding Equity Interests of the Company, which shall continue to be pledged
to secure the Obligations under the Collateral Documents and (C) the Company
shall have delivered to the Administrative Agent a certificate of a Responsible
Officer and an opinion of outside counsel, each stating that such merger,
consolidation or liquidation and any such supplements to this Agreement or any
Collateral Document comply with this Agreement; provided, further, that if the
foregoing are satisfied, the Successor Holding Company will succeed to, and be
substituted for, Holdings under this Agreement.

SECTION 7.05. Dispositions. Make any Disposition or enter into any agreement to
make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Company
and the Restricted Subsidiaries;

(b) Dispositions of inventory and immaterial assets in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to the Company or to a Restricted Subsidiary;
provided that if the transferor of such property is a Guarantor or the Borrower
(i) the transferee thereof must either be the Borrower or a Guarantor or (ii) to
the extent such transaction constitutes an Investment, such transaction is
permitted under Section 7.02;

(e) Dispositions permitted by Sections 7.04 and 7.06 and Liens permitted by
Section 7.01;

(f) Dispositions of property (other than IP Collateral) pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by the Company and its Restricted Subsidiaries on the Closing Date, the
fair market value of all property so Disposed of after the Fourth Amendment
Effective Date (taken together with the aggregate book value of all property
Disposed of pursuant to Section 7.05(k)) shall not exceed $900,000,000 and
(ii) with respect to such property acquired by the Company or any Restricted
Subsidiary after the Closing Date, the applicable sale-leaseback transaction
occurs within two hundred and seventy (270) days after the acquisition or
construction (as applicable) of such property;

 

132



--------------------------------------------------------------------------------

(g) Dispositions of Cash Equivalents;

(h) Dispositions of accounts receivable in connection with the collection or
compromise thereof or in connection with the Receivables Facility;

(i) leases, subleases, licenses or sublicenses (including the provision of
Software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Holdings,
the Company and the Restricted Subsidiaries;

(j) transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(k) Dispositions of property not otherwise permitted under this Section 7.05;
provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (k) after the Fourth Amendment Effective Date (taken
together with the aggregate fair market value of all property Disposed of
pursuant to Section 7.05(f)) shall not exceed $900,000,000, and (iii) with
respect to any Disposition pursuant to this clause (k) for a purchase price in
excess of $10,000,000, the Company or a Restricted Subsidiary shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents (in
each case, free and clear of all Liens at the time received, other than
nonconsensual Liens permitted by Section 7.01 and Liens permitted by
Section 7.01(s) and clauses (i) and (ii) of Section 7.01(u)); provided, however,
that for the purposes of this clause (iii), (A) any liabilities (as shown on the
Company’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Company or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Company and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by the Company or such
Restricted Subsidiary from such transferee that are converted by the Company or
such Restricted Subsidiary into cash (to the extent of the cash received) within
180 days following the closing of the applicable Disposition and (C) any
Designated Non-Cash Consideration received by the Company or such Restricted
Subsidiary in respect of such Disposition having an aggregate fair market value,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not in excess of
1.5% of Total Assets (as such term is defined in the New Notes Indenture as of
the Closing Date) at the time of the receipt of such Designated Non-cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

 

133



--------------------------------------------------------------------------------

(l) Dispositions listed on Schedule 7.05(l);

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(n) Dispositions (i)(x) of the AS Subsidiaries and other assets comprising the
AS Business to AS New LLC and its subsidiaries, (y) of the Equity Interests in
AS New LLC to AS Spinco, and (z) of the AS Spinco Securities in exchange for the
SunGard Short Term Notes, in each case in connection with or in contemplation of
the AS Separation Transactions and (ii) provided that the AS Separation
Conditions are satisfied at the time thereof (or substantially concurrently
therewith), the Disposition of 100% of the Equity Interests of AS Spinco on the
AS Separation Date in connection with the AS Separation Transactions and as a
result of Restricted Payments made pursuant to Section 7.06(k);

(o) Dispositions of the AS Subsidiaries and other assets comprising the AS
Business; provided that (i) at the time of such Disposition (other than any such
Disposition made pursuant to a legally binding commitment entered into at a time
when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the Company shall cause to be prepaid an aggregate amount of
Term Loans in an amount equal to 100% of all Net Cash Proceeds received
therefrom on or prior to the date which is ten (10) Business Days after the
receipt of such Net Cash Proceeds in accordance with Section 2.05(b)(ii),
(iii) the Company shall have reduced (or substantially simultaneously with the
first Disposition pursuant to this Section 7.05(o) shall reduce) the Revolving
Credit Commitments of the Revolving Credit Lenders in effect immediately prior
to the date of the first Disposition pursuant to this Section 7.05(o) by 25% in
the aggregate and on a pro rata basis among such Revolving Credit Lenders
pursuant to, and in accordance with, Section 2.06(a) and, in connection
therewith and to the extent required by Section 2.05(b)(v) shall have prepaid
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralized L/C
Obligations, and (iv) the Total Secured Leverage Ratio as of the date of any
Disposition pursuant to this Section 7.05(o) (calculated on a Pro Forma Basis
after giving effect to such Disposition and the use of proceeds in connection
therewith) shall not exceed the Total Secured Leverage Ratio as of the date of
such Disposition prior to giving Pro Forma Effect to such Disposition; and

(p) after the Fifth Amendment Effective Date, the Disposition of up to fifteen
percent (15%) of the outstanding Equity Interests, with an aggregate book value
not in excess of $1,000,000, of SunGard Systems South Africa (Proprietary)
Limited to an employee trust.

 

134



--------------------------------------------------------------------------------

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), 7.05(n) and 7.05(p) and except for
Dispositions from a Loan Party to another Loan Party), shall be for no less than
the fair market value of such property at the time of such Disposition. To the
extent any Collateral is Disposed of as expressly permitted by this Section 7.05
to any Person other than Holdings, the Company or any Restricted Subsidiary,
such Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent or the Collateral Agent, as applicable,
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

SECTION 7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Company and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Company and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) Holdings, the Company and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;

(c) so long as no Default shall have occurred and be continuing or would result
therefrom, from and after the date the Company delivers an irrevocable written
notice to the Administrative Agent stating that the Company will make Restricted
Payments to Holdings that are used by Holdings solely to fund cash interest
payments required to be made by Holdings (the “Holdings Restricted Payments
Election”), the Company may make such Restricted Payments to Holdings;

(d) Restricted Payments made on the Closing Date to consummate the Transaction;

(e) to the extent constituting Restricted Payments, Holdings, the Company and
the Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.04 or 7.08 other than Section 7.08(f);

(f) repurchases of Equity Interests in Holdings, the Company or any Restricted
Subsidiary deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;

 

135



--------------------------------------------------------------------------------

(g) Holdings (or the Company after a Qualifying IPO of the Company) may pay (or
make Restricted Payments to allow any direct or indirect parent thereof to pay)
for the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Holdings (or of any such parent of Holdings or of the
Company after a Qualifying IPO of the Company) by any future, present or former
employee or director of Holdings (or any direct or indirect parent of Holdings)
or any of its Subsidiaries pursuant to any employee or director equity plan,
employee or director stock option plan or any other employee or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) with any employee or director of Holdings or any of its Subsidiaries;

(h) the Company and its Restricted Subsidiaries may make Restricted Payments to
Holdings:

(i) the proceeds of which will be used to pay (or to make Restricted Payments to
allow any direct or indirect parent of Holdings to pay) the tax liability to
each relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of Holdings (or such parent)
attributable to Holdings, the Company or its Subsidiaries determined as if the
Company and its Subsidiaries filed separately;

(ii) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent of Holdings to pay)
its operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $3,000,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Holdings (or
any parent thereof) attributable to the ownership or operations of the Company
and its Subsidiaries;

(iii) the proceeds of which shall be used by Holdings to pay franchise taxes and
other fees, taxes and expenses required to maintain its (or any of its direct or
indirect parents’) corporate existence;

(iv) the proceeds of which shall be used by Holdings to make Restricted Payments
permitted by Section 7.06(g);

(v) to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings shall,
immediately following the closing thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Company or its
Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Company or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition, in
each case, in accordance with the requirements of Section 6.11; and

 

136



--------------------------------------------------------------------------------

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering permitted by this Agreement;

(i) in addition to the foregoing Restricted Payments and so long as no Default
shall have occurred and be continuing or would result therefrom, the Company may
make additional Restricted Payments to Holdings the proceeds of which may be
utilized by Holdings to make additional Restricted Payments, in an aggregate
amount, together with the aggregate amount of (1) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings made
pursuant to Section 7.13(a)(iv) and (2) loans and advances to Holdings made
pursuant to Section 7.02(m) in lieu of Restricted Payments permitted by this
clause (i), not to exceed the sum of (i) $200,000,000, (ii) the aggregate amount
of the Net Cash Proceeds of Permitted Equity Issuances (other than Permitted
Equity Issuances made pursuant to Section 8.05) that are Not Otherwise Applied
and (iii) if the Total Leverage Ratio as of the last day of the immediately
preceding Test Period (after giving Pro Forma Effect to such additional
Restricted Payments) is 5.50:1 or less, the amount of Cumulative Excess Cash
Flow that is Not Otherwise Applied; provided, however, that the Company shall
not make any Restricted Payments pursuant to this Section 7.06(i) during the
Pre-IPO Period. For the purpose of this Agreement, “Cumulative Excess Cash Flow”
means the sum of Excess Cash Flow (but not less than zero in any period) for the
fiscal year ending on December 31, 2006 and Excess Cash Flow for each succeeding
and completed fiscal year;

(j) Holdings or the Company may make Restricted Payments with the proceeds of
the issuance of Indebtedness of Holdings;

(k) Holdings or any Subsidiary of Holdings may make Restricted Payments
consisting of distributions of the Equity Interests of AS Spinco on the AS
Separation Date necessary to effect the AS Separation; provided that the AS
Separation Conditions shall have been satisfied at the time of (or substantially
concurrently with) such distributions; and

(l) in addition to the foregoing Restricted Payments, and so long as no Default
shall have occurred and be continuing or would result therefrom, the Company may
make additional Restricted Payments to Holdings the proceeds of which may be
utilized by Holdings to make additional Restricted Payments, with Net Cash
Proceeds received from the Borrowing of the Tranche D Term Loans and available
cash in an aggregate amount not in excess of $750,000,000.

SECTION 7.07. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Company and the Restricted Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto.

 

137



--------------------------------------------------------------------------------

SECTION 7.08. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to Holdings, the
Company or such Restricted Subsidiary as would be obtainable by Holdings, the
Company or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) the payment of fees and
expenses related to the Transaction, (d) the issuance of Equity Interests to the
management of the Company or any of its Subsidiaries in connection with the
Transaction, (e) the payment of management and monitoring fees to the Sponsors
in an aggregate amount in any fiscal year not to exceed the amount permitted to
be paid pursuant to the Sponsor Management Agreement as in effect on the Closing
Date and any Sponsor Termination Fees not to exceed the amount set forth in the
Sponsor Management Agreement as in effect on the Closing Date and related
indemnities and reasonable expenses, (f) equity issuances, repurchases,
retirements or other acquisitions or retirements of Equity Interests by Holdings
permitted under Section 7.06, (g) loans and other transactions by Holdings, the
Company and the Restricted Subsidiaries to the extent permitted under this
Article 7, (h) employment and severance arrangements between Holdings, the
Company and the Restricted Subsidiaries and their respective officers and
employees in the ordinary course of business, (i) payments by Holdings (and any
direct or indirect parent thereof), the Company and the Restricted Subsidiaries
pursuant to the tax sharing agreements among Holdings (and any such parent
thereof), the Company and the Restricted Subsidiaries on customary terms to the
extent attributable to the ownership or operation of the Company and the
Restricted Subsidiaries, (j) the payment of customary fees and reasonable out of
pocket costs to, and indemnities provided on behalf of, directors, officers and
employees of Holdings, the Company and the Restricted Subsidiaries in the
ordinary course of business to the extent attributable to the ownership or
operation of Holdings, the Company and the Restricted Subsidiaries,
(k) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect,
(l) dividends, redemptions and repurchases permitted under Section 7.06,
(m) customary payments by Holdings, the Company and any Restricted Subsidiaries
to the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of Holdings or the
Company, in good faith and (n) the entry into the AS Separation Documents,
provided that such agreements are in form and substance customary for agreements
entered into in connection with similar spin-off transactions, and
(o) transactions between Holdings and its Subsidiaries, on the one hand, and AS
Spinco and its Subsidiaries, on the other hand, pursuant to such AS Separation
Documents (or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect) as in effect on the AS
Separation Date.

SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary of the Company that is
not a Guarantor

 

138



--------------------------------------------------------------------------------

to make Restricted Payments to the Company or any Guarantor or (b) the Company
or any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which (i) (x) exist on
the Fourth Amendment Effective Date and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Company, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Company;
provided further that this clause (ii) shall not apply to Contractual
Obligations that are binding on a Person that becomes a Restricted Subsidiary
pursuant to Section 6.15, (iii) represent Indebtedness of a Restricted
Subsidiary of the Company which is not a Loan Party which is permitted by
Section 7.03, (iv) arise in connection with any Disposition permitted by
Section 7.05, (v) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (vi) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness (and excluding in any event any Indebtedness constituting any
Junior Financing), (vii) are customary restrictions on leases, subleases,
licenses or asset sale agreements otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto, (viii) comprise restrictions
imposed by any agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(e) or 7.03(g) to the extent that such restrictions apply only to
the property or assets securing such Indebtedness or, in the case of
Indebtedness incurred pursuant to Section 7.03(g) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Company or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business and (xi) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business.

SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, (a) in a manner inconsistent with the uses set forth in
the preliminary statements to this Agreement, (b) in the case of any Class of
Term Loans made pursuant to the First Amendment on the First Amendment Effective
Date, in a manner inconsistent with the uses set forth in the Recitals to the
First Amendment, (c) in the case of any Incremental Term Loans made pursuant to
the First Refinancing Amendment on the First Refinancing Amendment Effective
Date, in a manner inconsistent with the uses set forth in the recitals in the
First Refinancing Amendment or (d) in the case of the Revolving Credit
Commitments, for working capital and other general corporate purposes of the
Company and its Subsidiaries (including acquisitions and other Investments
permitted hereunder).

 

139



--------------------------------------------------------------------------------

SECTION 7.11. Financial Covenants. (a) Total Leverage Ratio. Permit the Total
Leverage Ratio as of the last day of any Test Period (beginning with the Test
Period ending on March 31, 2006 but excluding any Test Period ending during the
Pre-IPO Period) to be greater than the ratio set forth below opposite the last
day of such Test Period:

 

Fiscal Year

   March 31      June 30      September 30      December 31  

2006

     8.25:1         8.25:1         8.25:1         7.75:1   

2007

     7.75:1         7.75:1         7.75:1         7.25:1   

2008

     7.25:1         7.25:1         7.25:1         6.75:1   

2009

     6.75:1         6.75:1         6.75:1         6.25:1   

2010

     6.25:1         6.25:1         6.25:1         6.25:1   

2011

     6.25:1         6.25:1         6.25:1         5.75:1   

2012

     5.75:1         5.75:1         5.75:1         5.75:1   

2013

     5.75:1         5.75:1         5.75:1         5.75:1   

2014

     5.75:1         5.75:1         5.75:1         5.75:1   

2015

     5.75:1         5.50:1         5.50:1         5.50:1   

2016

     5.50:1         5.25:1         5.25:1         5.25:1   

2017

     4.75:1         4.75:1         4.75:1         4.75:1   

2018

     4.75:1         4.75:1         4.75:1         4.75:1   

2019

     4.75:1         4.75:1         4.75:1         4.75:1   

(b) Interest Coverage Ratio. Permit the Interest Coverage Ratio for any Test
Period (beginning with the Test Period ending on December 31, 2005) to be less
than the ratio set forth below opposite the last day of such Test Period:

 

Fiscal Year

   March 31      June 30      September 30      December 31  

2005

     —           —           —           1.40:1   

2006

     1.40:1         1.40:1         1.40:1         1.50:1   

2007

     1.50:1         1.50:1         1.50:1         1.60:1   

2008

     1.60:1         1.60:1         1.60:1         1.65:1   

2009

     1.65:1         1.65:1         1.65:1         1.70:1   

2010

     1.70:1         1.70:1         1.70:1         1.80:1   

2011

     1.80:1         1.80:1         1.80:1         1.95:1   

2012

     1.95:1         1.95:1         1.95:1         2.10:1   

2013

     2.10:1         2.10:1         2.10:1         2.20:1   

2014

     2.20:1         2.20:1         2.20:1         2.20:1   

2015

     2.20:1         2.20:1         2.20:1         2.20:1   

2016

     2.20:1         2.20:1         2.20:1         2.20:1   

2017

     2.20:1         —           —           —     

 

140



--------------------------------------------------------------------------------

(c) Post-AS Separation Secured Leverage Ratio. Permit the Total Secured Leverage
Ratio as of the date of the first Qualifying IPO completed after the AS
Separation Date (calculated on a Pro Forma Basis after giving effect to the AS
Separation Transactions and such Qualifying IPO and the use of proceeds in
connection therewith) to exceed the Total Secured Leverage Ratio as of the AS
Separation Date prior to giving Pro Forma Effect to the AS Separation
Transactions.

(d) Pre-IPO Period Total Leverage Ratio. Permit the Total Leverage Ratio to
exceed 5.75:1 at any time during the Pre-IPO Period (it being agreed that for
purposes of calculating the Total Leverage Ratio under this Section 7.11(d),
Consolidated EBITDA will be calculated as of the last day of the most recent
Test Period for which financial statements have been delivered pursuant to
Section 6.01(a) or (b) and Consolidated Total Debt will be calculated on a daily
basis).

SECTION 7.12. Accounting Changes. Make any change in fiscal year; provided,
however, that the Company may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, the Company and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

SECTION 7.13. Prepayments, Etc. of Indebtedness. (a) Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments of regularly scheduled interest shall
be permitted) the Senior Subordinated Notes, any subordinated Indebtedness
incurred under Section 7.03(h) or any other Indebtedness that is required to be
subordinated to the Obligations pursuant to the terms of the Loan Documents
(collectively, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (i) the
refinancing thereof with the Net Cash Proceeds of any Indebtedness (to the
extent such Indebtedness constitutes a Permitted Refinancing and, if applicable,
is permitted pursuant to Section 7.03(h)), to the extent not required to prepay
any Loans or Facility pursuant to Section 2.05(b), or of any Indebtedness of
Holdings, (ii) the conversion of any Junior Financing to Equity Interests (other
than Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents, (iii) the prepayment of Indebtedness of the Company or any Restricted
Subsidiary to the Company or any Restricted Subsidiary to the extent permitted
by the Collateral Documents and (iv) prepayments, redemptions, purchases,
defeasances and other payments in respect of Junior Financings prior to their
scheduled maturity in an aggregate amount, together with the aggregate amount of
(1) Restricted Payments made pursuant to Section 7.06(i) and (2) loans and
advances to Holdings made pursuant to Section 7.02(m), not to exceed the sum of
(i) $200,000,000, (ii) the amount of the Net Cash Proceeds of Permitted Equity
Issuances (other than Permitted Equity Issuances made pursuant to Section 8.05)
made within eighteen (18) months prior thereto that are Not Otherwise Applied
and (iii) if, as of the last day of the immediately preceding Test Period (after
giving Pro Forma Effect to such prepayments, redemptions, purchases, defeasances
and other payments) the Total Leverage Ratio is 5.50:1 or less, the amount of
Cumulative Excess Cash Flow that is Not Otherwise Applied.

 

141



--------------------------------------------------------------------------------

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation without
the consent of the Arrangers.

SECTION 7.14. Equity Interests of the Company and Restricted Subsidiaries.
Permit any Domestic Subsidiary that is a Restricted Subsidiary to be a
non-wholly owned Subsidiary, except (i) as a result of or in connection with a
dissolution, merger, consolidation or Disposition of a Restricted Subsidiary
permitted by Section 7.04, 7.05 or an Investment in any Person permitted under
Section 7.02 or (ii) so long as such Restricted Subsidiary continues to be a
Guarantor;

SECTION 7.15. Holding Company. In the case of Holdings, conduct, transact or
otherwise engage in any business or operations other than those incidental to
(i) its ownership of the Equity Interests of the Company, (ii) the maintenance
of its legal existence, (iii) the performance of the Loan Documents, the Merger
Agreement and the other agreements contemplated by the Merger Agreement,
(iv) any public offering of its common stock or any other issuance of its Equity
Interests not prohibited by Article 7 and (v) any transaction that Holdings is
permitted to enter into or consummate under this Article 7.

SECTION 7.16. Capital Expenditures.

(a) Make any Capital Expenditure except for Capital Expenditures not exceeding,
in the aggregate for the Company and the Restricted Subsidiaries during each
fiscal year set forth below, the amount set forth opposite such fiscal year:

 

Fiscal Year

   Amount  

2005

   $ 380,000,000.00   

2006

   $ 375,000,000.00   

2007

   $ 375,000,000.00   

2008

   $ 375,000,000.00   

2009

   $ 400,000,000.00   

2010

   $ 400,000.000.00   

2011

   $ 425,000,000.00   

2012

   $ 450,000,000.00   

2013

   $ 450,000,000.00   

2014

   $ 475,000,000.00   

2015

   $ 475,000,000.00   

2016

   $ 475,000,000.00   

2017

   $ 475,000,000.00   

 

142



--------------------------------------------------------------------------------

; provided that the amount of Capital Expenditures permitted to be made in
respect of any fiscal year shall be increased after the consummation of any
Permitted Acquisition in an amount equal to 10% of the pro forma aggregate
consolidated revenues of the Acquired Entity or Business so acquired during the
fiscal year of such Acquired Entity or Business beginning after such Permitted
Acquisition (such amount, the “Acquired Annual Capital Expenditure Amount”).

(b) Notwithstanding anything to the contrary contained in clause (a) above, to
the extent that the aggregate amount of Capital Expenditures made by the Company
and the Restricted Subsidiaries in any fiscal year pursuant to Section 7.16(a)
is less than the maximum amount of Capital Expenditures permitted by
Section 7.16(a) with respect to such fiscal year, the amount of such difference
(the “Rollover Amount”) may be carried forward and used to make Capital
Expenditures in the two succeeding fiscal years; provided that Capital
Expenditures in any fiscal year shall be counted against the base amount set
forth in Section 7.16(a) with respect to such fiscal year prior to being counted
against any Rollover Amount available with respect to such fiscal year.

ARTICLE VIII

Events Of Default and Remedies

SECTION 8.01. Events of Default. Any of the following shall constitute an Event
of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or any other amount payable hereunder or with respect to any other Loan
Document or (iii) when and as required to be paid herein, any amount required to
be prepaid and/or Cash Collateralized pursuant to the second sentence of
Section 2.05(b)(v); or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.03(a), 6.05(a) (solely with
respect to Holdings and the Company), 6.16 or Article 7; provided that any Event
of Default under Sections 7.11(a) and (b) is subject to cure as contemplated by
Section 8.05; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Company; or

 

143



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Agreements, termination events or equivalent
events pursuant to the terms of such Swap Agreements), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within sixty
(60) days after its issue or levy; or

 

144



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect or
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 of the Original Agreement or 6.11 shall for any reason
(other than pursuant to the terms thereof including as a result of a transaction
permitted under Section 7.04 or 7.05) cease to create a valid and perfected
lien, with the priority required by the Collateral Documents, (or other security
purported to be created on the applicable Collateral) on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage or (ii) any of the Equity Interests of the Company ceasing to be
pledged pursuant to the Security Agreement free of Liens other than Liens
created by the Security Agreement or any nonconsensual Liens arising solely by
operation of Law; or

 

145



--------------------------------------------------------------------------------

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation or
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Company under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that did not, as of
the last day of the most recent completed fiscal quarter of the Company, have
assets with a value in excess of 5%

 

146



--------------------------------------------------------------------------------

of the consolidated total assets of the Company and the Restricted Subsidiaries
and did not, as of the four quarter period ending on the last day of such fiscal
quarter, have revenues exceeding 5% of the total revenues of the Company and the
Restricted Subsidiaries (it being agreed that all Restricted Subsidiaries
affected by any event or circumstance referred to in any such clause shall be
considered together, as a single consolidated Restricted Subsidiary, for
purposes of determining whether the condition specified above is satisfied).

SECTION 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the termination value under Secured
Hedge Obligations and the Cash Management Obligations, ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

 

147



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Company.

Notwithstanding anything to the contrary in this Agreement, amounts received
from any Foreign Subsidiary on account of the Obligations of any Foreign
Subsidiary shall be applied solely to the payment of Obligations of Foreign
Subsidiaries.

SECTION 8.05. Company’s Right to Cure. (a) Notwithstanding anything to the
contrary contained in Section 8.01, in the event of any Event of Default under
any covenant set forth in Sections 7.11(a) or (b) and until the expiration of
the tenth (10th) day after the date on which financial statements are required
to be delivered with respect to the applicable fiscal quarter hereunder,
Holdings or the Company may engage in a Permitted Equity Issuance to any of the
Equity Investors and apply the amount of the Net Cash Proceeds thereof to
increase Consolidated EBITDA with respect to such applicable quarter; provided
that such Net Cash Proceeds (i) are actually received by the Company (including
through capital contribution of such Net Cash Proceeds by Holdings to the
Company) no later than ten (10) days after the date on which financial
statements are required to be delivered with respect to such fiscal quarter
hereunder, (ii) are Not Otherwise Applied and (iii) do not exceed the aggregate
amount necessary to cure such Event of Default under Section 7.11(a) or (b) for
any applicable period. The parties hereby acknowledge that this Section 8.05(a)
may not be relied on for purposes of calculating any financial ratios other than
as applicable to Sections 7.11 (a) and (b) and shall not result in any
adjustment to any amounts other than the amount of the Consolidated EBITDA
referred to in the immediately preceding sentence.

(b) In each period of four fiscal quarters, there shall be at least two
(2) consecutive fiscal quarters in which no cure set forth in Section 8.05(a) is
made.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of Agents. (a) Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative

 

148



--------------------------------------------------------------------------------

Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article 9 and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), L/C Issuer (if applicable) and a potential Hedge
Bank) hereby irrevocably appoints and authorizes the Administrative Agent to act
as the agent of (and to hold any security interest created by the Collateral
Documents for and on behalf of or on trust for) such Lender for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as “collateral agent” (and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article 9
(including, Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to

 

149



--------------------------------------------------------------------------------

such duties. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or sub-agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct (as determined
in the final judgment of a court of competent jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein) or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any officer thereof,
contained herein or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

SECTION 9.04. Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, communication, signature,
resolution, representation, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, electronic mail message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Loan
Party), independent accountants and other experts selected by such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
any Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent

 

150



--------------------------------------------------------------------------------

shall have received written notice from a Lender or the Company referring to
this Agreement, describing such Default and stating that such notice is a
“notice of default.” The Administrative Agent will notify the Lenders of its
receipt of any such notice. The Administrative Agent shall take such action with
respect to any Event of Default as may be directed by the Required Lenders in
accordance with Article 8; provided that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default as it shall deem advisable or in the best
interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Company and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Company and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided further that no action taken in accordance with the
directions of the Required Lenders (or such other number or

 

151



--------------------------------------------------------------------------------

percentage of the Lenders as shall be required by the Loan Documents) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Company. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent.

SECTION 9.08. Agents in their Individual Capacities. JPMorgan Chase Bank and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each of
the Loan Parties and their respective Affiliates as though JPMorgan Chase Bank
were not the Administrative Agent or an L/C Issuer hereunder and without notice
to or consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, JPMorgan Chase Bank or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans,
JPMorgan Chase Bank shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it were
not the Administrative Agent or an L/C Issuer, and the terms “Lender” and
“Lenders” include JPMorgan Chase Bank in its individual capacity.

SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Company. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Company at all times other
than during the existence of an Event of Default under Section 8.01(f) or
(g) (which consent of the Company shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Company, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent,” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated.

 

152



--------------------------------------------------------------------------------

After the retiring Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of this Article 9 and Sections 10.04 and
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents or (b) otherwise ensure that the Collateral and Guarantee Requirement
is satisfied, the Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges, and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents. After the
retiring Administrative Agent’s resignation hereunder as the Administrative
Agent, the provisions of this Article 9 shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

153



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably agree
that:

(a) any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent under any Loan Document shall be automatically released
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and
(z) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit, (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder or under any other Loan
Document to any Person other than Holdings, the Company or any of its Domestic
Subsidiaries that are Restricted Subsidiaries, (iii) subject to Section 10.01,
if the release of such Lien is approved, authorized or ratified in writing by
the Required Lenders or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);

(c) any Guarantor shall be automatically released from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction or designation permitted hereunder; provided that no such release
shall occur if such Guarantor continues to be a guarantor in respect of the
Existing Notes, the New Notes or any Junior Financing; and

(d) on the AS Separation Date and upon the consummation of the AS Separation
Transactions and the satisfaction of the AS Separation Conditions, (i) any Lien
on any property of AS Spinco or any of the AS Subsidiaries granted to or held by
the Administrative Agent or the Collateral Agent under any Loan Document shall
be automatically released and (ii) AS Spinco and each of the AS Subsidiaries
shall be automatically released from its obligations under the Subsidiary
Guaranty.

 

154



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Company’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“co-syndication agent”, “co-documentation agent”, “joint bookrunner” or
“arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

SECTION 9.13. Appointment of Supplemental Administrative Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any Law of any jurisdiction denying or restricting the right of
banking corporations or associations to transact business as agent or trustee in
such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(a) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the

 

155



--------------------------------------------------------------------------------

extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of Sections
10.04 and 10.05 that refer to the Administrative Agent shall inure to the
benefit of such Supplemental Administrative Agent and all references therein to
the Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

(b) Should any instrument in writing from the Company, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Company or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

ARTICLE X

Miscellaneous

SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company or any other Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Company or the applicable Loan Party, as the case may be, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that, no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.02 or the waiver of any Default,
mandatory prepayment or mandatory reduction of the Commitments shall not
constitute an extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.07 or 2.08 without the written consent of
each Lender directly affected thereby, it being understood that the

waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;

 

156



--------------------------------------------------------------------------------

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees (including fees set forth in Section 2.05(a)(iv)) or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby, it being understood
that any change to the definition of Total Leverage Ratio or in the component
definitions thereof shall not constitute a reduction in the rate; provided that,
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(d) change any provision of this Section 10.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 2.06(c), 8.04 or 2.13 without the
written consent of each Lender affected thereby;

(e) other than in a transaction permitted under Section 7.05, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender; or

(f) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the aggregate value of the Guarantees,
without the written consent of each Lender;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

 

157



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Company (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the U.S. Term Loans and the Revolving Credit Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Company and the Lenders
providing the relevant U.S. Replacement Term Loans (as defined below) to permit
the refinancing of all outstanding U.S. Term Loans under any Tranche (“U.S.
Refinanced Term Loans”) with a replacement U.S. term loan tranche denominated in
Dollars (“U.S. Replacement Term Loans”) hereunder; provided that (a) the
aggregate principal amount of such U.S. Replacement Term Loans shall not exceed
the aggregate principal amount of such U.S. Refinanced Term Loans, (b) the
Applicable Rate for such U.S. Replacement Term Loans shall not be higher than
the Applicable Rate for such U.S. Refinanced Term Loans, (c) the Weighted
Average Life to Maturity of such U.S. Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such U.S. Refinanced Term
Loans at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans) and (d) all other terms applicable to
such U.S. Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such U.S. Replacement Term Loans than, those
applicable to such U.S. Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Foreign
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Company without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.

SECTION 10.02. Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or under any other Loan Document shall be in writing
(including by facsimile transmission). All such written notices shall be mailed,

 

158



--------------------------------------------------------------------------------

faxed or delivered to the applicable address, facsimile number or electronic
mail address, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company, the
Administrative Agent, the L/C Issuers and the Swing Line Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.

 

159



--------------------------------------------------------------------------------

SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 10.04. Attorney Costs, Expenses and Taxes. The Company agrees (a) to pay
or reimburse the Administrative Agent, the Syndication Agents, the Documentation
Agents and the Arrangers for all reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Cravath, Swaine & Moore LLP, and (b) to
pay or reimburse the Administrative Agent, the Syndication Agents, the
Documentation Agents, the Arrangers and each Lender for all out-of-pocket costs
and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all Attorney Costs of
counsel to the Administrative Agent). The foregoing costs and expenses shall
include all reasonable search, filing, recording and title insurance charges and
fees and taxes related thereto, and other (reasonable, in the case of
Section 10.04(a)) out-of-pocket expenses incurred by any Agent. The agreements
in this Section 10.04 shall survive the termination of the Aggregate Commitments
and repayment of all other Obligations. All amounts due under this Section 10.04
shall be paid within ten (10) Business Days of receipt by the Company of an
invoice relating thereto setting forth such expenses in reasonable detail. If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its sole discretion.

SECTION 10.05. Indemnification by the Company. Whether or not the transactions
contemplated hereby are consummated, the Company shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, trustees, investment advisors
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b)

 

160



--------------------------------------------------------------------------------

any Commitment, Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by an L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit), or
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Company, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to the Company, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence or willful misconduct of such Indemnitee or of any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee. No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or any Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date). In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 10.05 shall be paid
within ten (10) Business Days after demand therefor; provided, however, that
such Indemnitee shall promptly refund such amount to the extent that there is a
final judicial or arbitral determination that such Indemnitee was not entitled
to indemnification or contribution rights with respect to such payment pursuant
to the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

SECTION 10.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Company is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not

 

161



--------------------------------------------------------------------------------

been made or such setoff had not occurred and (b) each Lender severally agrees
to pay to the Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the Overnight Rate from time to time in effect.

SECTION 10.07. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Holdings
nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 8.01(a), (f) or (g) has occurred and is
continuing, any Assignee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund or (ii) to an
Agent or an Affiliate of an Agent;

(C) each Principal L/C Issuer at the time of such assignment; provided that no
consent of the Principal L/C Issuers shall be required for any assignment of a
Term Loan or any assignment to an Agent or an Affiliate of an Agent; and

 

162



--------------------------------------------------------------------------------

(D) the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for any assignment of a Term Loan or any assignment to an
Agent or an Affiliate of an Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (in the case of the
Revolving Credit Facility) or $1,000,000 (in the case of a Term Loan) unless
each of the Company and the Administrative Agent otherwise consents, provided
that (1) no such consent of the Company shall be required if an Event of Default
under Section 8.01(a), (f) or (g) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(e).

 

163



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03,
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c)
but shall not be entitled to recover greater amounts under such Sections than
the selling Lender would be entitled to recover. To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.

 

164



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 10.15 as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the

 

165



--------------------------------------------------------------------------------

Loans owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
the Swing Line Lender may, upon thirty (30) days’ notice to the Company and the
Lenders, resign as an L/C Issuer or the Swing Line Lender, respectively;
provided that on or prior to the expiration of such 30-day period with respect
to such resignation, the relevant L/C Issuer or the Swing Line Lender shall have
identified a successor L/C Issuer or Swing Line Lender reasonably acceptable to
the Company willing to accept its appointment as successor L/C Issuer or Swing
Line Lender, as applicable. In the event of any such resignation of an L/C
Issuer or the Swing Line Lender, the Company shall be entitled to appoint from
among the Lenders willing to accept such appointment a successor L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Company to appoint
any such successor shall affect the resignation of the relevant L/C Issuer or
the Swing Line Lender, as the case may be, except as expressly provided above.
If an L/C Issuer resigns as an L/C Issuer, it shall retain all the rights and
obligations of an L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).

SECTION 10.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ directors, officers,
employees, trustees, investment advisors and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority; (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) subject to an agreement containing
provisions substantially the same as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Company), to any pledgee referred to
in Section 10.07(g), counterparty to a Swap Contract, Eligible Assignee of or
Participant in,

 

166



--------------------------------------------------------------------------------

or any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Company;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 10.08; (h) to any Governmental Authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; or (i) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall undertake to preserve the confidentiality of any
Information relating to the Loan Parties received by it from such Lender). In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Commitments, and the Credit
Extensions. For the purposes of this Section 10.08, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the Fourth Amendment Effective Date, such
information is clearly identified at the time of delivery as confidential or
(ii) is delivered pursuant to Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Company or any other Loan Party, any such
notice being waived by the Company (on its own behalf and on behalf of each Loan
Party and its Subsidiaries) to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates to or for the credit or the account of
the respective Loan Parties and their Subsidiaries against any and all
Obligations owing to such Lender and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that, in the case of any such deposits or
other Indebtedness for the credit or the account of any Foreign Subsidiary, such
set off may only be against any Obligations of Foreign Subsidiaries. Each Lender
agrees promptly to notify the Company and the Administrative Agent after any
such set off and application made by such Lender; provided, that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent and each Lender under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent and such Lender may have. Notwithstanding anything
herein or in any other Loan Document to the contrary, in no event shall the
assets of any Foreign Subsidiary that is not a Loan Party constitute collateral
security for payment of the Obligations of the Company or any Domestic
Subsidiary, it being understood that (a) the Equity Interests of any Foreign
Subsidiary that is not a Loan Party do not constitute such an asset and (b) the
provisions hereof shall not limit, reduce or otherwise diminish in any respect
the Borrower’s obligation to make any mandatory prepayment pursuant to
Section 2.05(b)(ii).

 

167



--------------------------------------------------------------------------------

SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

SECTION 10.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 10.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

168



--------------------------------------------------------------------------------

SECTION 10.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 10.15. Tax Forms. (a) (i) Each Lender and Agent that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code (each, a
“Foreign Lender”) shall deliver to the Company and the Administrative Agent, on
or prior to the date which is ten (10) Business Days after the Fourth Amendment
Effective Date (or upon accepting an assignment of an interest herein), two duly
signed, properly completed copies of either IRS Form W-8BEN or any successor
thereto (relating to such Foreign Lender and entitling it to an exemption from,
or reduction of, United States withholding tax on all payments to be made to
such Foreign Lender by the Company or any other Loan Party pursuant to this
Agreement or any other Loan Document) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Company or any other Loan Party pursuant to this Agreement or any other Loan
Document) or such other evidence reasonably satisfactory to the Company and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, United States withholding tax, including any exemption pursuant
to Section 871(h) or 881(c) of the Code, and in the case of a Foreign Lender
claiming such an exemption under Section 881(c) of the Code, a certificate that
establishes in writing to the Company and the Administrative Agent that such
Foreign Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of the
Code, (ii) a 10-percent stockholder within the meaning of Section 871(h)(3)(B)
of the Code, or (iii) a controlled foreign corporation related to the Company
with the meaning of Section 864(d) of the Code. Thereafter and from time to
time, each such Foreign Lender shall (A) promptly submit to the Company and the
Administrative Agent such additional duly completed and signed copies of one or
more of such forms or certificates (or such successor forms or certificates as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is reasonably satisfactory to the
Company and the Administrative Agent of any available exemption from, or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Company or other Loan Party pursuant to this
Agreement, or any other Loan Document, in each case, (1) on or before the date
that any such form, certificate or other evidence expires or becomes obsolete,
(2) after the occurrence of any event requiring a change in the most recent
form, certificate or evidence previously delivered by it to the Company and the
Administrative Agent and (3) from time to time thereafter if reasonably
requested by the Company or the Administrative Agent, and (B) promptly notify
the Company and the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

 

169



--------------------------------------------------------------------------------

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Foreign Lender), shall deliver to the Company and
the Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of the Company
or the Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Foreign Lender as set forth above, to establish
the portion of any such sums paid or payable with respect to which such Foreign
Lender acts for its own account that is not subject to United States withholding
tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or any
successor thereto), together with any information such Foreign Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.

(iii) The Company shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this or Section 10.15(b), as applicable,
on the date such Lender became a Lender or ceased to act for its own account
with respect to any payment under any of the Loan Documents, nothing in this
Section 10.15(a) or Section 10.15(b) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that, as a
result of any change in any applicable Law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate and (ii) nothing in this
Section 10.15(a) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that the requirements of 10.15(a)(ii) have
not been satisfied if the Borrower is entitled, under applicable Law, to rely on
any applicable forms and statements required to be provided under this
Section 10.15 by the Foreign Lender that does not act or has ceased to act for
its own account under any of the Loan Documents, including in the case of a
typical participation.

(iv) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the
Loan Documents.

 

170



--------------------------------------------------------------------------------

(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Company two duly signed, properly completed copies
of IRS Form W-9 on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or any successor
form. If such U.S. Lender fails to deliver such forms, then the Administrative
Agent may withhold from any payment to such U.S. Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code.

SECTION 10.16. GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT AND EACH LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

171



--------------------------------------------------------------------------------

SECTION 10.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and Holdings and the Administrative
Agent shall have been notified by each Lender, Swing Line Lender and L/C Issuer
that each such Lender, Swing Line Lender and L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

SECTION 10.19. Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrower (or to any other Person who may be
entitled thereto under applicable Law).

SECTION 10.20. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provision of this Section 10.20 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

 

172



--------------------------------------------------------------------------------

SECTION 10.21. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

SECTION 10.22. Agent for Service of Process. The Company agrees that promptly
following request by the Administrative Agent it shall cause each Foreign
Subsidiary which is a Loan Party or for whose account a Letter of Credit is
issued to appoint and maintain an agent reasonably satisfactory to the
Administrative Agent to receive service of process in New York City on behalf of
such Foreign Subsidiary.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

173